As filed with the Securities and Exchange Commission March 31, 2010 File Nos. 2-67052 and 811-3023 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Post-Effective Amendment No. 277 AND REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 278 FORUM FUNDS Three Canal Plaza, Suite 600 Portland, Maine 04101 207-347-2090 Francine J. Rosenberger, Esq. K&L Gates LLP 1treet, N.W. Washington, D.C. 20006 Copies to: Lina Bhatnagar Atlantic Fund Administration LLC Three Canal Plaza Portland, ME 04101 It is proposed that this filing will become effective: [ ] immediately upon filing pursuant to Rule 485, paragraph (b)(1) [X] onApril 1, 2010 pursuant to Rule 485, paragraph (b)(1) [ ] 60 days after filing pursuant to Rule 485, paragraph (a)(1) [ ] on pursuant to Rule 485, paragraph (a)(1) [ ] 75 days after filing pursuant to Rule 485, paragraph (a)(2) [ ] on pursuant to Rule 485, paragraph (a)(2) [ ] this post-effective amendment designates a new effective date for a previously filed post-effective amendment. Title of series being registered: Merk Absolute Return Currency Fund, Merk Asian Currency Fund, Merk Hard Currency Fund PROSPECTUS April 1, 2010 Merk Absolute Return Currency Fund InstitutionalShares ( MAAIX ) Merk Asian Currency Fund Institutional Shares ( MASIX ) Merk Hard Currency Fund InstitutionalShares ( MHCIX ) The Securities and Exchange Commission has not approved or disapproved the Funds’ shares or determined whether this Prospectus is truthful or complete . Any representation to the contrary is a criminal offense . Table of Contents Summary Section 2 This important section summarizes the Funds’ objectives, strategies, fees, risks, past performance, portfolio turnover, portfolio managers, your account and other information . Merk Absolute Return Currency Fund 2 Merk Asian Currency Fund 7 Merk Hard Currency Fund 1 2 Additional Information Regarding the Funds’ Investment Strategies and Risks 17 This section includes additional information about the Funds’ investment strategies . 17 Merk Absolute Return Currency Fund 1 7 Merk Asian Currency Fund 1 8 Merk Hard Currency Fund 1 9 This section includes additional information about the Funds’ investment risks . 21 Management 25 The Adviser 2 5 Portfolio Managers 2 5 Other Service Providers 2 5 Fund Expenses 2 6 Your Account 27 How to Contact the Funds 2 7 General Information 2 7 Buying Shares 2 9 Selling Shares 3 3 Retirement Accounts 3 5 Other Information 36 Distributions 3 6 Taxes 3 6 Organization 3 7 Financial Highlights 3 8 1 SUMMARY SECTION Merk Absolute Return Currency Fund Institutional Shares Investment Objective The Fund seeks to generate positive absolute returns by investing in securities and instruments that create exposure to currencies . Fees and Expenses The following table describes the fees and expenses that you may pay if you buy and hold shares of the Fund . Shareholder Fees (fees paid directly from your investment) Merk Absolute Return Currency Fund Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of the offering price) None Maximum Deferred Sales Charge (Load) Imposed on Redemptions (as a percentage of the sale price) None Redemption Fee (as a percentage of amount redeemed) None Exchange Fee (as a percentage of amount redeemed) None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 1 . 00% Distribution (12b-1) and/or Service Fees 0 . 00% Other Expenses 0 . 05% Total Annual Fund Operating Expenses 1 . 05% 2 Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds . This Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods . The Example also assumes that your investment has a 5% annual return and that the Fund’s operating expenses remain the same . Although your actual costs may be higher or lower, based on these assumptions your costs would be: Institutional Shares 1 year 3 years Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio) . A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account . These costs, which are not reflected in annual fund operating expenses or in the Example, affect the Fund’s performance . From the date of the Fund’s inception, September 9, 2009 , through the most recent calendar quarter end, December 31, 2009, the Fund’s portfolio turnover rate was 0 . 00% of the average value of its portfolio . The portfolio turnover rate is calculated without regard to any securities whose maturities or expiration dates at the time of acquisition were one year or less . Principal Investment Strategies Under normal market conditions, the Fund invests at least 80% of the value of its net assets (plus borrowings for investment purposes) in money market instruments and high quality debt securities denominated in a currency to which the Fund seeks exposure or in a combination of U . S . dollar denominated securities and forward currency contracts that expose the Fund to such currencies . The Fund will typically not employ leverage . Positive absolute returns may be generated from the income produced by the debt securities, plus (minus) the gains (losses) resulting from fluctuations in the values of currencies relative to the U . S . dollar .Absolute returns means a positive return over time irrespective of prevailing market conditions . The Fund will be exposed primarily to currencies of developed countries that, in the Adviser’s opinion, have liquid currency markets . The Fund may take delivery of foreign currencies and sell actual foreign currencies . For purposes of pursuing its investment goal, the Fund may enter, from time to time, into derivative currency transactions, including currency forwards and cross currency forwards, options on currencies, currency futures contracts, options on currency futures contracts, currency swaps, and cross currency swaps . The Fund will not have a material portion of its assets invested in securities issued by issuers located in local markets when it has invested substantially in forward foreign currency contracts or other derivative instruments . In seeking to achieve positive absolute returns, the Adviser makes currency exposure allocations based on quantitative and qualitative analysis . In order to respond to adverse market, economic, political or otherconditions, the Fund may assume a temporary defensive position that is inconsistent with its principal investment strategies . 3 Quantitative Analysis . The Adviser may consider quantitative factors to determine portfolio allocations . Quantitative factors that the Adviser may consider include fundamental and technical analysis of currency and economic data . Fundamental considerations may include a country’s gross domestic product or the central bank’s benchmark interest rate . Technical considerations may include the relative performance of currencies over time . Additionally, the Adviser may utilize statistical currency analysis to assess overall portfolio risk . This process is referred to as “risk overlay . ” Qualitative Analysis . Qualitative factors that the Adviser may consider include an analysis of monetary policies pursued by central banks and economic environments; a country’s perceived political stability; the risk of government intervention in its financial markets; and proprietary analysis on the outlook of a country’s currency . This process is referred to as “macro overlay . ” The Adviser integrates the quantitative and qualitative analyses by: · Determining currency allocations based on quantitative factors; · Balancing currency allocations based on a “risk overlay , ” and · Utilizing a “macro overlay” to adjust currency allocations based on qualitative factors . Once the Adviser has determined the appropriate currency exposure levels, the Adviser will select instruments to create a liquid portfolio of short duration . To try to reduce the interest rate and credit risk to its portfolio, the Adviser typically maintains a weighted average portfolio maturity of less than eighteen months and buys money market and high quality debt securities . The Adviser may modify the Fund’s currency allocations as its analysis evolves . The Adviser may sacrifice yield in return for high credit quality of debt securities . The Adviser may choose to buy exclusively U . S . fixed-income instruments in conjunction with forward contracts to obtain exposure to currencies . Principal Investment Risks Counterparty Risk . A counterparty to a financial instrument entered into by the Fund may become bankrupt or otherwise fail to perform its obligations due to financial difficulties . The Fund may experience delays in obtaining recovery or obtain limited or no recovery in such circumstances . Credit Risk . The value of your investment in the Fund may change in response to changes in the credit ratings of the Fund’s portfolio securities . Generally, investment risk and price volatility increase as a security’s credit rating declines . Currency Exchange Rate Risk . Changes in currency exchange rates may affect the U . S . dollar value of foreign securities or the income or gain received on these securities . Currency Management Strategies Risk . Currency management strategies, including forward currency contracts and cross-hedging, may substantially change the Fund’s exposure to currency exchange rates and could result in losses to the Fund if currencies do not perform as the Adviser expects . Derivative Securities Risk . The risks of investments in derivatives, including options, futures contracts and options on futures contracts , include imperfect correlation between the value of these instruments and the underlying assets; risks of default by the other party to the derivative transactions; risks that the transactions may result in losses that partially or completely offset gains in portfolio positions; and risks that the derivative transactions may not be liquid . 4 Fixed-Income Securities Risk . The value of a debt security depends generally on the issuer’s credit rating and the interest rate of the security . Foreign Instruments Risk . Foreign securities are subject to additional risks including international trade, currency, political, regulatory and diplomatic risks . General Market Risk . The Fund’s net asset value (“NAV”) and investment return will fluctuate based upon changes in the value of its portfolio securities . You could lose money on your investment in the Fund , or the Fund could underperform other investments . An investment in the Fund is not a deposit of a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency . Geographic Concentration Risk . The Fund may be particularly susceptible to economic, political or regulatory events affecting those countries or regions in which the Fund focuses its investments . Interest Rate Risk . The value of your investment in the Fund may change in response to changes in interest rates . An increase in interest rates typically causes a fall in the value of the fixed-income securities in which the Fund may invest . Liquidity Risk . Certain fixed-income securities held by the Fund may be difficult (or impossible) to sell at the time and at the price the Advis e r would like . As a result, the Fund may have to hold these securities longer than it would like and may forego other investment opportunities . There is the possibility that the Fund may lose money or be prevented from realizing capital gains if it cannot sell a security at a particular time and price . Recent Market Events Risk . Unprecedented recent turbulence in financial markets and reduced liquidity in equity, credit and fixed-income markets may negatively affect many issuers worldwide, which could have an adverse effect on the Fund . Tax Risk . As a regulated investment company, the Fund must derive at least 90% of its gross income for each taxable year from sources treated as “qualifying income” under the Internal Revenue Code of 1986, as amended . In the event the U.S.Treasury Department issues regulations excluding from the definition of “qualifying income” a regulated investment company’s foreign currency gains not “directly related” to its “principal business” of investing in securities (or options and futures with respect thereto) , the Fund’s Board may authorize a significant change in investment strategy or Fund liquidation . Trading Practices Risk . Government supervision and regulation of foreign stock exchanges, currency markets, trading systems and brokers may be less than in the U . S . Performance Information Performance information for the Fund is not provided because the Fund has not been operational for a full calendar year .If provided, it would illustrate the variability of the Fund’s returns . Manager Merk Investments, LLC is the Adviser to the Fund . Portfolio Manager As Portfolio Managers, Axel Merk and Kieran Osborne areprimarily responsible for the day-to-day management of the Fund’s investments . Mr . Merk and Mr . Osborne have served as Portfolio Managers with respect to the Fund since its inception in 2009 . 5 Purchase and Sale of Fund Shares You may purchase or redeem shares of the Fund on any business day through your financial intermediary, by mail (Merk Mutual Funds, P . O . Box 588, Portland, Maine 04112), or by telephone (866) 637-5386) . The Fund accepts investments in the following minimum amounts: Institutional Shares Minimum Initial Investment Minimum Additional Investment Standard Accounts None Traditional and Roth IRA Accounts None Tax Information The Fund’s distributions to shareholders will generally be taxed as ordinary income or capital gains . Payments to Broker-Dealers and Other Financial Intermediaries If you purchase the Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services . These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment . Ask your salesperson or visit your financial intermediary’s Web site for more information . 6 SUMMARY SECTION Merk Asian Currency Fund Institutional Shares Investment Objective The Fund seeks to protect against the depreciation of the U . S . dollar relative to Asian currencies . Fees and Expenses The following table describes the fees and expenses that you may pay if you buy and hold shares of the Fund . Shareholder Fees (fees paid directly from your investment) Merk Asian Currency Fund Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of the offering price) None Maximum Deferred Sales Charge (Load) Imposed on Redemptions (as a percentage of the sale price) None Redemption Fee (as a percentage of amount redeemed) None Exchange Fee (as a percentage of amount redeemed) None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 1 . 00% Distribution (12b-1) and/or Service Fees 0 . 00% Other Expenses 0 . 05% Total Annual Fund Operating Expenses 1 . 05% 7 Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds . This Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods . The Example also assumes that your investment has a 5% annual return and that the Fund’s operating expenses remain the same . Although your actual costs may be higher or lower, based on these assumptions your costs would be: Institutional Shares 1 year 3 years 5 years 10 years Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio) . A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account . These costs, which are not reflected in annual fund operating expenses or in the Example, affect the Fund’s performance . During the most recent fiscal year, the Fund’s portfolio turnover rate was 0 . 00% of the average value of its portfolio . The portfolio turnover rate is calculated without regard to any securities whose maturities or expiration dates at the time of acquisition were one year or less . Principal Investment Strategies Under normal market conditions, the Fund invests at least 80% of the value of its net assets (plus borrowings for investment purposes) in securities or instruments that provide exposure to Asian currencies . The Fund normally expects to achieve this exposure through investments in high quality, short-term debt instruments denominated in Asian currencies or a combination of U . S . dollar denominated securities and forward currency contracts, including non-deliverable forward contracts,that seek to profit from a decline of the U . S . dollar relative to Asian currencies . The Fund will not have a material portion of its assets invested in securities issued by issuers located in Asian markets when it has invested substantially in forward foreign currency contracts or other derivative instruments . The Adviser will determine and periodically revise currency exposure allocations based on both quantitative and qualitative analysis . In order to respond to adverse market, economic, political or other conditions, the Fund may assume a temporary defensive position that is inconsistent with its principal investment strategies . Quantitative F actors . Quantitative factors t hat the Adviser may consider include a country’s gross domestic product; its trade and current account balance with the United States; its interest rates; and the volatility of its currency relative to other currencies . 8 Qualitative F actors . Qualitative factors that the Adviser may consider include an analysis of monetary policies pursued by central banks and economic environments; a country’s perceived political stability; the risk of government intervention in its financial markets; and proprietary analysis on the outlook of a country’s currency . Once the Adviser has allocated the currency exposure levels for the Fund , the Adviser will select instruments to create a liquid portfolio of short duration . The Adviser may adapt the currency allocations as its analysis of monetary policies and economic environments or other considerations it deems relevant evolve . To try to reduce interest rate risk to its portfolio, the Fund will only buy money market or high quality debt instruments with effective maturities of one year or less at the time of purchase . The Adviser may sacrifice yield in return for high credit quality of debt securities . The Fund will specifically seek exposure to the currency risk of select Asian currencies . The Adviser will invest in a basket of Asian currencies to reduce the exposure to the risks of any one currency . The Adviser may choose to predominantly, or even exclusively, buy U . S . fixed - income instruments in conjunction with forward contracts, as well as non-deliverable forward contracts (“NDF contracts”) in order to mitigate the risks of investing in countries that do not have well developed debt markets or where the government may restrict the flow of capital . Principal Investment Risks Asian and Emerging Markets Risk . Asian markets are subject to additional risks including international trade, currency, political, regulatory and diplomatic risks . Many Asian markets are considered emerging markets and have more risk than securities issued in more developed foreign markets . Counterparty Risk . A counterparty to a financial instrument entered into by the Fund may become bankrupt or otherwise fail to perform its obligations due to financial difficulties . The Fund may experience delays in obtaining recovery or obtain limited or no recovery in such circumstances . Credit Risk . The value of your investment in the Fund may change in response to changes in the credit ratings of the Fund’s portfolio securities . Generally, investment risk and price volatility increase as a security’s credit rating declines . Currency Exchange Rate Risk . Changes in currency exchange rates may affect the U . S . dollar value of foreign securities or the income or gain received on these securities . Currency Management Strategies Risk . Currency management strategies, including forward currency contracts and cross-hedging, may substantially change the Fund’s exposure to currency exchange rates and could result in losses to the Fund if currencies do not perform as the Adviser expects . Derivative Securities Risk . The risks of investments in derivatives, including options, futures contracts and options on futures contracts , include imperfect correlation between the value of these instruments and the underlying assets; risks of default by the other party to the derivative transactions; risks that the transactions may result in losses that partially or completely offset gains in portfolio positions; and risks that the derivative transactions may not be liquid . Foreign Instruments Risk . Foreign securities are subject to additional risks including international trade, currency, political, regulatory and diplomatic risks . General Market Risk . The Fund’s NAV and investment return will fluctuate based upon changes in the value of its portfolio securities . You could lose money on your investment in the Fund , or the Fund could underperform other investments . An investment in the Fund is not a deposit of a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency . 9 Geographic Concentration Risk . The Fund may be particularly susceptible to economic, political or regulatory events affecting those countries or regions in which the Fund focuses its investments . Interest Rate Risk . The value of your investment in the Fund may change in response to changes in interest rates . An increase in interest rates typically causes a fall in the value of the fixed - income securities in which the Fund may invest . Recent Market Events Risk . Unprecedented recent turbulence in financial markets and reduced liquidity in equity, credit and fixed-income markets may negatively affect many issuers worldwide, which could have an adverse effect on the Fund . Tax Risk . As a regulated investment company, the Fund must derive at least 90% of its gross income for each taxable year from sources treated as “qualifying income” under the Internal Revenue Code of 1986, as amended . In the event the U.S. Treasury Department issues regulations excluding from the definition of “qualifying income” a regulated investment company’s foreign currency gains not “directly related” to its “principal business” of investing in securities (or options and futures with respect thereto) , the Fund’s Board may authorize a significant change in investment strategy or Fund liquidation . Trading Practices Risk . Government supervision and regulation of foreign stock exchanges, currency markets, trading systems and brokers may be less than in the U . S . Performance Information The chart below indicates some of the risks of investing in the Fund by showing changes inthe performance of the Fund’s Investor Share Class, shares of which are not offered in this prospectus . The table below illustrates how the average annual returns of the Fund’s Investor Share Class compared with the Citigroup Three-Month U . S . TreasuryBill Index . Because the Investor Share Class has higher expenses than the Institutional Share Class, the performance of the Investor Share Class would be lower than the performance that the Institutional Share Class would have realized for the same period . Updated performance information is available at www . merkfunds . com or by calling (866) 637-5386 (toll free) . Performance information represents only past performance before and after taxes and does not necessarily indicate future results . Calendar Year Total Returns . The following chart shows the annual total return for the Fund’s Investor Shares as of December 31, 2009 . During the period shown in the chart, the highest quarterly return was 0 . 83% (for the quarter ended September 30, 2009) and the lowest quarterly return was (0 . 63)% (for the quarter ended March 31, 2009) . 10 Average Annual Total Returns Merk Asian Currency Fund 1 Year Since Inception (4/1/08) Return Before Taxes 0 . 57% (2 . 05)% Return After Taxes on Distributions 0 . 44% (2 . 12)% Return After Taxes on Distributions and Sale of Fund Shares 0 . 37% (1 . 78)% Citigroup U . S . Three-Month Treasury Bill Index 0 . 16% 0 . 71% After-tax returns are calculated using the historical highest individual Federal marginal income tax rates and do not reflect the impact of state and local taxes . Actual after-tax returns depend on an investor’s tax situation and may differ from those shown . After-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts . The return after taxes on distributions and sale of Fund shares may exceed the return before taxes due to an assumed tax benefit from any losses on a sale of Fund shares at the end of the measurement period . Manager Merk Investments, LLC is the Adviser to the Fund . Portfolio Manager As Portfolio Manager, Axel Merk is primarily responsible for the day-to-day management of the Fund’s investments . Mr . Merk has served as Portfolio Manager with respect to the Fund since its inception in 2008 . Purchase and Sale of Fund Shares You may purchase or redeem shares of the Fund on any business day through your financial intermediary, by mail (Merk Mutual Funds, P . O . Box 588, Portland, Maine 04112), or by telephone (866) 637-5386 . The Fund accepts investments in the following minimum amounts: Minimum Initial Investment Minimum Additional Investment Standard Accounts None Traditional and Roth IRA Accounts None Tax Information The Fund’s distributions to shareholders will generally be taxed as ordinary income or capital gains . Payments to Broker-Dealers and Other Financial Intermediaries If you purchase the Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services . These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment . Ask your salesperson or visit your financial intermediary’s Web site for more information . 11 SUMMARY SECTION Merk Hard Currency Fund Institutional Shares Investment Objective The Fund seeks to protect against the depreciation of the U . S . dollar relative to other currencies . Fees and Expenses The following table describes the fees and expenses that you may pay if you buy and hold shares of the Fund . Shareholder Fees (fees paid directly from your investment) Merk Hard Currency Fund Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of the offering price) None Maximum Deferred Sales Charge (Load) Imposed on Redemptions (as a percentage of the sale price) None Redemption Fee (as a percentage of amount redeemed) None Exchange Fee (as a percentage of amount redeemed) None Annual Fund Operating Expenses(1) (expenses that you pay each year as a percentage of the value of your investment) Management Fees 1 . 00% Distribution (12b-1) and/or Service Fees 0 . 00% Other Expenses 0 . 05% Total Annual Fund Operating Expenses 1 . 05% (1)The expense information in the table has been restated to reflect current fees ,including an anticipat ed reduction in the Fund’s interest expenses . 12 Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds . This Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods . The Example also assumes that your investment has a 5% annual return and that the Fund’s operating expenses remain the same . Although your actual costs may be higher or lower, based on these assumptions your costs would be: Institutional Shares 1 year 3 years 5 years 10 years Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio) . A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account . These costs, which are not reflected in annual fund operating expenses or in the Example, affect the Fund’s performance . During the most recent fiscal year, the Fund’s portfolio turnover rate was 27% of the average value of its portfolio . The portfolio turnover rate is calculated without regard to any securities whose maturities or expiration dates at the time of acquisition were one year or less . Principal Investment Strategies Under normal market conditions, the Fund invests at least 80% of the value of its net assets (plus borrowings for investment purposes) in “hard currency” denominated investments . The Fund normally invests in a basket of hard currency denominated investments composed of high quality, short-term debt instruments of countries pursuing “sound” monetary policy and indirectly in gold . Sound monetary policy is defined as providing an environment fostering long-term price stability . “Hard currencies” refers to currencies in which investors have confidence, such as those of economically and politically stable countries . The Adviser will determine currency allocations based on an analysis of monetary policies pursued by central banks and economic environments . The Adviser searches for currencies that, in the Adviser’s opinion, are backed by sound monetary policy or gold . Once this determination has been made, money market or other debt instruments will be selected to create a liquid portfolio of short duration and high credit quality . The Adviser may adapt the currency allocations as its analysis of monetary policies and economic environments evolve s . The Fund will specifically seek the currency risk of select countries pursuing what the Adviser believes are sound monetary policies . As long-term price stability is unlikely to be achieved by most currencies, if any, the Adviser focuses on a country’s monetary policy that fosters such stability . The Adviser will invest in a basket of hard currency denominated investments that may include gold to reduce the exposure to the risks of any one currency . To try to reduce interest rate and credit risk to its portfolio, the Fund typically maintains a weighted average portfolio maturity of less than eighteen months and only buys money market or other short-term debt instruments that are issued 13 by companies with an outstanding unsecured debt issue rated in the top three ratings by U . S . nationally recognized ratings services or that the Adviser considers comparable in quality to instruments rated in the top three ratings . To gain exposure to foreign hard currencies, the Fund may also invest in a combination of U . S . dollar denominated securities and forward currency contracts . Gold is the only currency with intrinsic value and, as such, qualifies as a hard currency . Rather than buying gold bullion, to the extent that the Fund invests in gold, it will do so indirectly through exchange traded funds (“ETFs”), forward and futures contracts . In order to respond to adverse market, economic, political or other conditions, the Fund may assume a temporary defensive position that is inconsistent with its principal investment strategies . Principal Investment Risks Counterparty Risk . A counterparty to a financial instrument entered into by the Fund may become bankrupt or otherwise fail to perform its obligations due to financial difficulties . The Fund may experience delays in obtaining recovery, or obtain limited or no recovery in such circumstances . Credit Risk. The value of your investment in the Fund may change in response to changes in the credit ratings of the Fund’s portfolio securities.Generally, investment risk and price volatility increase as a security’s credit rating declines. Currency Exchange Rate Risk . Changes in currency exchange rates may affect the U . S . dollar value of foreign securities or the income or gain received on these securities . Currency Management Strategies . Currency management strategies, including forward currency contracts and cross-hedging, may substantially change the Fund’s exposure to currency exchange rates and could result in losses to the Fund if currencies do not perform as the Adviser expects . Derivative Securities Risks . The risks of investments in derivatives, including options, futures contracts and options on futures contracts , include imperfect correlation between the value of these instruments and the underlying assets; risks of default by the other party to the derivative transactions; risks that the transactions may result in losses that partially or completely offset gains in portfolio positions; and risks that the derivative transactions may not be liquid . Exchange-Traded Funds and Investment Companies Risk . The risks of investment in these securities typically reflect the risks of the types of securities in which the Fund invests . Foreign Instruments Risk . Foreign securities are subject to additional risks including international trade, currency, political, regulatory and diplomatic risks . General Market Risk . The Fund’s NAV and investment return will fluctuate based upon changes in the value of its portfolio securities . You could lose money on your investment in the Fund , or the Fund could underperform other investments . An investment in the Fund is not a deposit of a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency . Gold-Related Securities Risk . The value of gold-related securities may fluctuate due to overall market movements and other factors affecting the value of the price of gold-related securities, such as inflation, interest rates, currency fluctuations, gold supply and demand, or political and regulatory developments . Interest Rate Risk . The value of your investment in the Fund may change in response to changes in interest rates . An increase in interest rates typically causes a fall in the value of the fixed - income securities in which the Fund may invest . 14 Non-Diversification Risk . The Fund is non-diversified . Investment by the Fund in securities of a limited number of issuers exposes it to greater market risk and potential monetary losses than if its assets were diversified among the securities of a greater number of issuers . Recent Market Events Risk . Unprecedented recent turbulence in financial markets and reduced liquidity in equity, credit and fixed-income markets may negatively affect many issuers worldwide, which could have an adverse effect on the Fund . Tax Risk . As a regulated investment company, the Fund must derive at least 90% of its gross income for each taxable year from sources treated as “qualifying income” under the Internal Revenue Code of 1986, as amended . In the event the U.S. Treasury Department issues regulations excluding from the definition of “qualifying income” a regulated investment company’s foreign currency gains not “directly related” to its “principal business” of investing in securities (or options and futures with respect thereto) , the Fund’s Board may authorize a significant change in investment strategy or Fund liquidation . Trading Practices Risk . Government supervision and regulation of foreign stock exchanges, currency markets, trading systems and brokers may be less than in the U . S . Performance Information The chart below indicates some of the risks of investing in the Fund by showing changes in the performance of the Fund’s Investor Share Class, shares of which are not offered in this prospectus . The table below illustrates the average annual return of the Fund’s Investor Share Class compared with the J . P . Morgan Global 3-Month Cash Index . Because the Investor Share Class has higher expenses than the Institutional Share Class, the performance of the Investor Share Class would be lower than the performance that the Institutional Share Class would have realized for the same period . Updated performance information is available at www . merkfunds . com or by calling (866) 637-5386 (toll free) . Calendar Year Total Returns . The following chart shows the annual total return for the Fund’s Investor Shares as of December 31, 2009 . Performance information represents only past performance before and after taxes and does not necessarily indicate future results . During the periods shown in the chart, the highest quarterly return was 7 . 82% (for the quarter ended September 30, 2009) , and the lowest quarterly return was ( 8 . 79 ) % (for the quarter ended September 30, 2008) . 15 Average Annual Total Returns Merk Hard Currency Fund 1 Year Since Inception (5/10/05) Return Before Taxes 13 . 84% 6 . 82% Return After Taxes on Distributions 13 . 52% 5 . 89% Return After Taxes on Distributions and Sale of Fund Shares 9 . 12% 5 . 35% J . P . Morgan Global 3-Month Cash Index 9 . 00% 5 . 39% After-tax returns are calculated using the historical highest individual Federal marginal income tax rates and do not reflect the impact of state and local taxes . Actual after-tax returns depend on an investor’s tax situation and may differ from those shown . After-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts . Manager Merk Investments, LLC is the Adviser to the Fund . Portfolio Manager As Portfolio Manager, Axel Merk is the primarily responsible for the day-to-day management of the Fund’s investments . Mr . Merk has served as Portfolio Manager with respect to the Fund since its inception in 2005 . Purchase and Sale of Fund Shares You may purchase or redeem shares of the Fund on any business day through your financial intermediary, by mail (Merk Mutual Funds, P . O . Box 588, Portland, Maine 04112), or by telephone (866) 637-5386 . The Fund accepts investments in the following : Minimum Initial Investment Minimum Additional Investment Standard Accounts None Traditional and Roth IRA Accounts None Tax Information The Fund’s distributions to shareholders will generally be taxed as ordinary income or capital gains . Payments to Broker-Dealers and Other Financial Intermediaries If you purchase the Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services . These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment . Ask your salesperson or visit your financial intermediary’s w eb site for more information . 16 ADDITIONAL INFORMATION ABOUT THE FUNDS’ PRINCIPAL INVESTMENT STRATEGIES AND RISKS Concepts to Understand The value of the Funds’ shares will fluctuate.The Funds are not a substitute for a money market fund. Money Market Instrument means a high credit quality, short-term debt security that is denominated in a foreign currency or in U.S. dollars.Money market instruments are issued by domestic and foreign governments, financial institutions, corporations and other entities to borrow money.The issuer pays a fixed, floating or variable rate of interest and must repay the amount borrowed at maturity. High Quality Debt Security means an instrument issued by an entity with an outstanding unsecured debt issue rated in the top tier ratings by a U.S. nationally recognized ratings service, or that the Adviser considers comparable in quality to instruments rated in the top tier. Debt Securities are securities issued by domestic and foreign governments, financial institutions, corporations and other entities to borrow money.The issuer pays a fixed, floating or variable rate of interest and must repay the amount borrowed at maturity. Maturity means the date on which a debt security is (or may be) due and payable. Merk Absolute Return Currency Fund Institutional Shares Principal Investment Strategies – Additional Information The Fund seeks to generate positive absolute returns by investing in securities and instruments that create exposure to currencies.The Fund’s objective may be changed by the Board without a shareholder vote. Currencies the Fund may have exposure to include, but are not limited to, the currencies of Australia, Canada, Eurozone, Japan, New Zealand, Norway, Sweden, Switzerland, United Kingdom, and the United States. The Fund may also invest in other securities whose performance is expected to have a high correlation to the performance of currencies. Derivative transactions the Fund may engage in will typically be fully collateralized on a net basis.The Fund’s investments in derivative currency transactions may result in net short currency exposures. Because delivery and settlement of forward contracts takes place in the future, the Fund will retain the assets it intends to use to settle the contracts and invest these assets in various U.S. fixed-income instruments that the Adviser expects will generate income for the Fund.The value of such investments (to the extent used to cover the Fund’s net exposure under the forward foreign currency contracts and similar instruments) and forward contracts and other instruments that provide investment exposure to currencies will be counted for purposes of the Fund’s 80% policy. If the Adviser deems a currency crisis likely, the Adviser may concentrate the Fund’s exposure to a few currencies that meet the Adviser’s qualitative and quantitative investment factors. Temporary Defensive Position. In order to respond to adverse market, economic, political or other conditions, the Fund may assume a temporary defensive position that is inconsistent with its principal investment strategies and invest, without limitation, in cash or prime quality cash equivalents (including commercial paper, certificates of deposit, banker’s acceptances and time deposits).A defensive position, taken at the wrong time, may have an adverse impact on the Fund’s performance.The Fund may be unable to achieve its investment objective during the employment of a temporary defensive measure. Who May Want to Invest in the Fund The Fund may be appropriate for you if you: §Are pursuing a long-term goal with a currency component to your portfolio 17 Duration is a measure of a bond or bond fund's price sensitivity to changes in interest rates. Duration is defined as the weighted average term to maturity of a security's cash flows, where the weights are the present value of each cash flow as a percentage to the security's price. The greater a bond or fund's duration, the greater its price volatility in response to changes in interest rates. Derivative Security means an investment contract whose value depends on, or is derived from, the value of an underlying asset, interest rate, index or commodity such as a futures contract. Forward Currency Contract means an agreement to buy or sell a specified amount of currency at a set price on a future date. When combined with U.S. dollar denominated money market instruments, it may obtain a result that is substantially the same as a direct investment in a foreign currency denominated instrument. Non-Deliverable Forward Contract (“NDF”) means a cash-settled, short-term Forward Currency Contract on a foreign currency, where the profit or loss at the time at the settlement date is calculated by taking the difference between the agreed upon exchange rate and the spot rate at the time of settlement for an agreed upon notional amount. This combination may obtain a result that is substantially the ■Are willing to accept price fluctuations in your investments ■ Are willing to tolerate the risks associated with investments in foreign currencies The Fund may not be appropriate for you if you: ■ Need stability of principal ■Are pursuing a short-term goal or are investing emergency reserves ■ Want an investment that is considered a substitute for a U.S. dollar money market fund Merk Asian Currency FundInstitutional Shares Principal Investment Strategies- Additional Information The Fund seeks to protect against the depreciation of the U.S. dollar relative to Asian currencies. The Fund’s objective may be changed by the Board without a shareholder vote. To gain exposure to Asian currencies, the Fund may invest in other securities where the performance of the security is expected to have a high correlation to the performance of Asian currencies. Asian currencies the Fund may invest in include, but are not limited to, the currencies of China, Hong Kong, Japan, India, Indonesia, Malaysia, the Philippines, Singapore, South Korea, Taiwan and Thailand. Because delivery and settlement of forward contracts take place in the future, the Fund will retain the assets it intends to use to settle the contracts and invest these assets in various U.S. fixed-income instruments that the Adviser expects will generate income for the Fund. The value of such investments (to the extent used to cover the Fund’s net exposure under the forward foreign currency contracts and similar instruments) and forward contracts and other instruments that provide investment exposure to Asian currencies will be counted for purposes of the Fund’s 80% policy. The Adviser may exclude exposure to certain currencies if, in the Adviser’s opinion, its analysis does not support the potential for the currency’s appreciation. If the Adviser deems a currency crisis likely, the Adviser may concentrate the Fund’s exposure in a few currencies that meet the Adviser’s qualitative and quantitative investment factors. Temporary Defensive Position. In order to respond to adverse market, economic, political or other conditions, the Fund may assume a temporary defensive position that is inconsistent with its principal investment strategies and invest, without 18 same as a direct investment in a foreign currency denominated instrument. NDF contracts are commonly used to gain exposure, especially to thinly traded or non-convertible foreign currencies. limitation, in cash or prime quality cash equivalents (including commercial paper, certificates of deposit, banker’s acceptances and time deposits). A defensive position, taken at the wrong time, may have an adverse impact on the Fund’s performance. The Fund may be unable to achieve its investment objective during the employment of a temporary defensive measure. Who May Want to Invest in the Fund The Fund may be appropriate for you if you: ■Are pursuing a long-term goal with an Asian currency component to your portfolio ■ Are willing to accept price fluctuations in your investments ■Are willing to tolerate the risks associated with investments in foreign currencies The Fund may not be appropriate for you if you: ■ Need stability of principal ■ Are pursuing a short-term goal or are investing emergency reserves ■Want an investment that is considered a substitute for a U.S. dollar money market fund Merk Hard Currency FundInstitutional Shares Principal Investment Strategies – Additional Information The Fund seeks to protect against the depreciation of the U.S. dollar relative to other currencies. The Adviser may sacrifice yield in currencies in return for high credit quality of debt securities. The Adviser may exclude currencies if, in the Adviser’s opinion, the potential for appreciation is not backed by sound monetary policy. If the Adviser deems a currency crisis likely, it is possible that the Fund will concentrate its investment in a few currencies that meet the Adviser’s investment criteria for stringent monetary policies and practices. Temporary Defensive Position. In order to respond to adverse market, economic, political or other conditions, the Fund may assume a temporary defensive position that is inconsistent with its principal investment strategies and invest, without limitation, in cash or prime quality cash equivalents (including commercial paper, certificates of deposit, banker’s acceptances and time deposits). A defensive position, taken at the wrong time, may have an adverse impact on the Fund’s performance. The Fund may be unable to achieve its investment objective during the employment of a temporary defensive measure. 19 Who May Want to Invest in the Fund The Fund may be appropriate for you if you: § Are pursuing a long-term goal with a hard currency component to your portfolio § Are willing to accept price fluctuations in your investments § Are willing to tolerate the risks associated with investments in foreign currencies The Fund may not be appropriate for you if you: § Need stability of principal § Are pursuing a short-term goal or are investing emergency reserves § Want an investment that is considered a substitute for a U . S . dollar money market fund 20 Additional Information Regarding Principal Investment Risks Fund Principal Investment Risk s Merk Absolute Return Currency Fund Counterparty; Credit; Currency Exchange Rate; Currency Management Strategies; Derivative Securities; Fixed Income Securities; Foreign Instruments; General Market; Geographic Concentration; Interest Rate; Liquidity; Derivatives;Recent Market Events; Tax; and Trading Practices Merk Asian Currency Fund Asian and Emerging Markets; Counterparty; Credit; Currency Exchange Rate; Currency Management Strategies; Derivative Securities; Foreign Instruments; General Market; Geographic Concentration ; Interest Rate; Recent Market Events; Tax; and Trading Practices Merk Hard Currency Fund Counterparty; Credit; Currency Exchange Rate; Currency Management Strategies; Derivative Securities; Exchange-Traded Funds and Investment Companies; Foreign Instruments; General Market; Gold-Related Securities; Interest Rate; Non-Diversification;Recent Market Events; Tax; and Trading Practices Asian and Emerging Markets Risk . The value of the Merk Asian Currency Fund’s assets may be adversely affected by political, economic, social and religious instability; changes in laws or regulations of countries within Asia; international relations with other nations; and military activity . Furthermore, the economies of many Asian countries may differ from the economies of more developed countries in many respects, such as rate of growth, inflation, capital reinvestment, resource self-sufficiency, financial system stability, the national balance of payment position, and sensitivity to changes in global trade . Any adverse event in the Asian markets may have a significant adverse effect on the economies of the region as well as on the Merk Asian Currency Fund . Many Asian countries are considered emerging markets . Investing in emerging markets involve s greater risks than investing in more developed markets because, among other things, emerging markets are often less stable politically and economically . The economies of emerging market countries are smaller and less developed than that of the U.S.Securities markets of such countries are substantially smaller, less liquid, and more volatile than securities markets in the U.S.Brokerage commissions, custodian services fees, withholding taxes, and other costs relating to investment in emerging markets are generally higher than in the U.S. Counterparty Risk . The risk that a counterparty to a financial instrument entered into by each Fund becomes bankrupt or otherwise fails to perform its obligations due to financial difficulties . Each Fund may experience significant delays in obtaining any recovery in a bankruptcy or other reorganization proceeding . The Funds may obtain only limited recovery or may obtain no recovery in such circumstances . The Funds will typically enter into financial instrument transactions with counterparties whose credit rating is investment grade, or, if unrated, determined to be of comparable quality by the Adviser. Credit Risk . The financial condition of an issuer of a debt security may cause it to default or become unable to pay interest or principal due on the security . In the short term, the Funds will not collect interest and principal payments on a fixed - income security if the issuer defaults . The degree of risk for a particular security may be reflected in its credit 21 rating . Generally, investment risk and price volatility increase as the credit rating of a security declines . Accordingly, the value of an investment in the Funds may change in response to changes in the credit ratings of each Fund's portfolio securities . Currency Exchange Rate Risk . Currency exchange rates may fluctuate significantly over short periods of time . Currency exchange rates also can be affected unpredictably by intervention ; by failure to intervene by U . S . or foreign governments or central banks ; or by currency controls or political developments in the U.S. or abroad . Changes in foreign currency exchange rates will affect the value of each Fund’s investments and the price of each Fund’s shares . Generally, when the U . S . dollar rises in value against a foreign currency, an investment in that country loses value because that currency is worth fewer U . S . dollars . Devaluation of a currency by a country’s government or banking authority would have a significant impact on the value of any investments denominated in that currency . Currency Management Strategies Risk . Currency management strategies, including forward currency contracts and cross-hedging, may substantially change each Fund’s exposure to currency exchange rates and could result in losses to each Fund if currencies do not perform as the Adviser expects . In addition, currency management strategies, to the extent that such strategies reduce each Fund’s exposure to currency risks, may also reduce each Fund’s ability to benefit from favorable changes in currency exchange rates . There is no assurance that the Adviser’s use of currency management strategieswill benefit the Funds or that they will be, or can be, used at appropriate times . Furthermore, there may not be a perfect correlation between the amount of exposure to a particular currency and the amount of securities in the portfolio denominated in that currency . Currency markets are generally less regulated than securities markets . Derivative Securities Risk . Derivatives are financial instruments that have a value which depends upon, or is derived from, a reference asset, such as one or more underlying securities, pools of securities, options, futures, indexes or currencies . Derivatives may result in investment exposures that are greater than their cost would suggest; in other words, a small investment in a derivative may have a large impact on each Fund’s performance . The successful use of derivatives generally depends on the Adviser’s ability to predict market movements . The Funds may use derivatives in various ways . The Funds may use derivatives as a substitute for taking a position in the reference asset or to gain exposure to certain asset classes . U nder such circumstances, the derivatives may have economic characteristics similar to those of the reference asset, and each Fund’s investment in the derivatives may be applied toward meeting a requirement to invest a certain percentage of its net assets in instruments with such characteristics . The Funds may use derivatives to hedge (or reduce) exposure to a portfolio asset or risk . The Funds may also use derivatives to manage cash . Derivatives are subject to a number of risks described elsewhere in this section, such as liquidity risk, interest rate risk, credit risk and general market risks . Each Fund’s use of derivatives may entail risks greater than, or possibly different from, such risks and other Principal Investment Risks to which each Fund is exposed, as described below . Certain of the different risks to which each Fund might be exposed due to its use of derivatives include the following: Correlation Risk is the risk that derivative instruments may be mispriced or improperly valued and that changes in the value of the derivatives may not correlate perfectly with the underlying asset or security . Credit Derivative Risk is the risk associated with the use of credit derivatives, which is a highly specialized activity that involves strategies and risks different from those with ordinary portfolio security transactions . If the Adviseris incorrect in its forecast of default risks, market spreads or other applicable factors, each Fund’s investment performance would diminish compared with what it would have been if these techniques had not been used . Each Fund’s risk of loss in a credit derivative transaction varies with the form of the transaction . 22 Hedging Risk is the risk that derivative instruments used to hedge against an opposite position may offset losses, but they also may offset gains . Segregation Risk is the risk associated with any requirement, which may be imposed on the Funds, to segregate assets or enter into offsetting positions in connection with investments in derivatives . Such segregation will not limit each Fund’s exposure to loss, and the Funds may incur investment risk with respect to the segregated assets to the extent that, but for the applicable segregation requirement, each Fund would sell the segregated assets . Volatility Risk is the risk that, because the Funds may use some derivat ive s that involve economic leverage, this economic leverage will increase the volatility of the derivative instruments , as they may increase or decrease in value more quickly than the underlying currency, security, interest rate or other economic variable . Exchange-Traded Funds and Investment Companies Risk . The Merk Hard Currency Fund may invest in shares of ETFs and investment companies, which invest in a wide range of commodities, derivatives, and/or other securities designed to track the price , performance and dividend yield of a particular securities market index (or sector of an index) . The risks of investment in these securities typically reflect the risks of the types of securities in which the Merk Hard Currency Fund invests . When the Merk Hard Currency Fund invests in these securities, shareholders of the Merk Hard Currency Fund bear their proportionate share of these securities’ fees and expenses , as well as their share of the Merk Hard Currency Fund’s fees and expenses . As a result, an investment by the Merk Hard Currency Fund in an ETF or investment company could cause the Merk Hard Currency Fund’s operating expenses to be higher and, in turn, performance to be lower than if it were to invest directly in the securities underlying the ETF or investment company . Fixed Income Securities Risk . The value of a debt security depends generally on the issuer’s credit rating and the interest rate of the security . The value generally falls wheninterest rates rise, especially for long-term, lower-quality securities . Conversely, when interest rates fall, issuers may prepay fixed rate securities, forcing the Funds to invest in securities with lower interest rates . At any time, the financial condition of an issuer may so deteriorate that the issuer defaults on interest or principal payments due to the Funds on securities held . Foreign Instruments Risk . Investing in foreign instruments bears a greater risk than investing in domestic instruments . As a result, each Fund’s returns and net asset values may be affected to a large degree by fluctuations in currency exchange rates, political, diplomatic or economic conditions and regulatory requirements in other countries . The laws and accounting, auditing, and financial reporting standards in foreign countries typically are not as strict as they are in the U . S . , and there may be less public information available about foreign companies . These risks can increase the potential for losses in the Funds and affect the price of its shares . General Market Risk . An investment in the Funds is not a deposit of a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency . Each Fund’s NAV, yield and total return will fluctuate based upon changes in the value of its portfolio securities . The market value of securities in which each Fund invests is based upon the market’s perception of value and is not necessarily an objective measure of the securities’ value . The Funds are not a complete investment program, and there is no assurance that each Fund will achieve its investment objective . You could lose money on your investment in the Funds , or the Funds could under perform other investments due to, among other things, poor investment decisions by the Adviser . Geographic Concentration Risk . To the extent the Funds focus their investments in currencies of a particular country or geographic region, the Funds may be particularly susceptible to economic, political or regulatory events affecting those countries or regions . In addition, currency devaluations could occur in countries that have not yet experienced currency 23 devaluation to date, or could continue to occur in countries that have already experienced such devaluations . If the Funds focus their investments in such a manner, an investment in the Funds may be more volatile than an investment in a more geographically diversified f und . Gold-Related Securities Risk . Investments in gold-related securities, such as ETFs and forward and futures contracts, may subject the Merk Hard Currency Fund to greater volatility than investments in traditional securities . The value of gold-related securities may fluctuate due to overall market movements and other factors affecting the value of the price of gold-related securities, such as inflation or inflation expectations, interest rates, currency fluctuations, gold supply and demand, or political and regulatory developments . A fluctuation in the price of gold underlying a derivative security may cause the Merk Hard Currency Fund to lose money . Interest Rate Risk . The value of your investment in the Funds may change in response to changes in interest rates . An increase in interest rates typically causes a fall in the value of debt securities in which each Fund may invest . The longer a fixed-income security’s duration, the more its value typically falls in response to an increase in interest rates . Liquidity Risk . Certain securities held by the Funds may be difficult (or impossible) to sell at the time and at the price the Adviser would like . As a result, the Funds may have to hold these securities longer than they would like and may forego other investment opportunities . There is a possibility that the Funds may lose money or be prevented from realizing capital gains if it cannot sell a security at a particular time and price . Non-Diversification Risk . As a non-diversified fund, the Merk Hard Currency Fund will be subject to more investment risk and potential for volatility than a diversified fund because its portfolio may, at times, focus on a limited number of issuers . These factors can have a negative effect on the value of the Merk Hard Currency Fund’s shares . However, the Merk Hard Currency Fund intends to meet certain tax diversification requirements . Recent Market Events Risk . Unprecedented recent turbulence in financial markets and reduced liquidity in equity, credit and fixed-income markets may negatively affect many issuers worldwide, which could have an adverse effect on the Funds . Tax Risk . As a regulated investment company, each Fund must derive at least 90% of its gross income for each taxable year from sources treated as “qualifying income” under the Internal Revenue Code of 1986, as amended . Each Fund currently intends to take positions in forward currency contracts with notional value exceeding 80% of the Fund’s total net assets . Although foreign currency gains currently constitute “qualifying income,” the U.S. Treasury Department has the authority to issue regulations excluding from the definition of “qualifying income” a regulated investment company’s foreign currency gains not “directly related” to its “principal business” of investing in securities (or options and futures with respect thereto) . Such regulations might treat gains from some of each Fund’s foreign currency-denominated positions as not “qualifying income,” and there is a remote possibility that such regulations might be applied retroactively, in which case, each Fund may not qualify as a regulated investment company for one or more past years . In the event the U.S. Treasury Department issues such regulations, the Funds ’ Board may authorize a significant change in investment strategy or Fund liquidation . Trading Practices Risk . Brokerage commissions and other fees generally are higher for foreign securities . Government supervision and regulation of foreign stock exchanges, currency markets, trading systems and brokers may be less than in the U . S . The procedures and rules governing foreign transactions and custody (holding of the Funds’ assets) also may involve delays in payment, delivery or recovery of money or investments . 24 Management Each Fund is a series of Forum Funds (the “Trust”), an open-end, management investment company (mutual fund) . The business of the Trust and the Funds is managed under the oversight of the Board of Trustees (the “Board”) . The Board meets periodically to review each Fund’s performance, monitor investment activities and practices, and discuss other matters affecting the Funds . Additional information regarding the Board, as well as the Trust’s executive officers, may be found in the Statement of Additional Information (“SAI”) . The Adviser The Funds’ Adviser is Merk Investments, LLC, 555 Bryant Street #455, Palo Alto, California 94301 . As of December 31, 2009, the Adviser had approximately $562 million of assets under management . Subject to the general oversight of the Board, the Adviser makes investment decisions for each Fund . The Adviser receives an annual advisory fee from each Fund at an annual rate equal to 1 . 00% of each Fund’s average annual daily net assets under the terms of the Investment Advisory Agreement . Under that agreement, the Adviser provides investment advisory services to each Fund and is obligated to pay all expenses of the Funds except any expenses it is authorized to pay under Rule 12b-1, the transfer agent’s basis points fee, borrowing costs, taxes, brokerage costs, commissions, and extraordinary and non-recurring expenses . A discussion summarizing the basis on which the Board approved the Investment Advisory Agreement is included in the Funds’ annual report for the period endedMarch 31, 2009 . Portfolio Managers Axel Merk is president of the Adviser and makes all investment decisions for the Merk Hard Currency Fund and the Merk Asian Currency Fund . Mr . Merk founded the Adviser in 2001 . Mr . Merk conducted investment advisory activities for Merk Investments AG, a company he founded in Switzerland in 1994, until he transferred these activities to the Adviser in 2001 . He holds a B . A . in Economics (magna cum laude) and a M . Sc . in Computer Science from Brown University in Rhode Island . Mr . Merk and Mr . Kieran Osborne arejointly responsible for all investment decisions related to the Merk Absolute Return Currency Fund . Mr . Osborne joined the Adviser in January 2009 . Prior to joining the Adviser, Mr . Osborne worked as an equity analyst for New Zealand based Brook Asset Management from October 2006 to April 2008 . Mr . Osborne also worked for New York based hedge fund MCM Associates as an Analyst and Trader from January 2005 to February 2006 . He holds a Master of Business (Distinction in Finance), a Bachelor of Commerce, and a Bachelor of Tourism from the University of Otago, New Zealand . The Funds’ SAI provides additional information about the compensation of the Mr . Merk and Mr . Osborne, other accounts managed by the portfolio managers and the ownership of the Funds ’ securities by the portfolio managers . Other Service Providers Atlantic Fund Administration, LLC (“Atlantic”) provides certain administration, portfolio accounting and transfer agency services to the Fund and the Trust, and supplies certain officers to the Trust, including a Principal Executive Officer, Principal Financial Officer, Chief Compliance Officer and an Anti-Money Laundering Compliance Officer, as well as additional compliance support personnel . Foreside Fund Services, LLC, the Trust’s principal underwriter (the “Distributor”), acts as the Trust’s Distributor in connection with the offering of the Funds’ shares . The Distributor may enter into arrangements with banks, broker-dealers and other financial intermediaries through which investors may purchase or redeem shares . 25 The Distributor is not affiliated with the Adviser or with Atlantic or their affiliates . Fund Expenses The Adviser is obligated to pay most of the Funds’ operating expenses . Expenses of each Fund include that Fund’s own expenses as well as Trust expenses that are allocated among each Fund, its classes of shares and all other funds of the Trust . 26 Your Account How to Contact the Fund On the internet at: www.merkfunds.com Telephone us at: (866) MERK FUND (866) 637-5386 (toll free) Write to us at: Merk Mutual Funds P. O.Box 588 Portland, Maine 04112 Overnight address: Merk Mutual Funds c/o Atlantic Fund Administration, LLC Three Canal Plaza, Ground Floor Portland, Maine 04101 Wire investments (or ACH payments): Please contact the Transfer Agent at (866) 637-5386 (toll free) to obtain the ABA routing number and account number for the Fund. General Information You may purchase or sell (redeem) each Fund’s shares on each weekday that the New York Stock Exchange (“NYSE”) is open.Under unusual circumstances, each Fund may accept and process shareholder orders when the NYSE is closed if deemed appropriate by the Trust’s officers. You may purchase or sell (redeem) each Fund’s shares at the NAV, next calculated after the transfer agent or an authorized agent of the Fund receives your request in proper form (as described in this Prospectus on pages 2 9 through 3 5 ).If the transfer agent receives your purchase, redemption, or exchange request in proper form by 4:00 p. m. , Eastern time, your transaction will price at the NAV of the relevant Fund the same business day; if the transfer agent receives your request after 4:00 p. m. , Eastern time, your transaction will price at the NAV of the relevant Fund the next business day.The Funds cannot accept orders that request a particular day or price for the transaction or any other special conditions. The Funds do not issue share certificates. If you purchase shares directly from a Fund, you will receive quarterly statements from the Fund detailing Fund balances and all transactions completed during the prior quarter and a confirmation of each transaction.Automatic reinvestments of distributions and systematic investments/withdrawals may be confirmed only byquarterly statement.You should verify the accuracy of all transactions in your account as soon as you receive your confirmations and quarterly statements. The Funds may temporarily suspend (during unusual market conditions) or discontinue any service orprivilege, including systematic investments and withdrawals, wire redemption privileges, telephone redemption privileges and exchange privileges. When and How NAV is Determined Each Fund calculates its NAV as of the close of trading on the NYSE (normally 4:00 p. m. , Eastern time) on each weekday except days when the NYSE is closed.The schedule of holidays when the NYSE is closed is below.Under unusual circumstances, a Fund may calculate its NAV when the NYSE is closed.The time at which the NAV is calculated may change in case of an emergency. The NAV of each Fund is determined by taking the market value of the total assets of the class, subtracting the liabilities of the class, and then dividing the result (net assets) by the number of outstanding shares of the Fundclass.Since each Fund invests in securities that may trade on foreign securities markets on days other than a Fund business day, the value of each Fund’s portfolio may change on days on which shareholders will not be able to purchase or redeem a Fund’s shares. The Funds value securities for which market quotations are readily available, including certain open-end investment companies, at current market value other 27 than certain short-term securities which are valued at amortized cost . Exchange traded securities for which market quotations are readily available are valued using the last reported sales price provided by independent pricing services as of the close of trading on the NYSE on each Fund business day . In the absence of sales, such securities are valued at the mean of the last bid and asked price . Non-exchange traded securities for which quotations are readily available are generally valued at the mean between the current bid and asked price . Investments in other open-end registered investment companies are valued at their NAV . Market quotations may not be readily available or may be unreliable if, among other things, (i) the exchange on which a Fund portfolio security is principally traded closes early, (ii) trading in a portfolio security was halted during the day and did not resume prior to the time as of which the Fund s calculates their NAV s , or (iii) events occur after the close of the securities markets on which each Fund’s portfolio securities primarily trade but before the time as of which the Fund calculates its NAV . Each Fund values securities at fair value pursuant to procedures adopted by the Board if market quotations are not readily available or the Adviser believes that the prices or values available are unreliable . The Board has delegated fair value determinations to a Valuation Committee composed of a member of the Board, the President or Treasurer, a representative of the Fund’s Fund Accountant and, if needed, a portfolio manager or a senior representative of the Adviser, when the Fund’s securities require fair valuation . Fair valuation is based on subjective factors, and as a result, the fair value price of a security may differ from the security’s market price and may not be the price at which the security may be sold . Fair valuation could result in a different NAV than a NAV determined by using market quotes . NYSE Holiday Schedule . The NYSE is open every weekday, Monday through Friday, except on the following holidays: New Year’s Day, Martin Luther King, Jr . Day (the third Monday in January), President’s Day (the third Monday in February), Good Friday, Memorial Day (the last Monday in May), Independence Day, Labor Day (the first Monday in September), Thanksgiving Day (the fourth Thursday in November) and Christmas Day . Exchange holiday schedules are subject to change without notice . The NYSE may close early on the day before each of these holidays and the day after Thanksgiving Day . To the extent a Fund’s portfolio investments trade in markets on days when the Fund is not open for business, the Fund’s assets may vary on those days . In addition, trading in certain portfolio investments may not occur on days a Fund is open for business because markets or exchanges other than the NYSE may be closed . Transactions through Financial Intermediaries . The Funds have authorized certain financial services companies, broker-dealers, banks and other agents, including the designees of such entities when approved by each Fund (collectively, “financial intermediaries”) to accept purchase, redemption and exchange orders on each Fund’s behalf . If you invest through a broker or other financial intermediary, the policies and fees of the intermediary may be different than the policies and fees of each Fund . Among other things, financial intermediaries may charge transaction fees and may set different minimum investment restrictions or limitations on buying (selling) Fund shares . You should consult your broker or other representative of your financial intermediary for more information . Payments to Financial Intermediaries . A Fund and its affiliates (at their own expense) may pay compensation to financial intermediaries for shareholder-related services and, if applicable, distribution-related services, including administrative, sub-transfer agency, recordkeeping and shareholder communication services . Fund supermarkets are brokerage firms that provide access to funds in different fund families and are considered to be financial intermediaries. For example, compensation may be paid to make Fund shares available to sales representatives and/or customers of a fund 28 supermarket platform or similar program sponsor or for services provided in connection with such fund supermarket platforms and programs . The amount of compensation paid to different financial intermediaries may differ . The compensation paid to a financial intermediary may be based on a variety of factors, including average assets under management in accounts distributed and/or serviced by the financial intermediary, gross sales by the financial intermediary and/or the number of accounts serviced by the financial intermediary that invest in the Fund . To the extent that a Fund pays (a portion) of such compensation ; it is designed to compensate the financial intermediary for providing services that would otherwise be provided by each Fund or its transfer agent . To the extent a Fund affiliate pays such compensation, it would likely include amounts from that affiliate’s own resources and constitute what is sometimes referred to as “revenue sharing . ” Compensation received by a financial intermediary from the Adviser or another Fund affiliate may include payments for marketing and/or training expenses incurred by the financial intermediary, including expenses incurred by the financial intermediary in educating its salespersons with respect to Fund shares . For example, such compensation may include reimbursements for expenses incurred in attending educational seminars regarding the Fund s , including travel and lodging expenses . It may also cover costs incurred by financial intermediaries in connection with their efforts to sell Fund shares, including costs incurred compensating registered sales representatives and preparing, printing and distributing sales literature . Any compensation received by a financial intermediary, whether from the Fund s or their affiliate(s), and the prospect of receiving such compensation may provide the financial intermediary with an incentive to recommend the shares of the Fund s , or a certain class of shares of the Fund s , over other potential investments . Similarly, the compensation may cause financial intermediaries to elevate the prominence of the Fund s within its organization by, for example, placing it on a list of preferred funds . Anti-Money Laundering Program Customer identification and verification are part of the Funds ’ overall obligation to deter money laundering under Federal law . The Trust has adopted an Anti-Money Laundering Program designed to prevent the Funds from being used for money laundering or the financing of terrorist activities . In this regard, each Fund reserves the right, to the extent permitted by law, (i) to refuse, cancel or rescind any purchase or exchange order or (ii) to freeze any account and/or suspend account services . These actions will be taken when, at the sole discretion of Trust management, they are deemed to be in the best interest of the Fund s or in cases when the Fund s are requested or compelled to do so by governmental or law enforcement authority . If your account is closed at the request of governmental or law enforcement authority, you may not receive proceeds of the redemption if the Fund s are required to withhold such proceeds . Portfolio Holdings . A description of the Funds’ policies and procedures with respect to the disclosure of portfolio securities is available in the Funds’ SAI . Buying Shares How to Make Payments The Institutional Share classes of the Merk Funds are designed for institutional investors (such as financial institutions, corporations, trusts, estates and religious and charitable organizations) investing for proprietary programs and firm discretionary accounts . There is no Rule 12b-1 distribution/ service fee . Unless purchased through a third party financial institution, all investments must be made by check, ACH or wire . All checks must be payable in U . S . dollars and drawn on U . S . financial institutions . In the absence of the granting of an 29 exception consistent with the Trust’s anti-money laundering procedures, the Funds do not accept purchases made by credit card check, starter check, cash or cash equivalents (for instance, you may not pay by money order, bank draft, cashier’s check or traveler’s check) . Checks . Checks must be made payable to “Merk Mutual Funds . ” For individual, sole proprietorship, joint, Uniform Gift to Minors Act (“UGMA”) and Uniform Transfer to Minors Act (“UTMA”) accounts, checks may be made payable to one or more owners of the account and endorsed to “Merk Mutual Funds . ” A $20 charge may be imposed on any returned checks . ACH . Refers to the “Automated Clearing House” System maintained by the Federal Reserve Bank, which allows banks to process checks, transfer funds and perform other tasks . Your financial institution may charge you a fee for this service . Wires . Instruct your financial institution with whom you have an account to make a Federal Funds wire payment to us . Your financial institution may charge you a fee for this service . Minimum Investments Each Fund accepts investments in the following minimum amounts: Minimum Initial Investment Minimum Additional Investment Standard Accounts None Traditional and Roth IRA Accounts None The Funds reserve the right to waive initial minimum investment amounts, if deemed appropriate by the Trust’s officers . Registered investment advisers and financial planners may be permitted to aggregate the value of Traditional or Roth Individual Retirement Accounts . Account Requirements Type of Account Requirement Individual, Sole Proprietorship and Joint Accounts Individual accounts and sole proprietorship accounts are owned by one person . Joint accounts have two or more owners (tenants) . ·Instructions must be signed by all persons required to sign and signed exactly as their names appear on the account . Gifts or Transfers to a Minor (UGMA, UTMA) These custodial accounts provide a way to give money to a child and obtain tax benefits . ·Depending on state laws, you can set up a custodial account under the UGMA or the UTMA . ·The custodian must sign instructions in a manner indicating custodial capacity . 30 Corporations/Other ·The entity should submit a certified copy of its articles of incorporation (or a government-issued business license or other document thatreflects the existence of the entity) and corporate resolution or a secretary’s certificate . Trusts ·The trust must be established before an accountmay be opened . ·The t rust should provide the first and signature pages from the trust document identifying the trustees Account Application and Customer Identity Verification To help the government fight the funding of terrorism and money laundering activities, Federal law requires financial institutions to, among other measures, obtain, verify, and record information that identifies each person who opens an account . When you open an account, a Fund will ask for your first and last name, tax identification number, physical street address, date of birth and other information or documents that will allow us to identify you . If you do not supply the required information, the Fund will attempt to contact you or, if applicable, your financial adviser . If a Fund cannot obtain the required information within a timeframe established in its sole discretion, your application will be rejected . When your application is in proper form and includes all required information, your application will normally be accepted and your order will be processed at the NAV next calculated after receipt of your application . Once your application is accepted, the Fund in which you invest will attempt to verify your identity using the information you have supplied and other information about you that is available from third parties, including information available in public and private databases such as consumer reports from credit reporting agencies . The Fund s will try to verify your identity within a timeframe established in its sole discretion . If the Fund s cannot do so, the Fund s reserve the right to redeem your investment at the next NAV calculated after the Fund s decide to close your account . If your account is closed, you may be subject to a gain or loss on Fund shares and will be subject to any related taxes and will not be able to recoup any sales charges or redemption fees assessed . If a Fund has not yet collected payment for the shares being sold, it may delay sending redemption proceeds until such payment is received, which may be up to 15 calendar days . Each Fund may reject your application under the Trust’s Anti-Money Laundering Program . Under this program, your money may not be returned to you if your account is closed at the request of governmental or law enforcement authorities . Policy on Prohibition of Foreign Shareholders . The Funds require that all shareholders be U . S . persons with a valid U . S . taxpayer identification number to open an account with a Fund . 31 Investment Procedures How to Open an Account How to Add to Your Account Through a Financial Intermediary •Contact your financial intermediary using the method that is most convenient for you Through a Financial Intermediary •Contact your financial intermediary using the method that is most convenient for you By Check ·Call us or write us, or visit www . merkfunds . com for an account application ·Complete the application (and other required documents , if applicable ) ·Mail us your application (and other required documents ,if applicable ) and a check By Check ·Fill out an investment slip from a confirmation or write us a letter ·Write your account number on your check ·Mail us the slip (or your letter) and the check By Wire ·Call us or write us, or visit www . merkfunds . com for an account application ·Complete the application (and other required documents , if applicable ) ·Call us to fax the completed application (and other required documents, if applicable) and we will assign you an account number ·Mail us your original application (and other required documents, if applicable) ·Instruct your financial institution to wire your money to us By Wire ·Instruct your financial intermediary to wire your money to us Systematic Investments . You may establish a systematic investment plan to automatically invest a specific amount of money (up to $25,000 per day) into your account on a specified day and frequency not to exceed two investments per month . Payments for systematic investments are automatically debited from your designated savings or checking account via ACH . Systematic investments must be for at least $100 per occurrence . Limitation on Frequent Purchases . Frequent trading by a Fund’s shareholders may pose risks toother shareholders in a Fund, including (i) the dilution of aFund's NAV, (ii) an increase in a Fund's expenses, and (iii)interference with the portfolio manager's ability to executeefficientinvestment strategies . Experience has shown that in the markets in which the Funds operate, investors interested in market timing are typically seeking leveragedproducts or products with intra-day pricing . As a result, the Funds aregenerally not susceptible to market timing . The Board has adopted apolicy of not monitoring for frequent purchases and redemptions ofa Fund’s shares . Canceled or Failed Payments . The Fund s accept checks and ACH transfers at full value subject to collection . If the Fund s do not receive your payment for shares or you pay with a check or ACH transfer that does not clear, your purchase will be canceled within two business days of notification from your bank that you r funds did not clear . You will be responsible for any losses or expenses incurred by the Fund s or the transfer agent, and the Fund s may redeem shares you own in the account (or another identically registered account that you maintain with the transfer agent) as 32 reimbursement . The Fund s and their agents have the right to reject or cancel any purchase or exchange due to non-payment . Selling Shares The Fund s process redemption orders received in good order at the next calculated NAV . Under normal circumstances, a Fund will send redemption proceeds to you within a week . If a Fund has not yet collected payment for the shares you are selling, it may delay sending redemption proceeds until it receives payment, which may be up to 15 calendar days after the purchase . How to Sell Shares from Your Account Through a Financial Intermediary ·Contact your advisor using the method that is most convenient for you By Mail ·Prepare a written request including: ·Your name(s) and signature(s) ·Your account number ·The Fund name and class ·The dollar amount or number of shares you want to sell ·How and where to send the redemption proceeds ·Obtain a signature guarantee (if required) ·Obtain other documentation (if required) ·Mail us your request and documentation By Telephone ·Call us with your request (unless you declined telephone redemption privileges on your account application) ·Provide the following information: ·Your account number ·Exact name(s) in which the account is registered ·Additional form of identification ·Redemption proceeds will be: ·Mailed to you or ·Electronically credited to your account at the financial institution identified on your account application Systematically ·Complete the systematic withdrawal section of the application ·Attach a voided check to your application ·Mail us the completed application ·Redemption proceeds will be electronically credited to your account at the financial institution identified on your account application Wire Redemption Privileges . You may redeem your shares by wire unless you declined wire redemption privileges on your account application . The minimum amount that may be redeemed by wire is $5,000 . Telephone Redemption Privileges . You may redeem your shares by telephone unless you declined telephone redemption privileges on your account application . You may be responsible for any unauthorized telephone order as long 33 as the transfer agent takes reasonable measures to verify that the order is genuine . Telephone redemption orders may be difficult to complete during periods of significant economic or market activity . If you are not able to reach a Fund by telephone, you may mail your redemption order . Systematic Withdrawals . You may establish a systematic withdrawal plan to automatically redeem a specific amount of money or shares from your account on a specified day and frequency not to exceed one withdrawal per month . These payments are sent from your account by check to your address of record, or if you so designate, to your bank account by ACH payment . Signature Guarantee Requirements . To protect you and the Funds against fraud, signatures on certain requests must have a Medallion Signature Guarantee . A Medallion Signature Guarantee verifies the authenticity of your signature . You can obtain a Medallion Signature Guarantee from most banking institutions or securities brokers but not from a notary public . The transfer agent may require written instructions signed by all registered shareholders with a Medallion Signature Guarantee for each shareholder for any of the following: § Written requests to redeem $100,000 or more § Changes to a shareholder’s record name § Paying redemption proceeds from an account for which the address has changed within the last 30 days § Sending redemption and distribution proceeds to any person, address or financial institution account not on record § Sending redemption and distribution proceeds to an account with a different registration (name or ownership) from your account § Adding or changing ACH or wire instructions, telephone redemption or exchange option, or any other election in connection with your account . The transfer agent reserves the right to require Medallion S ignature G uarantees on all redemptions . Small Accounts . If the value of your account falls below $500 (excluding Qualified Retirement Accounts), a Fund may ask you to increase your balance . If after 60 days, the account value is still $500 (excluding Qualified Retirement Accounts or accounts with systematic investment plans), a Fund may close your account and send you the proceeds . A Fund will not close your account if it falls below these amounts solely as a result of Fund performance . Redemptions In Kind . Pursuant to an election filed with the Securities and Exchange Commission (the “SEC”), the Funds reserve the right to pay redemption proceeds in portfolio securities rather than in cash . To the extent that a Fund shareholder redeems its Fund holdings in kind, the shareholder assumes any risk of the market price of such securities fluctuating . In addition, the shareholder will bear any brokerage and related costs in disposing of or selling the portfolio securities it receives from the Fund s . Please see the SAI for more detail on redemptions in kind . Lost Accounts . The transfer agent may consider your account “lost” if correspondence to your address of record is returned as undeliverable on two consecutive occasions, unless the transfer agent determines your new address . When an account is lost, all distributions on the account will be reinvested in additional Fund shares . In addition, the amount of any outstanding (unpaid for six months or more) checks that have been returned to the transfer agent may be reinvested at the then-current NAV , and the checks will be canceled . However, checks will not be reinvested into accounts with a zero balance, but will be held in an account until the Transfer Agent locates you or escheat s the funds to the state of your last known address . 34 Exchange Privileges You may exchange your Fund shares for shares of other Merk mutual funds . Be sure to confirm with the transfer agent that the fund into which you exchange is available for sale in your state . Because exchanges are a sale and purchase of shares, they may have tax consequences . Requirements . You may make exchanges only between identically registered accounts (name(s), address, and taxpayer ID number) . There is currently no limit on exchanges, but each Fund reserves the right to limit exchanges (See “Investment Procedure-Limitation on Frequent Purchases”) . You may exchange your shares by mail or telephone, unless you declined telephone redemption privileges on your account application . You may be responsible for any unauthorized telephone order as long as the transfer agent takes reasonable measures to verify that the order is genuine . How to Exchange Through a Financial Intermediary ·Contact your advis o r by the method that is most convenient for you By Mail ·Prepare a written request including: ·Your name(s) and signature(s) ·Your account number ·The names of each fund (and class) you are exchanging ·The dollar amount or number of shares you want to sell (and exchange) ·Open a new account and complete an account application if you are requesting different shareholder privileges ·Obtain a signature guarantee, if required ·Mail us your request and documentation By Telephone ·Call us with your request (unless you declined telephone redemption privileges on your account application) ·Provide the following information: ·Your account number ·Exact name(s) in which account is registered ·Additional form of identification Retirement Accounts You may invest in Fund shares through an IRA account, including traditional and Roth IRAs also known as “Qualified Retirement Accounts . ” The Fund may also be appropriate for other retirement plans . Before investing in any IRA or other retirement plan, you should consult your tax advis o r . Whenever making an investment in an IRA, be sure to indicate the year in which the contribution is made . 35 Other Information Distributions and Dividend Reinvestments The Fund declares distributions from net investment income and pays those distributions quarterly . Any net capital gain realized by the Fund will be distributed at least annually . Most shareholders have their dividends reinvested in additional shares of the same class of a Fund . If you choose this option, or if you do not indicate any choice, your dividends will be reinvested . Alternatively, you may choose to have your dividends and capital gains mailed to you or sent directly to your bank account . If you do not elect to have the proceeds reinvested, and the dividend or capital gain amount is less than $10, your proceeds will be automatically reinvested . If five or more of your dividend or capital gains checks remain uncashed after 180 days, all subsequent dividends and capital gains may be reinvested . For Federal income tax purposes, distributions are treated the same whether they are received in cash or reinvested . Taxes Each Fund generally intends to operate in a manner such that it will not be liable for Federal income or excise taxes . You will generally be taxed on a Fund’s distributions, regardless of whether you reinvest them or receive them in cash . A Fund’s distributions of net investment income (including short-term capital gain) are taxable to you as ordinary income . A Fund’s distributions of long-term capital gain, if any, are taxable to you as long-term capital gain, regardless of how long you have held your shares . Distributions may also be subject to certain state and local taxes . Some Fund distributions may also include nontaxable returns of capital . Return of capital distributions reduce your tax basis in your Fund shares and are treated as gain from the sale of the shares to the extent your basis would be reduced below zero . A portion of a Fund’s distributions may be treated as "qualified dividend income," taxable to individuals at a maximum Federal tax rate of 15% (0% for individuals in lower tax brackets) through 2010 . A distribution is treated as qualified dividend income to the extent that a Fund receives dividend income from taxable domestic corporations and certain qualified foreign corporations, provided that certain holding period and other requirements are met by a Fund and the shareholder . Distributions of capital gain and distributions of net investment income reduce the NAV of a Fund’s shares by the amount of the distribution . If you purchase shares prior to these distributions, you are taxed on the distribution even though the distribution represents a return of your investment . The sale, redemption or exchange of a Fund’s shares is a taxable transaction for Federal income tax purposes . You will recognize a gain or loss on such transactions equal to the difference, if any, between the amount of your net sales proceeds and your tax basis in a Fund ’s shares . Such gain or loss will be capital gain or loss if you held your Fund shares as capital assets . Any capital gain or loss will generally be treated as long-term capital gain or loss if you held a Fund ’s shares for more than one year at the time of the sale or exchange . Any capital loss arising from the sale or exchange of shares held for six months or less, however, will be treated as long-term capital loss to the extent of the amount of net long-term capital gain distributions with respect to those shares . A Fund may be required to withhold Federal income tax at the Federal backup withholding rate on all taxable distributions and redemption proceeds otherwise payable to you if you fail to provide a Fund with your correct taxpayer identification number or to make required certifications or if you have been notified by the IRS that you are subject to backup withholding . Backup withholding is not an additional tax . Rather, any amounts withheld may be credited against your Federal income tax liability once you provide the required information or certification . Investment income received by a Fund from sources within foreign countries may be subject to foreign income taxes withheld at the source . 36 A Fund will mail you reports containing information about the income tax status of distributions paid during the year after December 31 of each year . For further information about the tax effects of investing in the Funds, including state and local tax matters, please see the SAI and consult your tax advisor . Organization The Trust is a Delaware statutory trust, and each Fund is a series of the Trust . The Funds do not expect to hold shareholders’ meetings unless required by Federal or Delaware law . Shareholders of a separate series of the Trust are not entitled to vote separately at shareholders’ meetings unless a matter relates only to a specific series (such as approval of the advisory agreement for a Fund) . From time to time, large shareholders may control a Fund or the Trust . 37 Financial Highlights Merk Absolute Return Currency Fund The financial highlights table is intended to help you understand the Fund’s Investor Shares class’ financial performance for the period of th e Fund’s operations . Certain information reflects financial results for a single Fund share . The total returns in the table represent the rate an investor would have earned (or lost) on an investment in th e Fund, assuming the reinvestment of all dividends and distributions . The information in the table has not been audited . September 9, 2009(a) through September 30, 2009 Net Asset Value, Beginning of Period $10 . 00 Investment Operations: Net investment loss (b) ( 0 . 01 ) Net realized and unrealized gain 0 . 08 Total from Investment Operations 0 . 07 Net Asset Value,End of Period $10 . 07 TOTAL RETURN 0 . 70% (c) Ratio/Supplementary Data Net Assets at End of Period (000’s omitted) Ratios to Average Net Assets : Net Expenses 1 . 30% (d) Gross Expenses (e) 1 . 30% (d) Net investment income (loss) ( 1 . 14 ) % (d) Portfolio Turnover Rate 0%(c) (a)Commencement of operations . (b)Calculated based on average shares outstanding during the period . (c)Not annualized . (d)Annualized . (e)Reflects the expense ratio excluding any waivers and/or reimbursements . 38 Merk Asian Currency Fund The financial highlights table is intended to help you understand the Fund’s Investor Shares class’ financial performance for the period of the Fund’s operations .Certain information reflects financial results for a single Fund share .The total returns in the table represent the rate an investor would have earned (or lost) on an investment in t he Fund, assuming the reinvestment of all dividends and distributions . The information in the table for the six month period ended September 30, 2009 has not been audited .The information in the table for the period April 1, 2008 through March 31, 2009 has been audited by BBD, LLP, an independent registered public accounting firm, whose report, along with the Fund’sfinancial statements, are included in the annual report, which is available upon request . Six Months Ended September 30, 2009 April 1, 2008(a) through March 31, 2009 Net Asset Value, Beginning of Period $9 . 53 $10 . 00 Investment Operations: Net investment income (loss) (b) (0 . 05) 0 . 01 Net realized and unrealized gain (loss) 0 . 19 (0 . 48) Total from Investment Operations 0 . 14 (0 . 47) Net Asset Value,End of Period $9 . 67 $9 . 53 TOTAL RETURN 1 . 47% (c) (4 . 70)% (c) Ratio/Supplementary Data Net Assets at End of Period (000’s omitted) Ratios to Average Net Assets : Net Expenses 1 . 30% (d) 1 . 30% (d) Gross Expenses (e) 1 . 30% (d) 1 . 30% (d) Net investment income (loss) (0 . 96)% (d) 0 . 16% (d) Portfolio Turnover Rate 0% (c) 0%(c) (a)Commencement of operations . (b)Calculated based on average shares outstanding during the period . (c)Not annualized . (d)Annualized . (e)Reflects the expense ratio excluding any waivers and/or reimbursements . 39 Merk Hard Currency Fund The financial highlights table is intended to help you understand the Fund’s Investor Shares class’ financial performance for the period of th e Fund’s operations .Certain information reflects financial results for a single Fund share .The total returns in the table represent the rate an investor would have earned (or lost) on an investment in the Fund, assuming the reinvestment of all dividends and distributions . The information in the table for the six month period ended September 30, 2009 has not been audited .The information in the table for the years ended March 31, 2009 has been audited by BBD, LLP, an independent registered public accounting firm, whose report, along with the Fund’sfinancial statements, are included in the annual report, which is available upon request .The information for the year ended March 31, 2006 through March 31, 2008 was audited by the Fund ’ s previous independent public accounting firm. Six Months Ended September 30, 2009 Year Ended March 31, 2009 Year Ended March 31, 2008 Year Ended March 31, 2007 May 10, 2005 (a) through March 31, 2006 Net Asset Value, Beginning of Period $10 . 42 $12 . 16 $10 . 72 $9 . 95 $10 . 00 Investment Operations: Net investment income (loss) (b) (0 . 01) 0 . 15 0 . 28 0 . 20 0 . 09 Net realized and unrealized gain (loss) 1 . 58 (1 . 71) 1 . 92 0 . 93 (0 . 13)(c) Total from Investment Operations 1 . 57 (1 . 56) 2 . 20 1 . 13 (0 . 04) Distributions to Shareholders from: Net investment income - (0 . 10) (0 . 73) (0 . 36) - Net realized gain - (0 . 08) (0 . 03) - (d) (0 . 01)_ Total Distributions - (0 . 18) (0 . 76) (0 . 36) (0 . 01) Net Asset Value, End of Period $11 . 99 $10 . 42 $12 . 16 $10 . 72 $9 . 95 Total Return $15 . 07%(e) (13 . 01)% 21 . 02% 11 . 45% (0 . 40)%(e) Ratio/Supplementary Data Net Assets at End of Period (000’s omitted) $10,643 Ratios to Average Net Assets: Net expenses 1 . 30%(f) 1 . 31% 1 . 30% 1 . 30% 1 . 30%(f) Gross expenses (g) 1 . 30%(f) 1 . 32% 1 . 31% 1 . 31% 1 . 31%(f) Net investment income (loss) (0 . 21)%(f) 1 . 36% 2 . 40% 1 . 93% 1 . 04%(f) Portfolio Turnover Rate 0%(e) 27% 51% 29% 0%(e) 40 (a)Commencement of operations . (b)Calculated based on average shares outstanding during the period . (c)Per share amount does not reflect the actual net realized and unrealized gain/loss for the period due to the timing of Fund sharesales and the amount of per share realized and unrealized gains and losses at such time . (d)Less than $0 . 01 per share . (e)Not annualized . (f)Annualized . (g)Reflects the expense ratio excluding any fee waivers and/or expense reimbursements . 41 Merk Investments, LLC xMerk Absolute Return Currency Fund InstitutionalShares Merk Asian Currency Fund InstitutionalShares Merk Hard Currency Fund InstitutionalShares FOR MORE INFORMATION Annual/Semi-Annual Reports Additional information about the Funds’ investments will be available in the Funds’ annual/semi-annual reports (when available) to shareholders . In the Funds’ annual report, you will find a discussion of the market conditions and investment strategies that significantly affected the Funds’ performance during its last fiscal year . Statement of Additional Information (“SAI”) The SAI provides more detailed information about the Funds and is incorporated by reference into, and is legally part of, this Prospectus . Contacting the Funds You may obtain free copies of the annual/semi-annual reports (when available) and the SAI, request other information and discuss your questions about the Funds by contacting the Funds at: Merk Mutual Funds c/o Atlantic Fund Administration P . O . Box 588 Portland, Maine 04112 (866) MERK FUND or (866) 637-5386(toll free) The Funds’ prospectus, SAI, and annual/semi-annual reports (when available), as well as a description of the policies and procedures with respect to the disclosure of the Funds’ portfolio securities, are available without charge on the Funds’ website at: www . merkfunds . com Securities and Exchange Commission Information You may also review the Funds’ annual/semi-annual reports (when available), the SAI and other information about the Funds at the Public Reference Room of the Securities and Exchange Commission (“SEC”) . The scheduled hours of operation of the Public Reference Room may be obtained by calling the SEC at (202) 551-8090 . You may obtain copies of this information, for a fee, by e-mailing or writing to: Public Reference Room Securities and Exchange Commission Washington, D . C . 20549 e-mail:publicinfo@sec . gov Fund information, including copies of the annual/semi-annual reports (when available) and the SAI, is available on the SEC’s Web site at www . sec . gov Distributor Foreside Fund Services, LLC www . foreside . com Investment Company Act File No . 811-3023 208-PRU2-0410 Statement of Additional Information April 1, 2010 Investment Adviser: Merk Investments, LLC 555 Bryant Street #455 Palo Alto, California 94301 Account Information and Shareholder Services: Attn: Transfer Agent Atlantic Fund Administration , LLC P.O. Box 588 Portland, Maine 04112 (866) 637-5386 Merk Absolute Return Currency Fund Institutional Shares ( MAAIX ) Merk Asian Currency Fund Institutional Shares ( MASIX ) Merk Hard Currency Fund Institutional Shares ( MHCIX ) This Statement of Additional Information supplements the Prospectus dated April 1, 2010, as may be amended from time to time, offering Institutional Shares of each of the following funds, each a separate series of Forum Funds, a registered, open-end management investment company. Merk Absolute Return Currency Fund Merk Asian Currency Fund Merk Hard Currency Fund This SAI is not a prospectus and should only be read in conjunction with the Prospectus.You may obtain the Prospectus, without charge, by contacting Atlantic Fund Administration, LLC at the address or telephone number listed above. Financial statements for the Funds for the fiscal period ended March 31, 2009 are included in the Annual Report to shareholders, and financial statements for the semi-annual period ended September 30, 2009 are included in the Semi-Annual Report to shareholders.Both are incorporated by reference into, and are legally a part of, this SAI. Copies of the Annual and Semi-Annual Reports may be obtained when they are available, without charge, upon request by contacting Atlantic Fund Administration , LLC at the address or telephone number listed above. 1 Table of Contents Glossary 1 Investment Policies and Risks 3 Investment Limitations 21 Management 23 Portfolio Transactions 34 Purchase and Redemption Information 37 Taxation 38 Other Matters 43 Appendix ADescription of Securities Ratings A-1 Appendix BMiscellaneous Tables B-1 Appendix CProxy Voting Procedures C-1 Appendix DAdviser Proxy Voting Procedures D-1 2 Glossary As used in this SAI, the following terms have the meanings listed. “Accountant” means Atlantic in its capacity as fund accountant to the Fund. “Administrator” means Atlantic in its capacity as administrator to the Fund. “Adviser” means Merk Investments, LLC, the Fund’s investment adviser. “Atlantic” means Atlantic Fund Administration, LLC. “Board” means the Board of Trustees of the Trust. “CFTC” means the U.S. Commodity Futures Trading Commission. “Code” means the Internal Revenue Code of 1986, as amended, and includes the regulations thereunder, IRS interpretations or similar authority upon which the Fund may rely. “Custodian” means Citibank, N.A “Distributor” means Foreside Fund Services, LLC. “Fitch” means Fitch Ratings. “Fund” means each of the Merk Absolute Return Currency, Merk Asian Currency Fund and the Merk Hard Currency Fund, each a series of the Trust.As the context may require, the term “the Fund” as used herein shall refer to all of the foregoing series of the Trust simultaneously, or to the particular series of the Trust under discussion. “Independent Trustee” means a Trustee that is not an interested person of the Trust, as that term is defined in Section 2(a)(19) of the 1940 Act. “IRS” means the U.S. Internal Revenue Service. “Moody’s” means Moody’s Investors Service, Inc. “NAV” means net asset value per share. “NRSRO” means a nationally recognized statistical rating organization. “SAI” means this Statement of Additional Information. “SEC” means the U.S. Securities and Exchange Commission. “S&P” means Standard & Poor’s, a division of the McGraw-Hill Companies. “Transfer Agent” means Atlantic Shareholder Services, LLC. “Trust” means Forum Funds, a Delaware statutory trust. 3 “U.S. Government Securities” means obligations issued or guaranteed by the U.S. Government, its agencies or instrumentalities. “1933 Act” means the Securities Act of 1933, as amended, including rules and regulations as promulgated thereunder. “1934 Act” means the Securities Exchange Act of 1934, as amended, including rules and regulations as promulgated thereunder. “1940 Act” means the Investment Company Act of 1940, as amended, including rules and regulations SEC interpretations and any exemptive orders or interpretive relief aspromulgated thereunder. 4 1.Investment Policies and Risks The Merk Absolute Return Currency Fund is a diversified series of the Trust. The Merk Asian Currency Fund is a diversified series of the Trust.The Merk Hard Currency Fund is a non-diversified series of the Trust.This section discusses investments that the Funds can make. Please see the Prospectus for a discussion of the principal policies and risks of investing in the Funds. The greatest risk of investing in a mutual fund is that its returns will fluctuate and you could lose money.Recent events in the financial sector have resulted, and may continue to result, in an unusually high degree of volatility in the financial markets.Both domestic and foreign equity markets could experience increased volatility and turmoil, with issuers that have exposure to the real estate, mortgage and credit markets particularly affected, and it is uncertain whether or for how long these conditions could continue.The U.S. Government has already taken a number of unprecedented actions to support certain financial institutions and segments of the financial markets that have experienced extreme volatility, and, in some cases, a lack of liquidity. Reduced liquidity in equity, credit and fixed-income markets may adversely affect many issuers worldwide.This reduced liquidity may result in less money being available to purchase raw materials, goods and services from emerging markets, which may, in turn, bring down the prices of these economic staples.It may also result in emerging market issuers having more difficulty obtaining financing, which may, in turn, cause a decline in their stock prices.These events and possible continued market turbulence may have an adverse effect on the Funds. A. Equity Securities 1. Common and Preferred Stock General. The Merk Hard Currency Fund may invest in common and preferred stock. Common stock represents an equity (ownership) interest in a company, and usually possesses voting rights and earns dividends. Dividends on common stock are not fixed but are declared at the discretion of the issuer. Common stock generally represents the riskiest investment in a company. In addition, common stock generally has the greatest appreciation and depreciation potential because increases and decreases in earnings are usually reflected in a company’s common stock price. Preferred stock is a class of stock having a preference over common stock as to the payment of dividends or the recovery of investment should a company be liquidated, or both,although preferred stock is usually junior to the debt securities of the issuer. Preferred stock typically does not possess voting rights and its market value may change based on changes in interest rates. Risks. The fundamental risk of investing in common and preferred stock is the possibility that the value of the stock might decrease. Stock values fluctuate in response either to the activities of an individual company or to general market and/or economic conditions. Historically, common stocks have provided greater long-term returns and have entailed greater short-term risks than preferred stocks, fixed-income and money market investments. The market value of all securities, including common and preferred stocks, is based upon the market’s perception of value and not necessarily the book value of an issuer or other objective measure of a company’s worth. If you invest in the Fund, you should be willing to accept the risks of the stock market and should consider an investment in the Fund only as a part of your overall investment portfolio. 2. Convertible Securities General. The Merk Hard Currency Fund and the Merk Absolute Return Currency Fund may invest in convertible securities, including foreign securities convertible into foreign common stock. Convertible securities include debt securities, preferred stock or other securities that may be converted into or exchanged for a given amount of common stock of the same or a different issuer during a specified period and at a specified price in the future. A convertible security entitles the holder to receive interest on debt or the dividend on preferred stock until the convertible security matures or is redeemed, converted or exchanged. Convertible securities rank senior to common stock in a company’s capital structure but are usually subordinate to comparable non-convertible securities. Convertible securities have unique investment characteristics in that they generally: (1)have higher yields than the underlying common stocks, 5 but lower yields than comparable non-convertible securities; (2)are less subject to fluctuation in value than the underlying common stocks since they have fixed-income characteristics; and (3)provide the potential for capital appreciation if the market price of the underlying common stock increases. A convertible security may be subject to redemption at the option of the issuer at a price established in the convertible security’s governing instrument. If a convertible security is called for redemption, the Funds will be required to permit the issuer to redeem the security, convert it into the underlying common stock or sell it to a third party. Security Ratings Information. The Funds’ investments in convertible securities are subject to the credit risk relating to the financial condition of the issuers of the securities that the Funds hold. Moody’s, S&P and other NRSROs are private services that provide ratings of the credit quality of debt obligations, including convertible securities. A description of the range of ratings assigned to various types of bonds and other securities by several NRSROs is included in Appendix A to this SAI. The Funds may use these ratings to determine whether to purchase, sell or hold a security. Ratings are general and are not absolute standards of quality. Securities with the same maturity, interest rate and rating may have different market prices. To the extent that the ratings given by an NRSRO may change as a result of changes in such organizations or their rating systems, the Adviser may attempt to substitute comparable ratings and/or use such information to determine whether a Fund should continue to hold the obligation. Credit ratings attempt to evaluate the safety of principal and interest payments and do not evaluate the risks of fluctuations in market value. The rating of an issuer is a rating agency’s view of potential developments related to the issuer and may not necessarily reflect actual outcomes. Also, rating agencies may fail to make timely changes in credit ratings. An issuer’s current financial condition may be better or worse than a rating indicates. Risks.Investment in convertible securities generally entails less risk than an investment in the issuer’s common stock. Convertible securities are typically issued by smaller capitalization companies whose stock price may be volatile. Therefore, the price of a convertible security may reflect variations in the price of the underlying common stock in a way that nonconvertible debt does not. The extent to which such risk is reduced, however, depends in large measure upon the degree to which the convertible security sells above its value as a fixed-income security. 3. Warrants General. The Funds may invest in warrants. Warrants are securities, typically issued with preferred stock or bonds that give the holder the right to purchase a given number of shares of common stock at a specified price and time. The price usually represents a premium over the applicable market value of the common stock at the time of the warrant’s issuance. Warrants have no voting rights with respect to the common stock, receive no dividends and have no rights with respect to the assets of the issuer. Risks. Investments in warrants involve certain risks, including the possible lack of a liquid market for the resale of the warrants, potential price fluctuations due to adverse market conditions or other factors and failure of the price of the common stock to rise. If the warrant is not exercised within the specified time period, it becomes worthless. 4. Depositary Receipts General. The Funds may invest in sponsored and unsponsored American Depositary Receipts (“ADRs”), European Depositary Receipts (“EDRs”), Global Depositary Receipts (“GDRs”), Holding Company Depositary Receipts (“HOLDRs”), New York Registered Shares (“NYRs”) or American Depositary Shares (“ADSs”). ADRs typically are issued by a U.S. bank or trust company, evidence ownership of underlying securities issued by a foreign company, and are designed for use in U.S. securities markets. EDRs are issued by European financial institutions and typically trade in Europe and GDRs are issued by European financial institutions and typically trade in both Europe and the United States.HOLDRs trade on the American Stock Exchange and are fixed baskets of U.S. or foreign stocks that give an investor an ownership interest in each of the underlying stocks.NYRs, also known as Guilder Shares since most of the 6 issuing companies are Dutch, are dollar-denominated certificates issued by foreign companies specifically for the U.S. market.ADSs are shares issued under a deposit agreement that represents an underlying security in the issuer’s home country.(An ADS is the actual share trading, while an ADR represents a bundle of ADSs.)The Funds invests in depositary receipts in order to obtain exposure to foreign securities markets. For purposes of the Funds’ investment policies, the Funds’ investment in an ADR will be considered an investment in the underlying securities of the applicable foreign company. Risks. Unsponsored depositary receipts may be created without the participation of the foreign issuer. Holders of these receipts generally bear all the costs of the depositary receipt facility, whereas foreign issuers typically bear certain costs in a sponsored depositary receipt. The bank or trust company depositary of an unsponsored depositary receipt may be under no obligation either to distribute shareholder communications received from the foreign issuer or to pass through voting rights. Accordingly, available information concerning the issuer may not be current and the prices of unsponsored depositary receipts may be more volatile than the prices of sponsored depositary receipts. B. Fixed-income Securities 1. General Money Market Instruments and Other Securities.The Funds may invest in U.S. dollar and non-U.S. dollar denominated money market instruments and similar securities, including debt obligations issued by the U.S. and foreign national, provincial, state or municipal governments or their political subdivisions.The Funds may also invest in (1) money market instruments and similar securities issued by international organizations designated or supported by governmental entities (e.g., the World Bank and the European Community); (2) non-dollar securities issued by the U.S. government; and (3) foreign corporations.Money market instruments in which the Funds may invest include short-term government securities, floating and variable rate notes, commercial paper, repurchase agreements, CDs, time deposits, bankers’ acceptances, and other short-term liquid instruments. Government Securities.The Funds may invest in U.S. and foreign government securities.U.S. government securities include securities issued by the U.S. Treasury and by U.S. Government agencies and instrumentalities.U.S. Government Securities may be supported bythe full faith and credit of the U.S. (such as the mortgage-related securities and certificates of the Government National Mortgage Association and securities of the Small Business Administration); by the right of the issuer to borrow from the U.S. Treasury (for example, Federal Home Loan Bank securities); bythe discretionary authority of the U.S. Treasury to lend to the issuer (for example, Fannie Mae (formerly the Federal National Mortgage Association (“FNMA”)) securities); or solely by the creditworthiness of the issuer ( such as , Federal Home Loan Mortgage Corporation (“FHLMC”) securities). Holders of U.S. government securities not backed by the full faith and credit of the U.S. must look principally to the agency or instrumentality issuing the obligation for repayment and may not be able to assert a claim against the U.S. in the event that the agency or instrumentality does not meet its commitment.No assurance can be given that the U.S. Government would provide support if it were not obligated to do so by law.Neither the U.S. Government nor any of its agencies or instrumentalities guarantees the market value of the securities they issue. Mortgage-Backed Securities. Mortgage-backed securities represent direct or indirect participations in, or are secured by and payable from, pools of mortgage loans. Those securities may be guaranteed by a U.S. Government agency or instrumentality (such as Ginnie Mae); issued and guaranteed by government-sponsored stockholder-owned corporations, though not backed by the full faith and credit of the United States (such as by Fannie Mae or Freddie Mac, and described in greater detail below); or issued by fully private issuers. Private issuers are generally originators of and investors in mortgage loans and include savings associations, mortgage bankers, commercial banks, investment bankers, and special purpose entities. Private mortgage-backed securities may be supported by U.S. Government agency mortgage-backed securities or some form of non-governmental credit enhancement. 7 Government-related guarantors (i.e., not backed by the full faith and credit of the U.S. Government) include Fannie Mae and Freddie Mac. Fannie Mae is a government-sponsored corporation owned by stockholders. It is subject to general regulation by the Federal Housing Finance Authority (“FHFA”). Fannie Mae purchases residential mortgages from a list of approved seller/servicers that include state and federally chartered savings and loan associations, mutual savings banks, commercial banks and credit unions and mortgage bankers. Fannie Mae guarantees the timely payment of principal and interest on pass-through securities that it issues, but those securities are not backed by the full faith and credit of the U.S. Government. Freddie Mac is a government-sponsored corporation formerly owned by the twelve Federal Home Loan Banks and now owned by stockholders. Freddie Mac issues Participation Certificates (“PCs”), which represent interests in mortgages from Freddie Mac’s national portfolio. Freddie Mac guarantees the timely payment of interest and ultimate collection of principal on the PCs it issues, but those PCs are not backed by the full faith and credit of the U.S. Government. The U.S. Treasury has historically had the authority to purchase obligations of Fannie Mae and Freddie Mac.In addition, in 2008, due to capitalization concerns, Congress provided the U.S. Treasury with additional authority to lend Fannie Mae and Freddie Mac emergency funds and to purchase the companies’ stock, as described below.In September 2008, the U.S. Treasury and the FHFA announced that Fannie Mae and Freddie Mac had been placed in conservatorship. Since 2009 both Fannie Mae and Freddie Mac have received significant capital support through U.S. Treasury stock purchases. The U.S. Treasury announced in December 2009 that it would continue that support for the entities’ capital as necessary to prevent a negative net worth for at least the next three years. The continuing commitment of the U.S. Treasury is critical to their solvency. In addition, the Federal Reserve exercised its separate authority in 2009 to purchase mortgage-backed securities of Fannie Mae and Freddie Mac; the rate of those purchases is expected to slow and terminate in early 2010.While the U.S. Treasury is committed to offset negative equity at Fannie Mae and Freddie Mac through its stock purchases, no assurance can be given that the Federal Reserve, U.S. Treasury, or FHFA initiatives discussed above will ensure that Fannie Mae and Freddie Mac will remain successful in meeting their obligations with respect to the debt and mortgage-backed securities they issue. In addition, the future of the entities is in serious question as the U.S. Government reportedly is considering multiple options, ranging on a spectrum from nationalization, privatization, or abolishment. Fannie Mae and Freddie Mac also have been the subject of several class action lawsuits and investigations by federal regulators over certain accounting, disclosure, or corporate governance matters.Such legal proceedings and investigations, and any resulting restatements of financial statements, may adversely affect the guaranteeing entities and, as a result, the payment of principal or interest on their securities. Foreign government securities may include direct obligations, as well as obligations guaranteed by the foreign government. Each Fund may invest 80% or more of its assets inforeign government securities.Securities based on the same currency may be affected similarly by political, economic and business developments, changes and conditions relevant in the markets.For purposes of the Funds’ concentration policies, the Funds do not consider foreign government securities to be part of any industry. Corporate Debt Obligations.The Funds may invest in U.S. and foreign corporate debt obligations.Corporate debt obligations include corporate bonds, debentures, notes, commercial paper and other similar corporate debt instruments.These instruments are used by companies to borrow money from investors.The issuer pays the investor a fixed or variable rate of interest and must repay the amount borrowed at maturity.Commercial paper (short-term unsecured promissory notes) is issued by companies to finance their current obligations and normally has a maturity of less than 9 months.The Funds may also invest in corporate fixed-income securities registered and sold in the U.S. by foreign issuers (Yankee bonds) and those sold outside the U.S. by foreign or U.S. issuers (Eurobonds). The Funds may also invest in lower-rated or high-yield corporate debt obligations (commonly known as “junk bonds”).Investment grade corporate bonds are those rated BBB or better by S&P or Baa or better by 8 Moody’s.Securities rated BBB by S&P are considered investment grade, but Moody’s considers securities rated Baa to have speculative characteristics.Junk bonds generally offer a higher current yield than that available for higher-grade debt obligations.However, lower-rated debt obligations involve higher risks, in that they are especially subject to adverse changes in general economic conditions and in the industries in which the issuers are engaged, to changes in the financial condition of the issuers and to price fluctuations in response to changes in interest rates. Variable Amount Master Demand Notes.Variable amount master demand notes are unsecured demand notes that permit investment of fluctuating amounts of money at variable rates of interest pursuant to arrangements with issuers who meet certain quality criteria.All variable amount master demand notes acquired by the Funds will be payable within a prescribed notice period not to exceed seven days. Variable and Floating Rate Securities.The Funds may invest in variable and floating rate securities.Fixed-income securities that have variable or floating rates of interest may, under certain limited circumstances, have varying principal amounts. These securities pay interest at rates that are adjusted periodically according to a specified formula, usually with reference to one or more interest rate indices or market interest rates (the “underlying index”). The interest paid on these securities is a function primarily of the underlying index upon which the interest rate adjustments are based. These adjustments minimize changes in the market value of the obligation. Similar to fixed rate debt instruments, variable and floating rate instruments are subject to changes in value based on changes in market interest rates or changes in the issuer’s creditworthiness. The rate of interest on securities may be tied to U.S. G overnment S ecurities or indices on those securities as well as any other rate of interest or index. Variable and floating rate demand notes of corporations are redeemable upon a specified period of notice.These obligations include master demand notes that permit investment of fluctuating amounts at varying interest rates under direct arrangements with the issuer of the instrument.The issuer of these obligations often has the right, after a given period, to prepay the outstanding principal amount of the obligations upon a specified number of days’ notice. Certain securities may have an initial principal amount that varies over time based on an interest rate index, and, accordingly, the Funds might be entitled to less than the initial principal amount of the security upon the security’s maturity.The Funds intend to purchase these securities only when the Adviser believes the interest income from the instrument justifies any principal risks associated with the instrument. The Adviser may attempt to limit any potential loss of principal by purchasing similar instruments that are intended to provide an offsetting increase in principal. There can be no assurance that the Adviser will be able to limit the effects of principal fluctuations and, accordingly, the Funds may incur losses on those securities even if held to maturity without issuer default. There may not be an active secondary market for any particular floating or variable rate instruments, which could make it difficult for the Funds to dispose of the instrument during periods that the Funds are not entitled to exercise any demand rights it may have. The Funds could, for this or other reasons, suffer a loss with respect to those instruments. The Adviser monitors the liquidity of the Funds’ investment in variable and floating rate instruments, but there can be no guarantee that an active secondary market will exist. Financial Institution Obligations.The Funds may invest in financial institution obligations.Obligations offinancial institutions include certificates of deposit, bankers’ acceptances, time deposits and other short-term debt obligations.Certificates of deposit represent an institution’s obligation to repay funds deposited with it that earn a specified interest rate over a given period.Bankers’ acceptances are negotiable obligations of a bank to pay a draft which has been drawn by a customer and are usually backed by goods in international trade. Time deposits are non-negotiable deposits with a banking institution that earn a specified interest rate over a given period. Certificates of deposit and fixed time deposits, which are payable at the stated maturity date and bear a fixed rate of interest, generally may be withdrawn on demand by the Funds but may be subject to early withdrawal penalties which could reduce the Funds’ performance. Although fixed time deposits do not in all cases have a secondary market, there are no contractual restrictions on the Funds’ right to transfer a beneficial interest in the deposits to third parties. 9 2. Risks General. The market value of the interest-bearing debt securities held by the Funds will be affected by changes in interest rates. There is normally an inverse relationship between the market value of securities sensitive to prevailing interest rates and actual changes in interest rates. The longer the remaining maturity (and duration) of a security, the more sensitive the security is to changes in interest rates. All fixed-income securities, including U.S. G overnment S ecurities, can change in value when there is a change in interest rates. Changes in the ability of an issuer to make payments of interest and principal and in the markets’ perception of an issuer’s creditworthiness will also affect the market value of that issuer’s fixed-income securities. As a result, an investment in the Funds is subject to risk even if all fixed-income securities in each Fund’s investment portfolio are paid in full at maturity. In addition, certain fixed-income securities may be subject to extension risk, which refers to the change in total return on a security resulting from an extension or abbreviation of the security’s maturity. Yields on debt securities are dependent on a variety of factors, including the general conditions of the fixed-income securities markets, the size of a particular offering, the maturity of the obligation and the rating of the issue. Under normal conditions, fixed-income securities with longer maturities tend to offer higher yields and are generally subject to greater price movements than obligations with shorter maturities. The issuers of debt securities are subject to the provisions of bankruptcy, insolvency and other laws affecting the rights and remedies of creditors that may restrict the ability of the issuer to pay, when due, the principal of and interest on its fixed-income securities. Bankruptcy, litigation or other conditions may impair an issuer’s ability to pay, when due, the principal of and interest on its fixed-income securities. Interest Rate.The market value of the interest-bearing debt securities held by the Funds will be affected by changes in interest rates.There is normally an inverse relationship between the market value of securities sensitive to prevailing interest rates and actual changes in interest rates. The longer the remaining maturity (and duration) of a security, the more sensitive the security is to changes in interest rates.All fixed-income securities, including U.S. G overnment S ecurities, can change in value when there is a change in interest rates.Changes in the ability of an issuer to make payments of interest and principal and in the markets’ perception of an issuer’s creditworthiness will also affect the market value of that issuer’s fixed-income securities.As a result, an investment in the Funds is subject to risk even if all fixed-income securities in the Funds’ investment portfolio are paid in full at maturity.In addition, certain fixed-income securities may be subject to extension risk, which refers to the change in total return on a security resulting from an extension or abbreviation of the security’s maturity. Yields on debt securities are dependent on a variety of factors, including the general conditions of the fixed-income securities markets, the size of a particular offering, the maturity of the obligation and the rating of the issue.Under normal conditions, fixed-income securities with longer maturities tend to offer higher yields and are generally subject to greater price movements than obligations with shorter maturities. The issuers of debt securities are subject to the provisions of bankruptcy, insolvency and other laws affecting the rights and remedies of creditors that may restrict the ability of the issuer to pay, when due, the principal of and interest on its fixed-income securities.Bankruptcy, litigation or other conditions may impair an issuer’s ability to pay, when due, the principal of and interest on its fixed-income securities. Credit.The Funds’ investment in fixed-income securities is subject to the credit risk relating to the financial condition of the issuers of the securities that each Fund holds.The Funds may invest in high yield securities that provide poor protection for payment of principal and interest but may have greater potential for capital appreciation than do higher quality securities.These securities also have greater risk of default or price changes due to changes in the issuers’ creditworthiness than do higher quality securities.The market for these securities may be thinner and less active than that for higher quality securities, which may affect the price at which the lower rated securities can be sold.In addition, the market prices of these securities may fluctuate more than the market prices of higher quality securities and may decline significantly in periods of general economic difficulty or rising interest rates.Under such conditions, the Funds may have to use subjective rather than objective criteria to value its high yield/high risk securities investments accurately and may rely more heavily on the judgment of the Adviser to do so. 10 Moody’s, S&P and other NRSROs are private services that provide ratings of the credit quality of debt obligations, including convertible securities.See, “Securities Ratings Information” above. C. Foreign Investment Risk 1. General The Funds may invest in foreign securities.Investments in the securities of foreign issuers may involve risks in addition to those normally associated with investments in the securities of U.S. issuers.All foreign investments are subject to risks of: (1) foreign political and economic instability; (2) adverse movements in foreign exchange rates; (3) the imposition or tightening of exchange controls or other limitations on repatriation of foreign capital; and (4) changes in foreign governmental attitudes toward private investment, including potential nationalization, increased taxation or confiscation of a Fund’s assets. In addition, dividends payable on foreign securities may be subject to foreign withholding taxes, thereby reducing the income available for distribution to you.Foreign brokerage commissions and custody fees are generally higher than those in the United States.Foreign accounting, auditing and financial reporting standards differ from those in the United States and therefore, less information may be available about foreign companies than is available about comparable U.S. companies.Foreign securities also may trade less frequently and with lower volume and may exhibit greater price volatility than U.S. securities. Changes in foreign exchange rates will affect the U.S. dollar value of all foreign currency-denominated securities held by the Funds.Exchange rates are influenced generally by the forces of supply and demand in the foreign currency markets and by numerous other political and economic events occurring outside the United States, many of which may be difficult, if not impossible, to predict. Income from foreign securities will be received and realized in foreign currencies and each Fund is required to compute and distribute income in U.S. dollars.Accordingly, a decline in the value of a particular foreign currency against the U.S. dollar after a Fund’s income has been earned and computed in U.S. dollars may require that Fund to liquidate portfolio securities to acquire sufficient U.S. dollars to make a distribution.Similarly, if the exchange rate declines between the time a Fund incurs expenses in U.S. dollars and the time such expenses are paid, that Fund may be required to liquidate additional foreign securities to purchase the U.S. dollars required to meet such expenses. 2. Risks Asian and Emerging Markets Risks.The value of Merk Asian Currency Fund’s assets may be adversely affected by political, economic, social and religious instability; changes in laws or regulations of countries within Asia; international relations with other nations; and military activity. Furthermore, the economies of many Asian countries may differ from the economies of more developed countries in many respects, such as rate of growth, inflation, capital reinvestment, resource self-sufficiency, financial system stability, the national balance of payment position, and sensitivity to changes in global trade. The governments of certain countries have placed restrictions on the operational freedom of private enterprise, and have or may nationalize private assets, including securities held by a Fund. Asian countries also have different accounting standards, corporate disclosure, governance and regulatory requirements than does the United States. As a result, there may be less publicly available information about securities in Asian countries. There is generally less governmental regulation of stock exchanges, brokers and issuers than in the United States, which may result in less transparency with respect to Asian securities. A Fund may have difficulty obtaining or enforcing judgments against issuers of Asian securities. Any adverse event in the Asian markets may have a significant adverse effect on the economies of the region as well as the Funds. Many Asian countries are considered emerging markets. Investing in emerging markets involve greater risks than investing in more developed markets because, among other things, emerging markets are often less stable politically and economically. The economies of emerging market countries are smaller and less developed than that of the United States.Securities markets of such countries are substantially smaller, less liquid, and more volatile than securities markets in the United States.Brokerage commissions, custodian 11 services fees, withholding taxes, and other costs relating to investment in emerging markets are generally higher than in the United States. Custody Risk.Custody risk refers to the risks in the process of clearing and settling trades and to the holding of securities by local banks, agents and depositories. Acquiring, holding and transferring interests in securities by book-entry through any security intermediary is subject to the laws and contractual provisions governing the relationship with the intermediary, as well as the laws and contractual provisions governing the relationship with the intermediary, as well as the laws and contractual provisions governing the relationship between such intermediary and each other intermediary, if any, standing between themselves and the individual security. Low trading volumes and volatile prices in less developed markets make trades harder to complete and settle. Local agents are held only to the standards of care in the local markets.Governments or trade groups may compel local agents to hold securities in designated depositories that are not subject to independent evaluation. The less developed a country's securities market is, the greater the likelihood of custody problems. Foreign Real Estate Investment Trusts. The Merk Absolute Return Currency Fund may invest in non-U.S. real estate investment trusts (“REITs”).REITs are companies that pool investor funds to invest primarily in income producing real estate or real estate related loans or interests.U.S. REITs are not taxed on income distributed to shareholders if, among other things, they distribute to shareholders substantially all of their taxable income each year, except net capital gains.Similarly, foreign REITs generally are not subject to corporate income tax in their home countries, provided they distribute a significant percentage of their net income each year to stockholders and meet certain other requirements.The Fund is not limited to investing in foreign REITs, although it is expected that to the extent that the Fund invests in REITs it will invest in foreign REITs.Such REITs, as real estate instruments, are subject to risks similar to those associated with direct ownership of real estate, including changes in local and general economic conditions, vacancy rates, interest rates, zoning laws, rental income, property taxes, operating expenses and losses from casualty or concentration.An investment in REITs is subject to additional risks, including poor performance by the manager of the REIT, adverse tax consequences, and limited diversification resulting from being invested in a limited number or type of properties or a narrow geographic area.In addition, investing in foreign REITs carries the risks associated with investing in foreign instruments, including but not limited to, fluctuations in currency rates, political, diplomatic or economic conditions and regulatory requirements in other countries. D. Foreign Currencies Transactions 1. General The Funds may temporarily hold funds in bank deposits in foreign currencies during the completion of investment programs.A Fund may conduct foreign currency exchange transactions either on a spot (cash) basis at the spot rate prevailing in the foreign exchange market or by entering into a forward foreign currency contract.Such a forward contract involves an obligation to purchase or sell a specific amount of a specific currency at a future date, which may be any fixed number of days (usually less than one year) from the date of the contract agreed upon by the parties, at a price set at the time of the contract.Forward contracts are considered “derivatives” financial instruments whose performance is derived, at least in part, from the performance of another asset (such as a security, currency or an index of securities).A Fund enters into forward contracts in order to “lock in” the exchange rate between the currency it will deliver and the currency it will receive for the duration of the contract.In addition, a Fund may enter into forward contracts to hedge against risks arising from securities a Fund owns or anticipates purchasing, or the U.S. dollar value of interest and dividends paid on those securities. 12 At or before settlement of a forward currency contract, a Fund may either deliver the currency or terminate its contractual obligation to deliver the currency by purchasing an offsetting contract.If a Fund makes delivery of the foreign currency at or before the settlement of a forward contract, it may be required to obtain the currency through the conversion of assets of a Fund into the currency.A Fund may close out a forward contract obligating it to purchase currency by selling an offsetting contract, in which case, it will realize a gain or a loss. A Fund may invest in a combination of forward currency contracts and U.S. dollar-denominated instruments in an attempt to obtain an investment result that is substantially the same as a direct investment in a foreign currency-denominated instrument.This investment technique creates a “synthetic” position in the particular foreign-currency instrument whose performance the manager is trying to duplicate.For example, the combination of U.S. dollar-denominated money market instruments with “long” forward currency exchange contracts creates a position economically equivalent to a money market instrument denominated in the foreign currency itself.Such combined positions are sometimes necessary when the money market in a particular foreign currency is small or relatively illiquid. For the purpose of hedging, efficient portfolio management, generating income and/or enhancement of returns, a Fund may also, from time to time, enter into derivative currency transactions, such as forward contracts including currency forwards, cross currency forwards (each of which may result in net short currency exposures), financial and index futures contracts (including currency and currency index futures contracts) or options on currencies or such futures contracts. Such transactions could be effected with respect to hedges on non-U.S. dollar denominated securities owned by a Fund, sold by a Fund but not yet delivered, or committed or anticipated to be purchased by a Fund. The successful use of these transactions will usually depend on the manager’s ability to forecast accurately currency exchange rate movements. Should exchange rates move in an unexpected manner, a Fund may not achieve the anticipated benefits of the transaction, or it may realize losses. In addition, these techniques could result in a loss if the counterparty to the transaction does not perform as promised. Moreover, investors should bear in mind that a Fund is not obligated to actively engage in these transactions; for example, a Fund may not have attempted to hedge its exposure to a particular foreign currency at a time when doing so might have avoided a loss. For hedging purposes, a Fund may invest in forward currency contracts to hedge either specific transactions (transaction hedging) or portfolio positions (position hedging).Transaction hedging is the purchase or sale of forward currency contracts with respect to specific receivables or payables of a Fund in connection with the purchase and sale of portfolio securities. Position hedging is the sale of a forward currency contract on a particular currency with respect to portfolio positions denominated or quoted in that currency. A Fund may use forward currency contracts for position hedging if consistent with its policy of trying to expose its net assets to foreign currencies.A Fund is not required to enter into forward currency contracts for hedging purposes and it is possible that a Fund may not be able to hedge against a currency devaluation that is so generally anticipated that a Fund is unable to contract to sell the currency at a price above the devaluation level it anticipates. It also is possible, under certain circumstances, that a Fund may have to limit its currency transactions to qualify as a “regulated investment company” under the Code. At or before the maturity of a forward currency contract, a Fund may either sell a portfolio security and make delivery of the currency, or retain the security and terminate its contractual obligation to deliver the currency by buying an “offsetting” contract obligating it to buy, on the same maturity date, the same amount of the currency. If a Fund engages in an offsetting transaction, it may later enter into a new forward currency contract to sell the currency. If a Fund engages in an offsetting transaction, it will incur a gain or loss to the extent that there has been movement in forward currency contract prices. If forward prices go down during the period between the date a Fund enters into a forward currency contract for the sale of a currency and the date it enters into an offsetting contract for the purchase of the currency, a Fund will realize a gain to the extent that the price of the currency it has agreed to sell exceeds the price of the currency it has agreed to buy. If forward prices go 13 up, a Fund will suffer a loss to the extent the price of the currency it has agreed to buy exceeds the price of the currency it has agreed to sell. Since the Funds invest in money market instruments denominated in foreign currencies, each may hold foreign currencies pending investment or conversion into U.S. dollars.Although a Fund values its assets daily in U.S. dollars, it does not convert its holdings of foreign currencies into U.S. dollars on a daily basis. A Fund will convert its holdings from time to time, however, and incur the costs of currency conversion. Foreign exchange dealers do not charge a fee for conversion, but they do realize a profit based on the difference between the prices at which they buy and sell various currencies. Thus, a dealer may offer to sell a foreign currency to a Fund at one rate, and offer to buy the currency at a lower rate if a Fund tries to resell the currency to the dealer. 2. Risks Foreign Currency Transaction Risk.Foreign currency transactions involve certain costs and risks.A Fund incurs foreign exchange expenses in converting assets from one currency to another.Forward contracts involve a risk of loss if the Adviser is inaccurate in its prediction of currency movements.The projection of short-term currency market movements is extremely difficult and the successful execution of a short-term hedging strategy is highly uncertain.The precise matching of forward contract amounts and the value of the securities involved is generally not possible.Accordingly, it may be necessary for a Fund to purchase additional foreign currency if the market value of the security is less than the amount of the foreign currency a Fund is obligated to deliver under the forward contract and the decision is made to sell the security and make delivery of the foreign currency.The use of forward contracts as a hedging technique does not eliminate fluctuations in the prices of the underlying securities a Fund owns or intends to acquire, but it does fix a rate of exchange in advance.Although forward contracts can reduce the risk of loss due to a decline in the value of the hedged currencies, they also limit any potential gain that might result from an increase in the value of the currencies.There is also the risk that the other party to the transaction may fail to deliver currency when due which may result in a loss to a Fund. Currency Fluctuations.The value of a Fund’s investments is calculated in U.S. dollars each day that the New York Stock Exchange (“NYSE”) is open for business. As a result, to the extent that a Fund's assets are invested in instruments denominated in foreign currencies and the currencies appreciate relative to the U.S. dollar, a Fund's NAV per share as expressed in U.S. dollars (and, therefore, the value of your investment) should increase.If the U.S. dollar appreciates relative to the other currencies, the opposite should occur. The currency-related gains and losses experienced by a Fund will be based on changes in the value of portfolio securities attributable to currency fluctuations only in relation to the original purchase price of such securities as stated in U.S. dollars. Gains or losses on shares of a Fund will be based on changes attributable to fluctuations in the NAV of such shares, expressed in U.S. dollars, in relation to the original U.S. dollar purchase price of the shares. The amount of appreciation or depreciation in a Fund's assets also will be affected by the net investment income generated by the money market instruments in which a Fund invests and by changes in the value of the securities that are unrelated to changes in currency exchange rates. Foreign Risk.The value of a Fund’s investments may be affected by inflation, trade deficits, changes in interest rates, budget deficits and low savings rates, political factors and other factors.Trade deficits often cause inflation making a country’s goods more expensive and less competitive thereby reducing the demand for that country’s currency.High interest rates tend to increase currency values in the short-term by making such currencies attractive to investors; however, long-term results may be the opposite as high interest rates are often the product of high inflation.Political instability in a country can also cause a currency to depreciate if it appears that the country is inhospitable to business and foreign investment.In addition, various central banks may manipulate the exchange rate movements through their own buying and selling and can influence people’s expectation with regard to the direction of exchange rates. Derivatives Risk.Derivatives are financial instruments that have a value which depends upon, or is derived from, the value of something else, such as one or more underlying securities, pools of securities, options, futures, indexes or currencies. Gains or losses involving derivative instruments may be substantial, 14 because a relatively small price movement in the underlying securities, instrument, currency or index may result in a substantial gain or loss for the Funds. E. Options and Futures Contracts 1. General The Funds may purchase or write put and call options, futures and options on futures to: (1) enhance a Fund’s performance; or (2) to hedge against a decline in the value of securities owned by a Fund or an increase in the price of securities that a Fund plans to purchase. Specifically, a Fund may purchase or write options on securities in which it may invest or on market indices based in whole or in part on such securities.Options purchased or written by a Fund must be traded on an exchange or over-the-counter.A Fund may invest in futures contracts on market indices based in whole or in part on securities in which a Fund may invest.A Fund may also purchase or write put and call options on these futures contracts. Options and futures contracts are considered to be derivatives.Use of these instruments is subject to regulation by the SEC, the options and futures exchanges on which futures and options are traded or by the CFTC.No assurance can be given that any hedging or income strategy will achieve its intended result. If a Fund will be financially exposed to another party due to its investments in options or futures, that Fund, may, if required, maintain either: (1) an offsetting (“covered”) position in the underlying security or an offsetting option or futures contract; or (2) cash, receivables and liquid debt securities with a value sufficient at all times to cover its potential obligations.A Fund will comply with SEC guidelines with respect to coverage of these strategies and, if the guidelines require, will set aside cash, liquid securities and other permissible assets (“Segregated Assets”) on its books and records in the prescribed amount.Segregated Assets cannot be sold or closed out while the hedging strategy is outstanding, unless the Segregated Assets are replaced with similar assets.As a result, there is a possibility that the use of cover or segregation involving a large percentage of a Fund’s assets could impede portfolio management or a Fund’s ability to meet redemption requests or other current obligations. Pursuant to a claim for exemption filed with the CFTC on behalf of the Funds, neither the Trust nor the Funds are deemed to be a “commodity pool” or “commodity pool operator” under the Commodity Exchange Act (“CEA”), and they are not subject to registration or regulation as such under the CEA.The Adviser is not deemed to be a “commodity pool operator” with respect to its service as investment adviser to the Funds. 2. Types of Options and Futures Contracts Options on Foreign Currencies and Gold.The Merk Asian Currency Fund and the Merk Absolute Return Currency Fund may buy put and call options on any currency in which its investments are denominated. The Merk Hard Currency Fund may buy put and call options on any currency in which its investments are denominated and gold.A call option is a contract under which the purchaser of the call option, in return for a premium paid, has the right to buy a specified currency or gold at a specified price.The writer of the call option, who receives the premium, has the obligation upon exercise of the option to deliver the specified currency or gold against payment of the exercise price. A put option gives its purchaser, in return for a premium, the right to sell a specified currency or gold at a specified price during the term of the option. The writer of the put, who receives the premium, has the obligation to buy, upon exercise of the option, the specified currency or gold at the exercise price.The amount of a premium received or paid for an option is based upon certain factors including the value of the underlying currency or gold, the relationship of the exercise price to the value of the underlying currency or gold, the historical price volatility of the underlying currency or gold, the option period and interest rates. The value of a currency option is dependent upon the value of the currency relative to the U.S. dollar and has no relationship to the investment merits of a foreign security.Because foreign currency transactions occurring in the interbank market involve substantially larger amounts than those that may be involved in the use of foreign currency options, the Fund s may be disadvantaged by having to deal in an odd lot market 15 (generally consisting in transactions of less than $1 million) for the underlying currencies at prices that are less favorable than round lots.To the extent that the U.S. options markets are closed while the market for the underlying currencies are open, significant price and rate movements may take place in the underlying markets that cannot be reflected in the options markets. Options on Currency Futures and Gold Futures.Options on currency futures and gold futures contracts are similar to options on foreign currencies or gold except that an option on a futures contract gives the purchaser the right, in return for the premium paid, to assume a position in a futures contract rather than to purchase or sell a currency or gold, at a specified exercise price at any time during the period of the option.Upon exercise of the option, the delivery of the futures position to the holder of the option will be accompanied by transfer to the holder of an accumulated balance representing the amount by which the market price of the futures contract exceeds, in the case of a call, or is less than, in the case of a put, the exercise price of the option on the future. Currency Futures and Gold Futures Contracts.A currency futures or gold futures contract is a bilateral agreement where one party agrees to accept, and the other party agrees to make, delivery of cash or an underlying debt security, as called for in the contract, at a specified date and at an agreed-upon price.When a Fund enters into a futures contract, it must make an initial deposit known as “initial margin” as a partial guarantee of its performance under the contract.As the value of the currency or gold fluctuates, both parties to the contract are required to make additional margin payments, known as “variation margin” to cover any additional obligation that they may have under the contract. Options on Securities.A call option is a contract under which the purchaser of the call option, in return for a premium paid, has the right to buy the security (or index) underlying the option at a specified price at any time during the term of the option. The writer of the call option, who receives the premium, has the obligation upon exercise of the option to deliver the underlying security against payment of the exercise price. A put option gives its purchaser, in return for a premium, the right to sell the underlying security at a specified price during the term of the option. The writer of the put, who receives the premium, has the obligation to buy, upon exercise of the option, the underlying security (or a cash amount equal to the value of the index) at the exercise price. The amount of a premium received or paid for an option is based upon certain factors including the market price of the underlying security, the relationship of the exercise price to the market price, the historical price volatility of the underlying security, the option period and interest rates. Options on Stock Indices.A stock index assigns relative values to the stock included in the index, and the index fluctuates with changes in the market values of the stocks included in the index. Stock index options operate in the same way as the more traditional options on securities except that stock index options are settled exclusively in cash equal to the differences between the exercise price and the closing price of the stock index. Options on Futures. Options on futures contracts are similar to options on securities except that an option on a futures contract gives the purchaser the right, in return for the premium paid, to assume a position in a futures contract rather than to purchase or sell a security, at a specified exercise price at any time during the period of the option. Upon exercise of the option, the delivery of the futures position to the holder of the option will be accompanied by transfer to the holder of an accumulated balance representing the amount by which the market price of the futures contract exceeds, in the case of a call, or is less than, in the case of a put, the exercise price of the option on the future. Futures Contracts and Index Futures Contracts.A futures contract is a bilateral agreement where one party agrees to accept, and the other party agrees to make, delivery of cash or an underlying debt security, as called for in the contract, at a specified date and at an agreed upon price. An index futures contract involves the delivery of an amount of cash equal to a specified dollar amount multiplied by the difference between the index value at the close of trading of the contract and at the price designated by the futures contract. No physical delivery of the securities comprising the index is made. Generally, these futures contracts are closed out prior to the expiration date of the contracts. 16 A municipal bond futures contract is based on the value of the Bond Buyer Index (“BBI”) which is comprised of 40 actively traded general obligation and revenue bonds. The rating of a BBI issue must be at least “A.” To be considered, the issue must have at least 19 years remaining to maturity, a first call date between 7 and 16 years, and at least one call at par prior to redemption. No physical delivery of the securities is made in connection with municipal bond futures. Rather these contracts are usually settled in cash if they are not closed out prior to their expiration date. A Treasury bond futures contract is based on the value of an equivalent 20-year, 6% Treasury bond. Generally, any Treasury bond with a remaining maturity or term to call of 15 years as of the first day of the month in which the contracts are scheduled to be exercised will qualify as a deliverable security pursuant to a Treasury bond futures contract. A Treasury note futures contract is based on the value of an equivalent 10-year, 6% Treasury note. Generally, any Treasury note with a remaining maturity or term to call of 6 1/2 years or 10 years, respectively, as of the first day of the month in which the contracts are scheduled to be exercised will qualify as a deliverable security pursuant to Treasury note futures contract. Since a number of different Treasury notes will qualify as a deliverable security upon the exercise of the option, the price that the buyer will actually pay for those securities will depend on which ones are actually delivered. Normally, the exercise price of the futures contract is adjusted by a conversion factor that takes into consideration the value of the deliverable security if it were yielding 6% as of the first day of the month in which the contract is scheduled to be exercised. 3. Risks Risks of Options Transactions.There are certain investment risks associated with options transactions.These risks include:(1) the Adviser’s ability to predict movements in the prices of individual currencies or gold and fluctuations in the general currency markets; (2) imperfect correlation between movements in the prices of options and movements in the price of the currencies or gold hedged or used for cover which may cause a given hedge not to achieve its objective; (3) the fact that the skills and techniques needed to trade these instruments are different from those needed to select the securities in which a Fund invests; and (4) lack of assurance that a liquid secondary market will exist for any particular instrument at any particular time, which, among other things, may hinder a Fund’s ability to limit exposures by closing its positions. Other risks include the inability of a Fund, as the writer of covered call options, to benefit from any appreciation of the underlying currency or gold above the exercise price, and the possible loss of the entire premium paid for options purchased by a Fund.There is no assurance that a counterparty in an over-the-counter option transaction will be able to perform its obligations. Risks of Currency and Gold Futures and Options on Currency and Gold Futures.The risk of loss in trading currency futures contracts and in writing options on currency futures contracts can be substantial, due to the low margin deposits required, the extremely high degree of leverage involved in futures and options pricing, and the potential high volatility of the futures markets.As a result, a relatively small price movement in a futures position may result in immediate and substantial loss (as well as gain) to a Fund.Thus, a purchase or sale of a futures contract, and the writing of an option on a futures contract, may result in losses in excess of the amount invested in the position.In the event of adverse price movements, a Fund would continue to be required to make daily cash payments to maintain its required margin.In such situations, if the Fund has insufficient cash, it may have to sell portfolio securities to meet daily margin requirements (and segregation requirements, if applicable) at a time when it may be disadvantageous to do so.In addition, on the settlement date, a Fund may be required to make delivery of the instruments underlying the futures positions it holds. A Fund could suffer losses if it is unable to close out a currency futures contract or options on currency futures contract because of an illiquid secondary market.Currency futures contracts and options on currency futures contracts may be closed out only on an exchange, which provides a secondary market for such products.However, there can be no assurance that a liquid secondary market will exist for any particular futures product at any specific time.Thus, it may not be possible to close a currency futures or option position.Moreover, most futures exchanges limit the amount of fluctuation permitted in futures 17 contract prices during a single trading day.The daily limit establishes the maximum amount that the price of a futures contract may vary either up or down from the previous day's settlement price at the end of a trading session.Once the daily limit has been reached in a particular type of contract, no trades may be made on that day at a price beyond that limit.The daily limit governs only price movement during a particular trading day and therefore does not limit potential losses, because the limit may prevent the liquidation of unfavorable positions.Futures contract prices have occasionally moved to the daily limit for several consecutive trading days with little or no trading, thereby preventing prompt liquidation of future positions and subjecting some futures traders to substantial losses.The inability to close futures and options positions also could have an adverse impact on the ability to hedge a portfolio investment or to establish a substitute for a portfolio investment. A Fund bears the risk that the Adviser will incorrectly predict future market trends.If the Adviser attempts to use a futures contract or an option on a futures contract as a hedge against, or as a substitute for, a portfolio investment, a Fund will be exposed to the risk that the futures position will have or will develop imperfect or no correlation with the portfolio investment.This could cause substantial losses for a Fund.While hedging strategies involving futures products can reduce the risk of loss, they can also reduce the opportunity for gain or even result in losses by offsetting favorable price movements in other Fund investments. A Fund may use various futures contracts that are relatively new instruments without a significant trading history. As a result, there can be no assurance that an active secondary market in those contracts will develop or continue to exist.A Fund’s activities in the futures and options markets may result in higher portfolio turnover rates and additional brokerage costs, which could reduce a Fund’s return. Risks of Hedging Strategies.Each Fund may engage in hedging activities.In connection with hedging strategies, the Adviser may cause a Fund to utilize a variety of financial instruments, including index futures contracts and options on futures contracts.Hedging generally is used to mitigate the risk of particular price movements in one or more securities that a Fund owns or intends to acquire.Hedging instruments on stock indices generally are used to hedge against price movements in broad equity market sectors in which a Fund has invested or expects to invest.Hedging strategies, if successful, can reduce the risk of loss by wholly or partially offsetting the negative effect of unfavorable price movements in the investments being hedged.However, hedging strategies can reduce the opportunity for gain by offsetting the positive effect of favorable price movements in the hedged investments.Further, hedging with an index that does not one hundred percent mirror a portfolio introduces the risk of losing money on the hedge as well as on the underlying position.A hedging position taken at the wrong time could have an adverse impact on a Fund’s performance.A Fund's ability to use hedging instruments may be limited by tax considerations.The use of hedging instruments is subject to regulations of the SEC, the several options and futures exchanges upon which they are traded, the CFTC and various state regulatory authorities. F. Leverage Transactions 1. General Leverage involves special risks and may involve speculative investment techniques.Leverage exists when cash made available to a Fund through an investment technique is used to make additional Fund investments.Leverage transactions include borrowing for other than temporary or emergency purposes, lending portfolio securities, entering into repurchase agreements, dollar rolls and purchasing securities on a when-issued, delayed delivery or forward commitment basis.A Fund uses these investment techniques only when the Adviser believes that the leveraging and the returns available to a Fund from investing the cash will provide investors with a potentially higher return. 18 Senior Securities.Pursuant to Section 18(f)(1) of the 1940 Act, the Funds may not issue any class of senior security or sell any senior security of which it is the issuer, except that each Fund shall be permitted to borrow from any bank so long as immediately after such borrowings, there is an asset coverage of at least 300% and that in the event such asset coverage falls below this percentage, the Fund shall reduce the amount of its borrowings, within 3 days, to an extent that the asset coverage shall be at least 300%. Borrowing and Reverse Repurchase Agreements.The Fund may borrow money from a bank in amounts up to 33 1/3% of total assets at the time of borrowing to, among other things, finance the purchase of securities for its portfolio. Entering into reverse repurchase agreements, pledging securities, and purchasing securities on a when-issued, delayed delivery or forward delivery basis are subject to this limitation. A reverse repurchase agreement is a transaction in which the Fund sells securities to a bank or securities dealer and simultaneously commits to repurchase the securities from the bank or dealer at an agreed upon date and at a price reflecting a market rate of interest unrelated to the sold securities. An investment of the Fund’s assets in reverse repurchase agreements will increase the volatility of the Fund’s NAV. A counterparty to a reverse repurchase agreement must be a primary dealer that reports to the Federal Reserve Bank of New York or one of the largest 100 commercial banks in the United States. Securities Lending and Repurchase Agreements.EachFund may lend portfolio securities in an amount up to 33 1/3% of its total assets to brokers, dealers and other financial institutions.In a portfolio securities lending transaction, a Fund receives from the borrower an amount equal to the interest paid or the dividends declared on the loaned securities during the term of the loan as well as the interest on the collateral securities, less any fees (such as finders or administrative fees) a Fund pays in arranging the loan.Each Fund may share the interest it receives on the collateral securities with the borrower.The terms of a Fund’s loans permit that Fund to reacquire loaned securities on five business days’ notice or in time to vote on any important matter.Loans are subject to termination at the option of a Fund or the borrower at any time, and the borrowed securities must be returned when the loan is terminated.Each Fund may pay fees to arrange for securities loans. Each Fund may enter into repurchase agreements, which are transactions in which a Fund purchases a security and simultaneously agrees to resell that security to the seller at an agreed upon price on an agreed upon future date, normally, one to seven days later.If a Fund enters into a repurchase agreement, it will maintain possession of the purchased securities and any underlying collateral. Securities loans and repurchase agreements must be continuously collateralized and the collateral must have market value at least equal to the value of a Fund’s loaned securities, plus accrued interest or, in the case of repurchase agreements, equal to the repurchase price of the securities, plus accrued interest. Swaps, Caps, Floors and Collars.Each Fund may enter into interest rate, currency or other asset swaps, and may purchase and sell interest rate “caps,” “floors” and “collars.”Interest rate swaps involve the exchange by a Fund and a counterparty of their respective commitments to pay or receive interest (e.g., an exchange of floating rate payments for fixed rate payments) with respect to a notional amount of principal. Currency swaps’ notional principal amount is tied to one or more currencies, and the exchange commitments can involve payments in the same or different currencies.The purchase of an interest rate cap entitles the purchaser, to the extent that a specified index exceeds a predetermined interest rate, to receive payments of interest on the notional principal amount from the party selling the cap.The purchase of an interest rate floor entitles the purchaser, to the extent that a specified index falls below a predetermined value, to receive payments on a notional principal amount from the party selling such floor.A collar entitles the purchaser to receive payments to the extent a specified interest rate falls outside an agreed range. A Fund will enter into these transactions primarily to preserve a return or a spread on a particular investment or portion of its portfolio or to protect against any interest rate fluctuations or increase in the price of securities it anticipates purchasing at a later date. A Fund uses these transactions as a hedge and not as a speculative investment, and will enter into the transactions in order to shift a Fund's investment exposure from one type of investment to another. 19 The use of interest rate protection transactions is a highly specialized activity that involves investment techniques and risks different from those associated with ordinary portfolio securities transactions.If the Adviser incorrectly forecasts market values, interest rates and other applicable factors, there may be considerable impact on a Fund's performance. Even if the Adviser is correct in their forecasts, there is a risk that the transaction may correlate imperfectly with the price of the asset or liability being hedged. Swaps do not involve the delivery of securities or other underlying assets or principal, and are subject to counterparty risk. If the other party to a swap defaults and fails to consummate the transaction, a Fund’s risk of loss consists of the net amount of interest payments that the Fund is contractually entitled to receive. Under Internal Revenue Service rules, any lump sum payment received or due under the notional principal contract must be amortized over the life of the contract using the appropriate methodology prescribed by the Internal Revenue Service. If there is a default by the counterparty to a swap contract, a Fund will be limited to contractual remedies pursuant to the agreements related to the transaction. There is no assurance that a swap contract counterparty will be able to meet its obligations pursuant to the swap contract or that, in the event of a default, a Fund will succeed in pursuing contractual remedies. A Fund thus assumes the risk that it may be delayed in or prevented from obtaining payments owed to it pursuant to a swap contract. However, the amount at risk is only the net unrealized gain, if any, on the swap, not the entire notional amount. The Adviser will closely monitor, subject to the oversight of the Board, the creditworthiness of swap counterparties in order to minimize the risk of swaps. The net amount of the excess, if any, of a Fund’s obligations over its entitlements with respect to each swap contract will be accrued on a daily basis and an amount of segregated assets having an aggregate market value at least equal to the accrued excess will be segregated in accordance with SEC positions. 2. Risks Leverage creates the risk of magnified capital losses.Losses incurred by a Fund may be magnified by borrowings and other liabilities that cause the total assets of a Fund to exceed the equity base of a Fund.Leverage may involve the creation of a liability that requires a Fund to pay interest (for instance, reverse repurchase agreements) or the creation of a liability that does not entail any interest costs (for instance, forward commitment costs). The risks of leverage include a higher volatility of the NAV of a Fund’s securities which may be magnified by favorable or adverse market movements or changes in the cost of cash obtained by leveraging and the yield from invested cash.So long as a Fund is able to realize a net return on its investment portfolio that is higher than interest expense incurred, if any, leverage will result in higher current net investment income for a Fund than if that Fund were not leveraged.Changes in interest rates and related economic factors could cause the relationship between the cost of leveraging and the yield to change so that rates involved in the leveraging arrangement may substantially increase relative to the yield on the obligations in which the proceeds of the leveraging have been invested.To the extent that the interest expense involved in leveraging approaches the net return on a Fund’s investment portfolio, the benefit of leveraging will be reduced, and, if the interest expense incurred as a result of leveraging on borrowings were to exceed the net return to investors, a Fund’s use of leverage would result in a lower rate of return than if a Fund were not leveraged.In an extreme case, if a Fund’s current investment income were not sufficient to meet the interest expense of leveraging, it could be necessary for a Fund to liquidate certain of its investments at an inappropriate time. Segregated Assets.The Fund s will comply with SEC guidelines regarding collateralization or coverage for investments made per these strategies and, if the guidelines require, will designate on each Fund ’ s books or maintain in a segregated account cash and liquid assets in the prescribed amount, which will be marked to market daily. G. Illiquid and Restricted Securities 20 1. General The term “illiquid securities” means securities that cannot be disposed of within seven days in the ordinary course of business at approximately the amount at which a Fund has valued the securities. The Fund s ha ve a non-fundamental policy pursuant to which it may not invest more than 15% of its net assets in illiquid securities.If, after the time of acquisition, due to subsequent fluctuations in value or any other reasons, the value of the Fund’s illiquid securities exceeds 15%, the Fund will consider what actions, if any, are necessary to maintain adequate liquidity and, if required by law, take appropriate steps to reduce the percentage held in illiquid securities within a reasonable amount of time. Illiquid securities include: (1)repurchase agreements not entitling the holder to payment of principal within seven days; (2)purchased over-the-counter options; (3)securities which are not readily marketable; and (4)except as otherwise determined by the Adviser, securities subject to contractual or legal restrictions on resale because they have not been registered under the 1933 Act (“restricted securities”). An institutional market has developed for certain restricted securities.Accordingly, contractual or legal restrictions on the resale of a security may not be indicative of the liquidity of the security.If such securities are eligible for purchase by institutional buyers in accordance with Rule 144A under the 1933 Act or other exemptions, the Adviser may determine that the securities are liquid. 2. Risks Any security, including securities determined by the Adviser to be liquid, can become illiquid.Limitations on resale may have an adverse effect on the marketability of a security. A Fund might also have to register a restricted security in order to dispose of it, resulting in expense and delay. A Fund might not be able to dispose of restricted or illiquid securities promptly or at reasonable prices and might thereby experience a loss or have difficulty satisfying redemptions. There can be no assurance that a market will exist for any illiquid security at any particular time. 3. Determination of Liquidity The Board has the ultimate responsibility for determining whether specific securities are liquid or illiquid and has delegated the function of making determinations of liquidity to the Adviser, pursuant to guidelines approved by the Board. The Adviser determines and monitors the liquidity of the portfolio securities and reports periodically on its decisions to the Board. The Adviser takes into account a number of factors in reaching liquidity decisions, including but not limited to: (1)the frequency of trades and quotations for the security; (2)the number of dealers willing to purchase or sell the security and the number of other potential buyers; (3)the willingness of dealers to undertake to make a market in the security, and (4)the nature of the marketplace trades, including the time needed to dispose of the security, the method of soliciting offers and the mechanics of the transfer. An institutional market has developed for certain restricted securities. Accordingly, contractual or legal restrictions on the resale of a security may not be indicative of the liquidity of the security. If such securities are eligible for purchase by institutional buyers in accordance with Rule 144A under the 1933 Act or other exemptions, the Adviser may determine that the securities are liquid. H. Temporary Defensive Position and Cash Investments Each Fund may assume a temporary defensive position and may invest without limit in money market instruments that are of prime quality. Prime quality money market instruments are those instruments that are rated in one of the two short-term highest rating categories by an NRSRO or, if not rated, determined by the Adviser to be of comparable quality. Each Fund may also invest in prime quality money market instruments pending investment of cash balances. Money market instruments usually have maturities of one year or less and fixed rates of return. The money market instruments in which a Fund may invest include U.S. Government Securities, commercial paper, 21 time deposits, bankers acceptances and certificates of deposit issued by domestic banks, corporate notes and short-term bonds and money market mutual funds. A Fund may only invest in money market mutual funds to the extent permitted by the 1940 Act. The money market instruments in which a Fund may invest may have variable or floating rates of interest. These obligations include master demand notes that permit investment of fluctuating amounts at varying rates of interest pursuant to direct arrangement with the issuer of the instrument. The issuer of these obligations often has the right, after a given period, to prepay the outstanding principal amount of the obligations upon a specified number of days’ notice. These obligations generally are not traded, nor generally is there an established secondary market for these obligations. To the extent a demand note does not have a 7-day or shorter demand feature and there is no readily available market for the obligation, it is treated as an illiquid security. I. Gold-Related Securities 1. General The Merk Hard Currency Fundmay invest in gold-related securities. Gold-related securities include exchange-traded funds that invest directly in gold bullion, and forward and futures contracts. Investments in gold-related securities may be subject to economic factors that are not generally present in other securities not related to the gold industry. Investments related to gold and other precious metals and minerals are considered speculative and are affected by a variety of worldwide economic, financial and political factors. The gold industry can be significantly affected by international monetary and political developments such as currency devaluations or revaluations, central bank movements, global or regional economic and financial events, or currency exchange rates. 2. Risks Prices of gold-related securities may fluctuate sharply due to changes in inflation or expectations regarding inflation in various countries, the availability of supplies of gold, changes in industrial and commercial demand, gold sales by governments, central banks or international agencies, investment speculation, monetary and other economic policies of various governments. J. Natural Resource-Related Investments 1. General The Merk Hard Currency Fund may invest in companies involved in the natural resource sector, as well as securities and other instruments whose value is tied to natural resources. 2. Risks The Fund’s investments in natural resources, securities and other instruments whose value is tied to natural resources and securities of companies involved in the natural resources sector (collectively, “natural resources investments”) may be affected by natural disasters (such as fires and floods), political events affecting access to a natural resource (such as a military coup in a country with control over the resource), monetary policies and interest rates (including inflationary and deflationary signals), trade imbalances, social and political agendas regarding energy use and conservation, activity in the commodities markets, government regulations (both foreign and domestic) that affect the supply of and/or demand for a natural resource and the public’s perception of any and/or all of the above.The profitability and value of the Fund’s investments in natural resources investments may, therefore, be affected by the same. Although natural resources may at times experience substantial short-term price fluctuations, they are less subject to company-specific risks than are the equity securities of companies in the natural resources sector; as a 22 result, the prices of natural resources may be less volatile than the equity securities of companies in the natural resources sector.Further, natural resources investments may perform differently than the market as a whole.To the extent that the Fund makes natural resources investments, therefore, the Fund may perform differently than the overall market. In addition, the Fund may incur higher custody and transaction costs in connection with investments in natural resources and will not realize any income from such investments. K. Investment Company Securities 1. Open-End and Closed-End Investment Companies General.The Funds may invest in shares of open-end and closed-end investment companies in accordance with the investment restrictions in the 1940 Act.Shares of an exchange traded fund (“ETF”) that have received exemptive relief from the SEC to permit other funds to invest in the shares without these limitations are excluded from such restrictions. Risks.A Fund, as a shareholder of another investment company, will bear its pro-rata portion of the other investment company’s advisory fee and other expenses, in addition to its own expenses and will be exposed to the investment risks associated with the other investment company.To the extent that a Fund invests in open-end or closed-end investment companies that invest primarily in the securities of companies located outside the United States, see the risks related to foreign securities set forth above. 2. Exchange-Traded Funds General.The Funds may invest in ETFs, which are registered investment companies, partnerships or trusts that are bought and sold on a securities exchange. A Fund may also invest in exchange traded notes (“ETN”), which are structured debt securities. Whereas ETFs’ liabilities are secured by their portfolio securities, ETNs’ liabilities are unsecured general obligations of the issuer.Most ETFs and ETNs are designed to track a particular market segment or index.ETFs and ETNs share expenses associated with their operation, typically including, with respect to ETFs, advisory fees.When a Fund invests in an ETF or ETN, in addition to directly bearing expenses associated with its own operations, it will bear its pro rata portion of the ETF’s or ETN’s expenses. Risks.The risks of owning an ETF or ETN generally reflect the risks of owning the underlying securities the ETF or ETN is designed to track, although lack of liquidity in an ETF or ETN could result in it being more volatile than the underlying portfolio of securities. In addition, because of ETF or ETN expenses, compared to owning the underlying securities directly, it may be more costly to own an ETF or ETN. The value of an ETN security should also be expected to fluctuate with the credit rating of the issuer. L. Core and Gateway® The Funds may seek to achieve its investment objective by converting to a Core and Gateway structure.A Fund operating under a Core and Gateway structure holds, as its only investment, shares of another investment company having substantially the same investment objective and policies.The Board will not authorize conversion to a Core and Gateway structure if it would materially increase costs to a Fund’s shareholders.The Board will not convert a Fund to a Core and Gateway structure without notice to the shareholders. 2.Investment Limitations Except as required by the 1940 Act or the Code, such as with respect to borrowing, if any percentage restriction on investment or utilization of assets is adhered to at the time an investment is made, a later change in percentage resulting from a change in the market values of a Fund’s assets or purchases and redemptions of shares will not be considered a violation of the limitation. A fundamental policy of a Fund and a Fund’s investment objective cannot be changed without the affirmative vote of the lesser of: (1) 50% of the outstanding shares of that Fund; or (2) 67% of the shares of that Fund present or represented at a shareholders meeting at which the holders of more than 50% of the 23 outstanding shares of that Fund are present or represented.A non-fundamental policy of the Fund may be changed by the Board without shareholder approval. A. Fundamental Limitations The Fund s ha ve adopted the following investment limitations that cannot be changed by the Board without shareholder approval. The Funds may not: 1. Borrowing Money Borrow money if, as a result, outstanding borrowings would exceed an amount equal to 33 1/3% of that Fund’s total assets; 2. Concentration Purchase a security if, as a result, more than 25% of that Fund’s total assets would be invested in securities of issuers conducting their principal business activities in the same industry.For purposes of this limitation, there is no limit on investments in U.S. G overnment S ecurities and repurchase agreements covering U.S. Government Securities. Notwithstanding anything to the contrary, to the extent permitted by the 1940 Act, the Merk Hard Currency Fund may invest in one or more investment companies; provided that the Fund treats the assets of the investment companies in which it invests as its own for purposes of this policy; 3. Diversification (Not applicable to the Merk Hard Currency Fund) With respect to 75% of the value of its total assets, purchase securities, other than U.S. Government Securities, of any one issuer, if: (1) more than 5% of the Fund’s total assets taken at market value would at the time of purchase be invested in the securities of that issuer; or (2) such purchase would at the time of purchase cause the Fund to hold more than 10% of the outstanding voting securities of that issuer; 4. Underwriting Activities Underwrite securities issued by other persons except, to the extent that in connection with the disposition of portfolio securities, a Fund may be deemed to be an underwriter; 5. Making Loans Make loans to other parties.For purposes of this limitation, entering into repurchase agreements, lending securities and acquiring any debt security are not deemed to be the making of loans; 6. Purchases and Sales of Real Estate Purchase or sell real estate unless acquired as a result of ownership of securities or other instruments (but this shall not prevent a Fund from investing in securities backed by real estate or securities of companies engaged in the real estate business); 7. Purchases and Sales of Commodities Purchase or sell physical commodities unless acquired as a result of ownership of securities or other instruments (but this shall not prevent a Fund from purchasing or selling options and futures contracts or from investing in securities or other instruments backed by physical commodities); 8. Issuance of Senior Securities Issue senior securities except pursuant to Section 18 of the 1940 Act. B. Non-Fundamental Limitations 24 The Fund s ha ve adopted the following investment limitations that may be changed by the Board without shareholder approval.The Funds may not: 1. Securities of Investment Companies Invest in the securities of any investment company except to the extent permitted by the 1940 Act; 2. Purchases on Margin Purchase securities on margin, except that a Fund may use short-term credit for the clearance of a Fund’s transactions, and provided that initial and variation margin payments in connection with futures contracts and options on futures contracts shall not constitute purchasing securities on margin; 3. Borrowing (Applicable to the Merk Hard Currency Fund only) Purchase or otherwise acquire any security if, the total of borrowings would exceed 5% of the value of its total sales; 4. Illiquid Securities Invest more than 15% of its net assets in illiquid assets such as: (1) securities that cannot be disposed of within seven days at their then-current value; (2) repurchase agreements not entitling the holder to payment of principal within seven days; and (3) securities subject to restrictions on the sale of the securities to the public without registration under the 1933 Act (“restricted securities”) that are not readily marketable.A Fund may treat certain restricted securities as liquid pursuant to guidelines adopted by the Board. 3.Management A. Trustees and Officers of the Trust The Trust is governed by its Board of Trustees.The Board is responsible for and oversees the overall management and operations of the Trust and the Funds, which includes the general oversight and review of the Funds’ investment activities, in accordance with federal law, Delaware law and the stated policies of the Funds.The Board oversees the Trust’s officers and service providers, including the Funds’ adviser, who is responsible for the management of the day-to-day operations of the Funds based on policies and agreements reviewed and approved by the Board.In carrying out these responsibilities, the Board regularly interacts with and receives reports from senior personnel of service providers and the Trust’s Chief Compliance Officer.The Board also is assisted by the Trust’s independent auditor (who reports directly to the Trust’s Audit Committee), independent counsel and other experts as appropriate, all of whom are selected by the Board. Board Structure and Related Matters Board members who are not “interested persons” of the Funds, as defined in Section 2(a)(19) of the 1940 Act (“Independent Trustees”), constitute at least two-thirds of the Board.J. Michael Parish, an Independent Trustee, serves as Independent Chair of the Board.The Independent Chair’s responsibilities include: setting an agenda for each meeting of the Board; presiding at all meetings of the Board and Independent Trustees; and serving as a liaison with other Trustees, the Trust’s officers, other management personnel and counsel to the Funds.The Independent Chair shall perform such other duties as the Board may from time to time determine. The Trustees discharge their responsibilities collectively as a Board, as well as through Board committees, each of which operates pursuant to a charter or procedures approved by the Board that delineates the specific responsibilities of that committee.The Board has established four standing committees: the Audit Committee, the Nominating Committee, the Valuation Committee and the Qualified Legal and Compliance Committee.The members and responsibilities of each Board committee are summarized below. The Board periodically evaluates its structure and composition as well as various aspects of its operations.The Board believes that its leadership structure, including its Independent Chair position and its 25 committees, is appropriate for the Trust in light of, among other factors, the asset size and nature of the funds, the number of funds overseen by the Board, the arrangements for the conduct of the funds’ operations, the number of Trustees, and the Board’s responsibilities.On an annual basis, the Board conducts a self-evaluation that considers, among other matters, whether the Board and its committees are functioning effectively and whether, given the size and composition of the Board and each if its committees, the Trustees are able to oversee effectively the number of Funds in the complex. The Board holds four regularly scheduled in-person meetings and schedules four telephonic meetings each year.The Board may hold special meetings, as needed, either in person or by telephone, to address matters arising between regular meetings.The Independent Trustees also hold at least one in-person meeting each year during a portion of which management is not present and may hold special meetings, as needed, either in person or by telephone. The Trustees are identified in the table below, which provides information as to their principal business occupations held during the last five years and certain other information.Each Trustee serves until his or her death, resignation or removal and replacement.The address for all Trustees and officers is c/o Atlantic Fund Administration, LLC, Three Canal Plaza, Suite 600, Portland, Maine, 04101.Each Trustee oversees thirty two series of the Trust. Mr. Keffer is considered an interested irustee due to his affiliation with Atlantic.Mr. Keffer is also an interested Trustee/Director of the Wintergreen Fund, Inc., another registered open-end investment company. Name and Birth Year Position with the Trust Term of Office and Length of Time Served Principal Occupation(s) During Past 5 Years Independent Trustees J. Michael Parish Born:1943 Chairman of the Board; Trustee; Chairman, Nominating Committee and Qualified Legal Compliance Committee Since 1989 Retired (since 2003). Costas Azariadis Born:1943 Trustee; Chairman, Valuation Committee Since 1989 Professor of Economics, Washington University (since2006); Professor of Economics, University of California-Los Angeles (1992-2006). James C. Cheng Born:1942 Trustee; Chairman, Audit Committee Since 1989 President, Technology Marketing Associates (marketing company for small- and medium-sized businesses in New England) (since 1991). Interested Trustee John Y. Keffer 1 Born:1942 Trustee; Vice Chairman Since 1989 Chairman, Atlantic (since 2008); President, Forum Foundation (a charitable organization) (since 2005); President, Forum Trust, LLC (a non-depository trust company chartered in the State of Maine) (since 1997); President, Citigroup Fund Services, LLC (“Citigroup”) (2003–2005). 1 Since 1997, John Y. Keffer has been president and owner of Forum Trust, LLC. Prior to January 1, 2010, Atlantic was a wholly owned subsidiary of Forum Trust, LLC. Effective January 1, 2010, Atlantic became a wholly owned subsidiary of Forum Holdings Corp., a Delaware corporation that is wholly owned by Mr. Keffer. 26 Officers Stacey Hong Born:1966 President; Principal Executive Officer Since 2008 President, Atlantic (since 2008); Director, Consulting Services, Foreside Fund Services (2007); Elder Care, (2005-2006) Karen Shaw Born: 1972 Treasurer; Principal Financial Officer Since 2008 Senior Manager, Atlantic (since 2008); Section Manager/Vice President, Enterprise Support Services, Citigroup (2003–2008). David Faherty Born: 1970 Vice President Since 2009 Senior Counsel, Atlantic (since 2009); Vice President, Citi Fund Services Ohio, Inc.(2007–2009); Associate Counsel, Investors Bank & Trust Company (2006–2007); FDIC (2005). Michael J. McKeen Born: 1971 Vice President Since 2009 Senior Manager, Atlantic (since 2008); Vice President, Citigroup (2003-2008). Joshua LaPan Born: 1973 Vice President Since 2009 Manager, Atlantic (since 2008); Vice President, Citigroup (2003-2008). Timothy Bowden Born: 1969 Vice President Since 2009 Manager, Atlantic (since 2008); Vice President, Citigroup (2005-2008). In addition to the information set forth in the table above, each Trustee possesses other relevant qualifications, experience, attributes or skills.The following provides additional information about such qualifications and experience. J. Michael Parish:Mr. Parish has experience as a business attorney and long-time member of a law firm; service on the board of the foundation Hackensack Riverkeeper, Inc., and a private university; and multiple years of service as a Trustee and as Independent Chair. Mr. Parish also served as a Trustee of Monarch Funds, a Massachusetts business trust and open-end management investment company from 2003 to 2009. Costas Azariadis:Mr. Azariadis has extensive experience with finance and economics, having served as a professor of economics at various top universities and a member of the various committees of the governing body of universities; multiple years of service as a Trustee. Mr. Azariadis also served as a Trustee of Monarch Funds from 2003 to 2009. James C. Cheng:Mr. Cheng has organizational experience as chairman and chief executive officer of a private marketing company; experience as a co-founder of an IT firm; experience as a consultant; and multiple years of service as a Trustee. Mr. Cheng also served as a Trustee of Monarch Funds from 2003 to 2009. John Y. Keffer:Mr. Keffer has extensive experience in the investment management industry, including organizational experience as chairman and chief executive officer of a fund service provider; and multiple years of service as a Trustee. Mr. Keffer also served as a Trustee of Monarch Funds from 2003 to 2009 and other mutual funds. 27 Risk Oversight Consistent with its responsibility for oversight of the Trust and the Funds, the Board oversees the management of risks relating to the administration and operation of the Trust and the Funds.The Adviser,, as part of its responsibilities for the day-to-day operations of the Funds, is responsible for day-to-day risk management.The Board, in the exercise of its reasonable business judgment, also separately considers potential risks that may impact the Funds.The Board performs this risk management oversight directly and, as to certain matters, through its committees (described above) and through the Independent Trustees.The following provides an overview of the principal, but not all, aspects of the Board’s oversight of risk management for the Trust and the Funds. In general, the Funds’ risks include, among others, investment risk, valuation risk, compliance risk and operational risk.The Board has adopted, and periodically reviews, policies and procedures designed to address these and other risks to the Trust and the Funds.In addition, under the general oversight of the Board, the Adviser and other service providers have themselves adopted a variety of policies, procedures and controls designed to address particular risks.Different processes, procedures and controls are employed with respect to different types of risks.Further, the Adviser oversees and regularly monitors the investments, operations and compliance of the Funds’ investments. The Board also oversees risk management for the Trust and the Funds through review of regular reports, presentations and other information from officers of the Trust and other persons.Senior officers of the Trust, senior officers of the Adviser and the Trust Chief Compliance Officer (“CCO”) regularly report to the Board on a range of matters, including those relating to risk management.In this regard, the Board periodically receives reports regarding other service providers to the Trust, either directly or through the CCO.On at least a quarterly basis, the Independent Trustees meet with the CCO to discuss matters relating to the Funds’ compliance program.Further, at least annually, the Board receives a report from the CCO regarding the effectiveness of the Funds’ compliance program. The Board also regularly receives reports from the Adviser with respect to the investments and securities trading of the Funds.For example, typically, the Board receives reports, presentations and other information from the Adviser on at least an annual basis in connection with the Board’s consideration of the renewal of each of the Trust’s advisory agreement with the Adviser.Also, if applicable, in connection with the Board’s consideration of the renewal any distribution plan of a Fund under Rule 12b-1 under the 1940 Act, the Board receives reports from the Adviser and other service providers. Senior officers of the Trust and senior officers of the Adviser also report regularly to the Valuation and Audit Committees on valuation matters, internal controls and accounting and financial reporting policies and practices.In addition, the Audit Committee receives regular reports from the Trust’s independent registered public accounting firm on internal control and financial reporting matters. 1. Trustee Ownership in the Funds and Other Series of the Trust Trustees Dollar Range of Beneficial Ownership in each Fund as of December 31, 2009 Aggregate Dollar Range of Ownership as of December 31, 2009 in all Funds Overseen by Trustee in the Trust Independent Trustees Merk Absolute Return Currency Fund Merk Asian Currency Fund Merk Hard Currency Fund Costas Azariadis None None None None James C. Cheng None None None None J. Michael Parish None None None Over $100,000 Interested Trustees John Y. Keffer None None None None 28 B.Ownership of Securities of the Adviser and Related Companies As of December 31, 2009, no Independent Trustee ( or any of his immediate family members ) owned beneficially or of record securities of any Trust investment adviser, its principal underwriter, or any person (other than a registered investment company) directly or indirectly, controlling, controlled by or under common control with any Trust investment adviser or principal underwriter. C. Information Concerning Trust Committees Audit Committee The Trust’s Audit Committee, which meets when necessary, consists of Messrs. Azariadis, Cheng and Parish, constituting all of the Independent Trustees.Pursuant to a charter adopted by the Board, the Audit Committee assists the Board in fulfilling its responsibility for oversight of the quality and integrity of the accounting, auditing and financial reporting practices of the Trust.It is directly responsible for the appointment, termination, compensation and oversight of work of the independent registered public accountants to the Trust.In so doing, the Committee reviews the methods, scopeand results of the audits and audit fees charged, and reviews the Trust’s internal accounting procedures and controls.During the fiscal year ended March 31, 2009, the Audit Committee met seven times. Nominating Committee The Trust’s Nominating Committee, which meets when necessary, consists of Messrs. Azariadis, Cheng, and Parish, constituting all of the Independent Trustees.Pursuant to a charter adopted by the Board, the Nominating Committee is charged with the duty of nominating all Trustees and committee members, and presenting these nominations to the Board.The Nominating Committee will not consider any nominees for Trustee recommended by security holders.During the fiscal year ended March 31, 2009, the Nominating Committee did not meet. Valuation Committee The Trust’s Valuation Committee, which meets when necessary, consists of Messrs. Azariadis, Cheng, Keffer, or Parish, the President or the Treasurer, a representative of the Fund Accountant and, if needed, a portfolio manager or a senior representative of the investment advisers to the Trust series holding securities that require fair valuation.Pursuant to the Trust’s Pricing and Valuation Procedures , the Valuation Committee oversees the pricing of the Funds’ shares and the activities of the Fund Accountant and the Adviser in connection with the valuation of the Funds’ portfolio securities; selects from time to time, subject to approval by the Board, independent pricing services to provide a market value or fair value of any portfolio security approved by the Board; makes and monitors fair value determinations pursuant to these Procedures; and carries out any other supervisory functions delegated to it by the Board relating to the valuation of Fund portfolio securities. During the fiscal year ended March 31, 2009, the Valuation Committee met seventimes . Qualified Legal Compliance Committee The Qualified Legal Compliance Committee (the “QLCC’), which meets when necessary, consists of Messrs. Azariadis, Cheng and Parish, constituting all of theIndependent Trustees.The QLCC evaluates and recommends resolutions to reports from attorneys servicing the Trust regarding evidence of material violations of applicable Federal and state law or the breach of fiduciary duties under applicable Federal and state law by the Trust or an employee or agent of the Trust.During the fiscal year ended March 31, 2009, the QLCC did not meet. D. Compensation of Trustees and Officers Each Trustee is paid an annual fee of $40,000 for service to the TrustThe Chairman of the Board is paid an annual fee of $60,000. In addition, the Chairman receives a monthly stipend of $500 to cover certain expenses incurred in connection with his duties to the Trust. The Trustees and Chairman may receive additional fees for special Board meetings. Each Trustee is also reimbursed for all reasonable out-of-pocket expenses incurred in connection with his duties as a Trustee, including travel and related expenses incurred in attending Board meetings. No officer of the Trust is compensated by the Trust, but officers are reimbursed for travel and related expenses incurred in attending Board meetings held outside of Portland, Maine. 29 The following table sets forth the fees paid to each Trustee by the Funds and the Trust for the fiscal year ended March 31, 2009. Trustee Compensation from the Funds Total Compensation from Trust Merk Absolute Return Currency Fund Merk Asian Currency Fund Merk Hard Currency Fund John Y. Keffer N/A $0 $0 $0 Costas Azariadis N/A James C. Cheng N/A J. Michael Parish N/A E. Investment Adviser 1. Services of Adviser The Adviser serves as investment adviser to the Funds pursuant to an investment advisory agreement with the Trust (the “Advisory Agreement”).Under the Advisory Agreement, the Adviser furnishes, at its own expense, all services, facilities and personnel necessary in connection with managing the Funds’ investments and effecting portfolio transactions for the Funds. The Adviser may compensate brokers or other service providers (“Financial Intermediaries”) out of its own assets, and not as additional charges to the Funds, in connection with the sale and distribution of shares of the Funds and/or servicing of these shares. 2. Ownership of Adviser The Adviser is a Delaware limited liability company.Axel Merk is the sole Managing Member and owner of the Adviser. 3. Information Concerning Accounts Managed by Portfolio Managers The Adviser has provided the following information regarding other accounts managed by the Funds’ Portfolio Managers and conflicts of interest. As of December 31, 2009, Mr. Merk manages the Merk Asian Currency Fund, the Merk Hard Currency Fund and the Merk Absolute Return Currency Fund to which he is co-portfolio manager, each a series of the Trust.Mr. Merk currently manages no pooled investment vehicles (other than registered investment companies) and no other account. As of December 31, 2009, Kieran Osborne manages the Merk Absolute Return Currency Fund to which he is co-portfolio manager, and no other account. As of December 31, 2009, there are no other accounts managed by portfolio managers of the Funds; thus no material conflict of interest with respect to investment opportunities is expected.However, actual or apparent conflicts of interest may arise concerning day-to-day management responsibilities with respect to the Funds and other accounts if such other accounts are managed. If such other accounts are managed, the Funds and accounts may have different benchmarks, time horizons and fees, as portfolio managers would allocate their time and investment ideas among the Funds and the accounts.If such other accounts are managed, securities selected for the Funds may underperform the securities selected for the accounts. 4. Information Concerning Compensation of Portfolio Manager Portfolio managers receive a combination of base compensation and discretionary compensation, comprised of a cash bonus and a deferred compensation program described below.The methodology used to determine portfolio managers’ compensation is applied across all accounts managed by the portfolio manager. 30 Base salary compensation.Generally, portfolio managers receive base salary compensation based on the level of their position with the Adviser. Discretionary compensation.In addition to base compensation, portfolio managers may receive discretionary compensation. Discretionary compensation can include the following: · Cash bonus; · Long-Term Incentive Plan: Deferred compensation and retirement plan, including the SEP IRA plan in which all eligible employees of Adviser participate. Several factors determine discretionary compensation, which can vary by portfolio management team and circumstances.A portfolio manager’s total compensation is determined through a subjective process that evaluates numerous qualitative and quantitative factors.Not all factors will be applicable to each portfolio manager and there is no particular weighting or formula for considering the factors.These factors include, but are not limited to, the following: · Risk weighted investment performance of the accounts managed by the portfolio manager. · Net income (revenue minus expenses) generated by the accounts managed by the portfolio manager. · The dollar amount of assets managed by the portfolio manager. · Perceived long-term business potential to the Adviser of the accounts managed by the portfolio manager. · Contribution to other business objectives of the Adviser. · Market compensation survey research by independent third parties. · Other qualitative factors, such as contribution to client objectives. · Overall performance of the Advisor and the portfolio management team. Additional Information Regarding Compensation of Mr. Merk.As the sole owner of the Adviser, compensation to Mr. Merk for his services to the Fund s will be allocated out of the Adviser’s income, which is net revenue minus the Adviser’s expenses. Mr. Merk will not receive a performance fee for his services to the Fund s . Mr. Merk currently does not advise other advisory client accounts and, as a result, does not receive compensation for other advisory services. 5. Portfolio Manager Ownership in the Funds Fund/Portfolio Manager Dollar Range of Beneficial Ownership in the Fund as of March 31, 2009 Merk Absolute Return Currency Fund Axel Merk N/A Kieran Osborne N/A Merk Asian Currency Fund Axel Merk $500,001-$1,000,000 Merk Hard Currency Fund Axel Merk $100,001-$500,000 6. Fees The Adviser’s fee is calculated as a percentage of the each Fund’s average daily net assets.The fee, if not waived, is accrued daily by each Fund.The Adviser’s fee is paid monthly based on average net assets for the prior month. 31 7. Advisory Agreement The Adviser is not affiliated with Atlantic or any company affiliated with Atlantic. The Funds ’ Advisory Agreement remains in effect for a period of one year from the date of its effectiveness and then the Advisory Agreement must be approved at least annually by the Board or by majority vote of the shareholders, and in either case by a majority of the Trustees who are not parties to the agreements or interested persons of any such party (other than as Trustees of the Trust). The Advisory Agreement is terminable without penalty by the Trust with respect to each Fund on 60 days’ written notice when authorized either by vote of a Fund’s shareholders or by a majority vote of the Board, or by the Adviser on 60 days’ written notice to the Trust.The Advisory Agreement terminates immediately upon assignment. Under the Advisory Agreement, the Adviser is not liable for any error of judgment, mistake of law, or in any event whatsoever except for willful misfeasance, bad faith or gross negligence in the performance of its duties or by reason of reckless disregard of its obligations and duties under the agreement. F. Distributor 1. Distribution Services The Distributor (also known as the principal underwriter) of the shares of the Funds is located at 3 Canal Plaza, Suite 100 , Portland, Maine 04101.The Distributor is a registered broker-dealer and is a member of the Financial Industry Regulatory Authority, Inc (“FINRA”). Under a Distribution Agreement with the Trust dated March 31, 2009, the Distributor acts as the agent of the Trust in connection with the continuous offering of shares of the Funds.The Distributor continually distributes shares of the Funds on a best efforts basis.The Distributor has no obligation to sell any specific quantity of a Fund’s shares. The Distributor and its officers have no role in determining the investment policies or which securities are to be purchased or sold by the Trust. The Distributor may enter into agreements with selected broker-dealers, banks or other financial intermediaries for distribution of shares of the Funds . With respect to certain f inancial intermediaries and related F und platform arrangements, a Fund and/or the Adviser, rather than the Distributor, typically enter s into such agreements . These f inancial intermediaries may charge a fee for their services and may receive shareholder service or other fees from parties other than the Distributor. These f inancial intermediaries may otherwise act as processing agents and are responsible for promptly transmitting purchase, redemption and other requests to a Fund. During the Funds’ most recent fiscal year, the Distributor did not receive compensation for its distribution services.As of March 31, 2009, the Adviser, at its expense, pays the Distributor a fee for certain distribution-related services for the Funds.Separately, employees of the Adviser may serve as registered representatives of the Distributor to facilitate the distribution of a Fund’s shares. 2. Distribution Plan (Investor Shares) The Trust has adopted a Rule 12b-1 plan under which a Fund is authorized to pay to the Distributor or any other entity approved by the Board (collectively, “payees”) as compensation for the distribution-related and/or shareholder services provided by such entities, an aggregate fee equal to 0.25% of the average daily net assets of Investor Shares.The payees may pay any or all amounts received under the Rule 12b-1 plan to other persons for any distribution or service activity conducted on behalf of a Fund.The plan is a core component of the ongoing distribution of Investor Shares. The plan provides that payeesmay incur expenses for distribution and service activities including, but not limited to: (1) any sales, marketing and other activities primarily intended to result in the sale of a Fund’s shares and (2) providing services to holders of shares related to their investment in a Fund, including without limitation providing assistance in connection with responding to shareholder inquiries regarding a Fund’s investment objective, policies and other operational features, and inquiries regarding shareholder 32 accounts.Expenses for such activities include compensation to employees, and expenses, including overhead and telephone and other communication expenses, of a payee who engages in or supports the distribution of a Fund’s shares, or who provides shareholder servicing such as responding to a Fund’s shareholder inquiries regarding that Fund’s operations; the incremental costs of printing (excluding typesetting) and distributing prospectuses, statements of additional information, annual reports and other periodic reports for use in connection with the offering or sale of a Fund’s shares to any prospective investors; and the costs of preparing, printing and distributing sales literature and advertising materials used by the Distributor, Adviser or others in connection with the offering of a Fund’s shares for sale to the public. Pursuant to an agreement between the Distributor and the Adviser, the Distributor may reimburse certain distribution-related and/or shareholder servicing expenses incurred by the Adviser. The plan requires the payees to prepare and submit to the Board, at least quarterly, and the Board to review, written reports setting forth all amounts expended under the Plan and identifying the activities for which those expenditures were made.The plan obligates a Fund to compensate the Distributor for services and not to reimburse it for expenses incurred. The table below states the principal types of activities for which each Fund made payments under the distribution plan for the fiscal year ended March 31, 2009. Advertising Printing & Mailing of Prospectuses Compensation to Underwriters Compensation to Broker-Dealers Compensation toSales Personnel Interest, Carrying or Other Financial Charges Merk Absolute Return Currency Fund N/A N/A N/A N/A N/A N/A Merk Asian Currency Fund - Merk Hard Currency Fund - The plan provides that it will remain in effect for one year from the date of its adoption and thereafter shall continue in effect provided it is approved at least annually by the shareholders or by the Board, including a majority of the Independent Trustees.The plan further provides that it may not be amended to materially increase the costs which the Trust bears for distribution/shareholder servicing pursuant to the plan without approval by shareholders of Investor Shares and that other material amendments of the plan must be approved by the Independent Trustees.The plan may be terminated with respect to a Fund’s Investor Shares at any time by the Board, by a majority of the Independent Trustees or by shareholders of a Fund’s Investor shares. Table 2 in Appendix B shows the dollar amount of the fees payable by the Funds to the Distributor or its agents under the Distribution Plan for Investor Shares , the amount of fees waived by the Distributor or its agents, and the actual fees received by the Distributor and its agents under the Plan.The data provided are for the past fiscal year. G. Other Fund Service Providers 1.Administrator, Fund Accountant, Transfer Agent and Compliance Services 33 Atlantic and its subsidiaries provide administration and fund accounting and transfer agency services to the Funds. Effective January 1, 2010, Atlantic became a wholly owned subsidiary of Forum Holdings Corp., a Delaware corporation that is wholly owned by Mr. John Y. Keffer. Mr. Keffer, a Trustee, is the Chairman of Atlantic and is also the founder and a nd sole owner of Forum Holdings Corp., the parent entity of Atlantic. Pursuant to the Atlantic Services Agreement dated April 20, 2007 (the “Services Agreement”), each Fund pays Atlantic a bundled fee for administration, fund accounting and transfer agency services at an annual rate of 0.12% on the first $150 million in Fund assets, 0.075% on the next $150 million in Fund assets, 0.05% on the next $300 million in Fund assets, 0.03% on the next $400 million in Fund assets and 0.02% on Fund assets exceeding $1 billion. The base fee is subject to an annual minimum of $135,000 per Fund. Each Fund also pays Atlantic certain surcharges and shareholder account fees. The fee is accrued daily by each Fund and is paid monthly based on the average net assets, transactions and positions for the previous month. As administrator, Atlantic administers the Funds’ operations with respect to each Fund except those that are the responsibility of any other service provider hired by the Trust, all in such manner and to such extent as may be authorized by the Board. The Administrator’s responsibilities include, but are not limited to, (1) overseeing the performance of administrative and professional services rendered to the Funds by others, including its custodian, transfer agent and dividend disbursing agent as well as legal, auditing, shareholder servicing and other services performed for the Funds; (2) preparing for filing and filing certain regulatory filings (i.e. registration statements and semi-annual reports) subject to Trust counsel and/or independent auditor oversight; (3) overseeing the preparation and filing of each Fund’s tax returns, financial statements and related reports to each Fund’s shareholders, the SEC and state and other securities administrators; (4) providing the Funds with adequate general office space and facilities and persons suitable to the Board to serve as officers of the Trust; (5) assisting the A dviser in monitoring Fund holdings for compliance with prospectus investment restrictions and in the preparation of periodic compliance reports; and (6) with the cooperation of the Adviser, the officers of the Trust and other relevant parties, preparing and disseminating materials for meetings of the Board. As fund accountant, Atlantic provides fund accounting services to the Funds. These services include calculating the NAV of each Fund. The Services Agreement continues in effect until terminated so long as its continuance is specifically approved or ratified with such frequency and in such manner as required by applicable law. The Services Agreement is terminable with or without cause and without penalty by the Trust or the Administrator on 120 days’ written notice to the other party. The Services Agreement is also terminable for cause by the non-breaching party on at least 60 days’ written notice to the other party, provided that such party has not cured the breach within that notice period. Under the Services Agreement, Atlantic is not liable to the Funds or the Funds’ shareholders for any act or omission, except for willful misfeasance, bad faith or negligence in the performance of its duties or by reason of reckless disregard of its obligations and duties under the Services Agreement. Under the Services Agreement, Atlantic and certain related parties (such as Atlantic’s officers and persons who control Atlantic) are indemnified by the Funds against any and all claims and expenses related to the Atlantic’s actions or omissions that are consistent with Atlantic’s contractual standard of care. Under the Services Agreement, in calculating a Fund’s NAV, Atlantic is deemed not to have committed an error if the NAV it calculates is within 0.1% of the actual NAV after recalculation. The Services Agreement also provides that Atlantic will not be liable to a shareholder for any loss incurred due to a NAV difference if such difference is less than or equal to 0.5 % or less than or equal to $25.00. In addition, Atlantic is not liable for the errors of others, including the companies that supply security prices to Atlantic and the Funds. Atlantic serves as transfer agent and distribution paying agent for the Funds.Atlantic is registered as a transfer agent with the Office of Comptroller of the Currency.The transfer agent and distribution paying agent maintains an account for each shareholder of record of each Fund and is responsible for processing purchase and redemption requests and paying distributions to shareholders of record. 34 Prior to June2, 2008, Citigroup Fund Services, LLC (“Citi”) served as the Funds’ administrator and fund accountant, pursuant to its Administration, Fund Accounting and Transfer Agency Services Agreement with the Trust dated April20, 2007 (the “Citi Services Agreement”) on terms similar to those in the Services Agreement. Table 3 in Appendix B shows the dollar amount of the fees accrued by the Funds to Atlantic or Citi, the amount of the fees waived by Atlantic or Citi for administration services and the actual fees received by Atlantic or Citi under the Atlantic Services Agreement and the Citi Services Agreement. The data is for the past three fiscal years. Atlantic provides a Principal Executive Officer (“PEO”), a Principal Financial Officer (“PFO” and, with the PEO, “Certifying Officers”), a CCO”, and an Anti-Money Laundering Compliance Officer (“AMLCO”) to the Funds, as well as certain additional compliance support functions (collectively, “Compliance Services”), pursuant to a Compliance Services Agreement dated June 1, 2008 (the “Compliance Services Agreement”). For making available the CCO, the AMLCO and the Certifying Officers, and for providing the Compliance Services, Atlantic receives a fee from the Funds equal to (i) $22,500 (allocated equally to all Trust series for which the Adviser provides management services) and $5,000 per Fund and (ii) an annual fee of 0.01% of a Fund’s average daily net assets, subject to an annual maximum of $20,000 per Fund. The Compliance Services Agreement continues in effect until terminated.The Compliance Services Agreement is terminable with or without cause and without penalty by the Board or Atlantic on 60 days’ written notice.Notwithstanding the foregoing, the provisions of the Compliance Services Agreement related to CCO services may be terminated at any time by the Board, effective upon written notice to the CCO and the Certifying Officers, without the payment of any penalty. Under the Compliance Services Agreement, (1) Atlantic is not liable to the Funds or the Funds’ shareholders for any act or omission, and (2) Atlantic and certain related parties (“ Atlantic Indemnitees” ) are indemnified by the Funds against any and all claims and expenses related to an Atlantic Indemnitees’ actions or omissions, except, with respect to (1) and (2), for willful misfeasance, bad faith or negligence in the performance of Atlantic’s duties or by reason of reckless disregard of its obligations and duties under the Compliance Services Agreement. Prior to June 2, 2008, Foreside Compliance Services provided compliance services to the Fund. Table 2 in Appendix B shows the dollar amount of the fees payable by the Fund to Foreside Compliance Services (“FCS”), the Fund’s prior provider of compliance services, and Atlantic, for compliance services, the amount of the fees waived by FCS and Atlantic, and the actual fees received by FCS and Atlantic. The data is for the past three fiscal years. 3. Custodian Citibank, N.A. is the Custodian for the Funds and safeguards and controls the Funds’ cash and securities, determines income and collects interest on Fund investments.The Custodian may employ subcustodians to provide custody of the Funds’ domestic and foreign assets.The Custodian is located at 388 Greenwich Street, New York, NY 10013. 4. Legal Counsel K&L Gates LLP, 1treet, N.W.,Washington D.C. 20006, serves as legal counsel to the Trust. 5. Independent Registered Public Accounting Firm BBD, LLP (“BBD”), 1835 Market Street, 26th Floor, Philadelphia, Pennsylvania 19103, is the independent registered public accounting firm for the Funds and provides audit and tax services. BBD audits the annual 35 financial statements of the Funds and provides the Funds with an audit opinion .BBD also reviews certain regulatory filings of the Funds. 4.Portfolio Transactions A. How Securities are Purchased and Sold Purchases and sales of portfolio securities that are fixed-income securities (for instance, money market instruments and bonds, notes and bills) usually are principal transactions.In a principal transaction, the party from whom a Fund purchases or to whom a Fund sells is acting on its own behalf (and not as the agent of some other party such as its customers).These securities normally are purchased directly from the issuer or from an underwriter or market maker for the securities.There usually are no brokerage commissions paid for these securities. Purchases and sales of portfolio securities that are equity securities (for instance common stock and preferred stock) are generally effected: (1) if the security is traded on an exchange, through brokers who charge commissions; and (2) if the security is traded in the “over-the-counter” markets, in a principal transaction directly from a market maker.In transactions on stock exchanges, commissions are negotiated. When transactions are executed in an over-the-counter market, the Adviser will seek to deal with the primary market makers; but when necessary in order to obtain best execution, the Adviser will utilize the services of others. The price of securities purchased from underwriters includes a disclosed fixed commission or concession paid by the issuer to the underwriter, and prices of securities purchased from dealers serving as market makers reflects the spread between the bid and asked price. In the case of fixed-income and equity securities traded in the over-the-counter markets, there is generally no stated commission, but the price usually includes an undisclosed commission or markup. B. Commissions Paid Table 5 in Appendix B shows the dollar amount of the aggregate brokerage commissions payable by the Funds to an affiliate of the Funds, Adviser or Distributor; the aggregate amount of actual commissions paid to an affiliate of the Funds, Adviser or Distributor; the percentage of brokerage commissions paid to the affiliate of the Funds, Adviser or Distributor; and the percentage of transactions executed by an affiliate of the Funds, Adviser or Distributor.The data provided are for the past three fiscal years (or shorter period depending on the Funds’ commencement of operations). C. Adviser Responsibility for Purchases and Sales The Adviser places orders for the purchase and sale of securities with broker-dealers selected by and at the discretion of the Adviser.The Funds do not have any obligation to deal with a specific broker or dealer in the execution of portfolio transactions.Allocations of transactions to brokers and dealers and the frequency of transactions are determined by the Adviser in its best judgment and in a manner deemed to be in the best interest of a Fund rather than by any formula. The Adviser seeks “best execution” for all portfolio transactions.This means that the Adviser seeks the most favorable price and execution available.The Adviser’s primary consideration in executing transactions for a Fund is prompt execution of orders in an effective manner and at the most favorable price available. D. Choosing Broker-Dealers The Adviser seeks “best execution” for all portfolio transactions.This means that the Adviser seeks the most favorable price and execution available.A Fund may not always pay the lowest commission or spread available.Rather, in determining the amount of commissions (including certain dealer spreads) paid in connection with securities transactions, the Adviser takes into account factors such as size of the order, difficulty of execution, efficiency of the executing broker’s facilities (including the research services described below) and any risk assumed by the executing broker.The Adviser may also utilize a broker and 36 pay a slightly higher commission if, for example, the broker has specific expertise in a particular type of transaction (due to factors such as size or difficulty), or it is efficient in trade execution. The Adviser may also give consideration to brokerage and research services furnished by brokers to the Adviser and may cause a Fund to pay these brokers a higher amount of commission than may be charged by other brokers.Research is designed to augment the Adviser’s own internal research and investment strategy capabilities.This research may include reports that are common in the industry such industry research reports and periodicals, quotation systems, software for portfolio management and formal databases.Typically, the research will be used to service all of the Adviser’s accounts, although a particular client may not benefit from all the research received on each occasion.The Adviser’s fees are not reduced by reason of the Adviser’s receipt of research services.Since most of the Adviser ’ s brokerage commissions for research are for economic research on specific companies or industries, and since the Adviser follows a limited number of securities, most of the commission dollars spent for industry and stock research directly benefit the Adviser’s clients and a Fund’s investors. Table 6 in Appendix B lists each broker to whom the Funds directed brokerage over the last fiscal year in return for research services, the amount of transactions so directed and the amount of commissions earned by the broker there from. E. Counterparty Risk The Adviser monitors the creditworthiness of counterparties to a Fund’s transactions and intends to enter into a transaction only when it believes that the counterparty presents minimal and appropriate credit risks. F. Other Accounts of the Adviser Investment decisions for the Funds are made independently from those for any other account or investment company that is or may in the future become advised by the Adviser or its affiliates.Investment decisions are the product of many factors, including basic suitability for the particular client involved.Likewise, a particular security may be bought or sold for certain clients even though it could have been bought or sold for other clients at the same time.Likewise, a particular security may be bought for one or more clients when one or more clients are selling the security.In some instances, with required consents, one client may sell a particular security to another client.In addition, two or more clients may simultaneously purchase or sell the same security, in which event, each day’s transactions in such security are, insofar as is possible, averaged as to price and allocated between such clients in a manner which, in the Adviser’s opinion, is in the best interest of the affected accounts and is equitable to each and in accordance with the amount being purchased or sold by each.There may be circumstances when purchases or sales of a portfolio security for one client could have an adverse effect on another client that has a position in that security.In addition, when purchases or sales of the same security for a Fund and other client accounts managed by the Adviser occurs contemporaneously, the purchase or sale orders may be aggregated in order to obtain any price advantages available to large denomination purchases or sales. G. Portfolio Turnover The frequency of portfolio transactions of the Funds (the portfolio turnover rate) will vary from year to year depending on many factors.From time to time, the Funds may engage in active short-term trading to take advantage of price movements affecting individual issues, groups of issues or markets.An annual portfolio turnover rate of 100% would occur if all the securities in a Fund were replaced once in a period of one year.Higher portfolio turnover rates may result in increased brokerage costs to a Fund and a possible increase in short-term capital gains or losses. Portfolio Turnover Rate is defined under the rules of the SEC as the value of the securities purchased or securities sold, excluding all securities whose maturities at time of acquisition were one year or less, divided by the average monthly value of such securities owned during the year. Based on this definition, instruments with remaining maturities of less than one year, including options and futures contracts in which a Fund invests, are excluded from the calculation of portfolio turnover rate. 37 H. Securities of Regular Broker-Dealers From time to time the Funds may acquire and hold securities issued by its “regular brokers and dealers” or the parents of those brokers and dealers.For this purpose, regular brokers and dealers are the 10 brokers or dealers that:(1) received the greatest amount of brokerage commissions during a Fund’s last fiscal year; (2) engaged in the largest amount of principal transactions for portfolio transactions of a Fund during that Fund’s last fiscal year; or (3) sold the largest amount of a Fund’s shares during that Fund’s last fiscal year. Table 7 in Appendix B lists the regular brokers and dealers of the Funds whose securities (or the securities of the parent company) were acquired during the past fiscal year and the aggregate value of the Funds’ holdings of those securities as of the Funds’ most recent fiscal year (or shorter period depending on a Fund’s commencement of operations). I. Portfolio Holdings Portfolio holdings as of the end of the Fund ’ s annual and semi-annual fiscal periods are reported to the SEC on Form N-CSR within ten days of the mailing of the annual or semi-annual report (typically no later than 70 days after the end of each period) . Portfolio holdings as of the end of the first and third fiscal quarters are reported to the SEC on Form N-Q within 60 days of the end of such period. You may request a copy of a Fund’s latest semi-annual report to shareholders or a copy of a Fund’s latest Form N-Q which contains a Fund’s portfolio holdings by contacting the transfer agent at the address or phone number listed on the cover of this SAI. You may also obtain a copy of a Fund’s latest Form N-CSR and Form N-Q by accessing the SEC’s website at www.sec.gov. In addition, the Adviser makes publicly available, on at least a quarterly basis, information regarding the Funds’ portfolio holdings. This holdings information is made available through the Adviser’s website. This holdings information is released within 15 days after the period end. A Fund ’ s nonpublic portfolio holdings information is received by certain service providers in advance of public release in the course of performing or enabling them to perform the contractual or fiduciary duties necessary for a Fund's operations that a Fund has retained them to perform.The Adviser has regular and continuous access to a Fund's portfolio holdings.In addition, the Fund's Administrator, Custodian, Distributor and Fund Accountant, as well as independent auditors, proxy voting services, mailing services and financial printers may have access to a Fund's nonpublic portfolio holdings information on an ongoing basis.The Trustees, a Fund’s officers, legal counsel to the Trust and to the Independent Trustees , and a Fund’s independent registered public accountant may receive such information on an as needed basis. From time to time, nonpublic information regarding a Fund ’ s portfolio holdings may also be disclosed to certain mutual fund consultants, analysts and rating and ranking entities, or other entities or persons (“Recipients”) that have a legitimate business purpose in receiving such information.Any disclosure of information more current than the latest publicly available nonpublic portfolio holdings information will be made only if the Trust Officer determines that: (1) the more current information is necessary for a Recipient to complete a specified task; (2) a Fund has a legitimate business purpose for disclosing the information; and (3) the disclosure is in the best interests of the Fund and its shareholders.Any Recipient receiving such information shall agree in writing to: (1) keep the information confidential; (2) use it only for agreed-upon purposes; and (3) not trade or advise others to trade securities, including shares of a Fund, on the basis of the information.Such confidentiality agreements entered into for the receipt of nonpublic information shall also provide, among other things, that the Recipient:(1) will limit access to the information to its employees and agents who are obligated to keep and treat such information as confidential; (2) will assume responsibility for any breach of the terms of the confidentiality agreement by its employees; and (3) upon request from the Trust , will return or promptly destroy the information. The Trust Officer shall report to the Board at its next regular Board meeting on the entering into of an agreement with a Recipient for the disclosure of nonpublic portfolio holdings information and shall include in the report the Trust Officer’s reasons to permit such disclosure. 38 No compensation is received by a Fund n or, to any Fund ’ s knowledge, paid to its Adviser or any other party in connection with the disclosure of a Fund ’ s portfolio holdings. The codes of ethics of the Trust, the Adviser, and the Distributor are intended to address, among other things,potential conflicts of interest arising from the misuse of information concerning the Fund ’ s portfolio holdings. In addition, a Fund ’ s service providers may be subject to confidentiality provisions contained within their service agreements, codes of ethics, professional codes, or other similar policies that address conflicts of interest arising from the misuse of such information. A Fund’s portfolio holdings disclosure policy is subject to review by the Fund’s CCO who will report the results of such review at least annually to the Board.Any identified conflict between the interests of shareholders and those of another party resulting from the disclosure of nonpublic portfolio holdings information will be reported to the Board for appropriate action. THERE IS NO ASSURANCE THAT THE FUNDS’ PORTFOLIO HOLDINGS DISCLOSURE POLICY WILL PROTECT THE FUN DS AGAINST POTENTIAL MISUSE OF HOLDINGS INFORMATION BY INDIVIDUALS OR FIRMS IN POSSESSION OF THAT INFORMATION. 5.Purchase and Redemption Information A. General Information You may effect purchases or redemptions or request any shareholder privilege by contacting the Transfer Agent. The Funds accept orders for the purchase or redemption of shares of each class on any weekday except days when the NYSE is closed, but under unusual circumstances, may accept orders when the NYSE is closed if deemed appropriate by the Trust’s officers. The shares of a Fund may not be available for sale in the state in which you reside.Please check with your investment professional to determine a Fund’s availability. A. Additional Purchase Information Shares of each class of the Funds are sold on a continuous basis by the Distributor. The Funds reserve the right to refuse any purchase request. Fund shares are normally issued for cash only.In the Adviser’s discretion, however, a Fund may accept portfolio securities that meet the investment objective and policies of that Fund as payment for Fund shares.A Fund will only accept securities that: (1) are not restricted as to transfer by law and are not illiquid; and (2) have a value that is readily ascertainable (and not established only by valuation procedures). 1. IRAs All contributions into an IRA through the automatic investing service are treated as IRA contributions made during the year the contribution is received. 2. UGMAs/UTMAs If the custodian’s name is not in the account registration of a gift or transfer to minor (“UGMA/UTMA”) account, the custodian must provide instructions in a matter indicating custodial capacity. B. Additional Redemption Information You may redeem a Fund’s shares at NAV. A Fund may redeem shares involuntarily to: (1) reimburse a Fund for any loss sustained by reason of the failure of a shareholder to make full payment for shares purchased by the shareholder; or (2) collect any 39 charge relating to transactions effected for the benefit of a shareholder which is applicable to a Fund’s shares as provided in the Prospectus. 1. Suspension of Right of Redemption The right of redemption may not be suspended, except for any period during which: (1) the NYSE is closed (other than customary weekend and holiday closings) or during which the SEC determines that trading thereon is restricted; (2) an emergency (as determined by the SEC) exists as a result of which disposal by a Fund of its securities is not reasonably practicable or as a result of which it is not reasonably practicable for a Fund fairly to determine the value of its net assets; or (3) the SEC may by order permit for the protection of the shareholders of a Fund. 2. Redemption-In-Kind Redemption proceeds normally are paid in cash.If deemed appropriate and advisable by the Adviser, a Fund may satisfy a redemption request from a shareholder by distributing portfolio securities pursuant to procedures adopted by the Board. The Trust has filed an election with the SEC pursuant to which a Fund may only effect a redemption in portfolio securities if the particular shareholder is redeeming more than $250,000 or 1% of a Fund’s total net assets, whichever is less, during any 90-day period. 3. NAV Determination In determining the NAV of a Fund class, securities for which market quotations are readily available are valued at current market value using the valuation price provided by an independent pricing service.If no sales price is reported, the mean of the last bid and ask price is used.If no average price is available, the last bid price is used.If market quotations are not readily available, then securities are valued at fair value as determined by the Board (or its delegate). 4. Distributions Distributions of net investment income will be reinvested at the NAV of the applicable Fund class (unless you elect to receive distributions in cash) as of the last day of the period with respect to which the distribution is paid.Distributions of capital gain will be reinvested at the NAV of the applicable Fund class (unless you elect to receive distributions in cash) on the payment date for the distribution.Cash payments may be made more than seven days following the date on which distributions would otherwise be reinvested. 6.Taxation The tax information set forth in the Prospectus and in this section relates solely to Federal income tax law and assumes that each Fund qualifies for treatment as a regulated investment company under the law (as discussed below).Such information is only a summary of certain key Federal income tax considerations affecting the Funds and its shareholders and is in addition to the information provided in the Prospectus.No attempt has been made to present a complete explanation of the Federal tax treatment of the Funds or the tax implications to shareholders.The discussions here and in the Prospectus are not intended as substitutes for careful tax planning. This “Taxation” section is based on the Code in effect on the date hereof.Future legislative or administrative changes or court decisions may significantly change the tax rules applicable to a Fund and its shareholders.Any of these changes or court decisions may have a retroactive effect. All investors should consult their own tax advisors as to the Federal, state, local and foreign tax provisions applicable to them. A. Qualification for Treatment as a Regulated Investment Company 40 Each Fund intends, for each taxable year, to qualify for treatment as a “regulated investment company” under the Code.This qualification does not involve governmental supervision of management or investment practices or policies of the Funds. The tax year end of each Fund is March 31. 1. Meaning of Qualification As a regulated investment company, each Fund will not be subject to Federal income tax on the portion of its investment company taxable income (that is, interest, dividends, the excess of net short-term capital gains over net long-term capital losses and other taxable ordinary income, net of expenses) and net capital gain (that is, the excess of net long-term capital gains over net short-term capital losses) that it distributes to shareholders.To continueto qualify for that treatment, each Fund must satisfy the following requirements: · Each Fund must distribute at least 90% of its investment company taxable income each tax year (certain distributions made by each Fund after the close of its taxable year are considered distributions attributable to the previous tax year for purposes of satisfying this requirement). · Each Fund must derive at least 90% of its gross income each taxable year from (1) dividends, interest, payments with respect to securities loans, and gains from the sale or other disposition of securities, foreign securities or foreign currencies, or other income (including gains from options, futures and forward contracts) derived from its business of investing in securities or those currencies and (2) net income from an interest in a qualified publicly traded partnership (“QPTP”). · Each Fund must satisfy the following asset diversification test at the close of each quarter of a Fund’s taxable year: (1) at least 50% of the value of each Fund’s assets must consist of cash, cash items, U.S. Government S ecurities, securities of other regulated investment companies, and securities of other issuers (as to which a Fund has not invested more than 5% of the value of total assets in securities of the issuer and as to which a Fund does not hold more than 10% of the outstanding voting securities of the issuer, equity securities of a QPTP being considered voting securities for these purposes); and (2) no more than 25% of the value of a Fund’s total assets may be invested in (a) the securities of any one issuer (other than Government S ecurities and securities of other regulated investment companies), (b) the securities (other than the securities of other regulated investment companies) oftwo or more issuers that the Fund controls and that are engaged in the same,similar or related trades or businesses, or (c) the securities of one or more QPTPs. 2. Failure to Qualify If for any tax year a Fund does not qualify as a regulated investment company, all of its taxable income (including its net capital gain) will be subject to tax at regular corporate rates without any deduction for dividends paid to shareholders, and the dividends will be taxable to the shareholders as ordinary income to the extent of a Fund’s current and accumulated earnings and profits. Failure to qualify as a regulated investment company would thus have a negative impact on a Fund’s income and performance.It is possible that a Fund will not qualify as a regulated investment company in any given tax year. B. Fund Distributions Each Fund anticipates distributing substantially all of its investment company taxable income for each tax year.These distributions are taxable to you as ordinary income.A portion of these distributions may qualify for the 70% dividends-received deduction for corporate shareholders. A portion of a Fund’s distributions may be treated as “qualified dividend income,” taxable to individuals at a maximum Federal tax rate of 15% (0% for individuals in lower tax brackets) if paid on or before December 31, 2010.A distribution is treated as qualified dividend income by a shareholder to the extent that a Fund receives dividend income from taxable domestic corporations and certain qualified foreign corporations, 41 provided that holding period and other requirements are met.To the extent a Fund’s distributions are attributable to other sources, such as interest or capital gains, the distributions are not treated as qualified dividend income.A Fund’s distributions of dividends that it received from REITs generally do not constitute “qualified dividend income.” Each Fund anticipates distributing substantially all of its net capital gain for each taxable year.These distributions generally are made only once a year, usually in December, but a Fund may make additional distributions of net capital gain at any time during the year.These distributions are taxable to you as long-term capital gain, regardless of how long you have held shares.These distributions do not qualify for the dividends-received deduction or as qualified dividend income. Each Fund may have capital loss carryovers (unutilized capital losses from prior years).These capital loss carryovers (which can be used for up to eight years) may be used to offset any current capital gain (whether short- or long-term).All capital loss carryovers are listed in a Fund’s financial statements. Any such losses may not be carried back. Distributions by a Fund that do not constitute ordinary income dividends or capital gain dividends will be treated as a return of capital.Return of capital distributions reduce your tax basis in your shares and are treated as gain from the sale of the shares to the extent your basis would be reduced below zero. Each distribution by a Fund will be treated in the manner described above regardless of whether the distribution is paid in cash or reinvested in additional shares of a Fund (or of another fund).If you receive distributions in the form of additional shares, you will be treated as receiving a distribution in an amount equal to the fair market value of the shares received, determined as of the reinvestment date. When you purchase shares their NAV may reflect undistributed net investment income or recognized net capital gain, or unrealized appreciation in the value of the assets of a Fund.A d istribution of these amounts are taxable to you in the manner described above, although the distribution economically constitutes a return of capital to you. Ordinarily, you are required to take distributions by a Fund into income in the year in which they are made.A distribution declared in October, November or December of any year and payable to shareholders of record on a specified date in those months, however, is deemed to be paid by a Fund and received by you on December 31 of that year if the distribution is paid by a Fund in January of the following year. The Fund in which you invest will send you information annually as to the Federal income tax consequences of distributions made (or deemed made) during the year. C. Certain Tax Rules Applicable to Fund Transactions For Federal income tax purposes, when put and call options purchased by a Fund expire unexercised, the premiums paid by a Fund give rise to short-term or long-term capital losses at the time of expiration (depending on the length of the respective exercise periods for the options).When put and call options written by a Fund expire unexercised, the premiums received by a Fund give rise to short-term capital gains at the time of expiration.When a Fund exercises a call, the purchase price of the underlying security is increased by the amount of the premium paid by a Fund.When a Fund exercises a put, the proceeds from the sale of the underlying security are decreased by the premium paid. When a put or call written by a Fund is exercised, the purchase price (selling price in the case of a call) of the underlying security is decreased (increased in the case of a call) for tax purposes by the premium received. Certain listed options, regulated futures contracts and foreign currency contracts are considered “Section 1256 contracts” for Federal income tax purposes.Section 1256 contracts held by a Fund at the end of each tax year are “marked to market” and treated for Federal income tax purposes as though sold for fair market value on the last business day of the tax year.Gains or losses realized by a Fund on Section 1256 contracts generally are considered 60% long-term and 40% short-term capital gains or losses.A Fund can elect to exempt its Section 1256 contracts that are part of a “mixed straddle” (as described below) from the application of Section 1256 of the Code. 42 Any option, futures contract, forward contract or other position entered into or held by a Fund in conjunction with any other position held by that Fund may constitute a “straddle” for Federal income tax purposes.A straddle of which at least one, but not all, the positions are Section 1256 contracts, may constitute a “mixed straddle.”In general, straddles are subject to certain rules that may affect the amount, character and timing of a Fund’s gains and losses with respect to straddle positions by requiring, among other things, that:(1) any loss realized on disposition of one position of a straddle may not be recognized to the extent that a Fund has unrealized gains with respect to the other position in such straddle; (2) a Fund’s holding period in straddle positions be suspended while the straddle exists (possibly resulting in a gain being treated as short-term capital gain rather than long-term capital gain); (3) the losses recognized with respect to certain straddle positions which are part of a mixed straddle and which are non-Section 1256 contracts be treated as 60% long-term and 40% short-term capital loss; (4) losses recognized with respect to certain straddle positions which would otherwise constitute short-term capital losses be treated as long-term capital losses; and (5) the deduction of interest and carrying charges attributable to certain straddle positions may be deferred.Various elections are available to the Funds, which may mitigate the effects of the straddle rules, particularly with respect to mixed straddles.In general, the straddle rules described above do not apply to any straddles held by a Fund if all of the offsetting positions consist of Section 1256 contracts. Under the Code, gains or losses attributable to fluctuations in exchange rates which occur between the time a Fund accrues interest or other receivables or accrues expenses or other liabilities denominated in a foreign currency and the time a Fund actually collects such receivables or pays such liabilities are treated as ordinary income or ordinary loss.Similarly, gains or losses from the disposition of foreign currencies, from the disposition of debt securities denominated in a foreign currency, or from the disposition of a forward contract denominated in a foreign currency which are attributable to fluctuations in the value of the foreign currency between the date of acquisition of the asset and the date of disposition also are treated as ordinary income or loss.These gains or lossesincrease or decrease the amount of a Fund's investment company taxable income available to be distributed to its shareholders as ordinary income, rather than increasing or decreasing the amount of that Fund's net capital gain. If a Fund owns shares in a foreign corporation that constitutes a "passive foreign investment company" (a "PFIC") for Federal income tax purposes and that Fund does not elect to treat the foreign corporation as a "qualified electing fund" within the meaning of the Code, that Fund may be subject to U.S.Federal income taxation on a portion of any "excess distribution" it receives from the PFIC or any gain it derives from the disposition of such shares, even if such income is distributed as a taxable dividend by that Fund to its shareholders.A Fund may also be subject to additional interest charges in respect of deferred taxes arising from such distributions or gains.Any tax paid by a Fund as a result of its ownership of shares in a PFIC will not give rise to any deduction or credit to that Fund or to any shareholder.A PFIC means any foreign corporation (with certain exceptions) if, for the taxable year involved, either (1)it derives at least 75% of its gross income from "passive income" (including interest, dividends, royalties, rents and annuities) or (2)on average, at least 50% of the value (or adjusted tax basis, if elected) of the assets held by the corporation produce "passive income."A Fund could elect to "mark-to market" stock in a PFIC.Under such an election, a Fund would include in gross income (and treat as ordinary income) each taxable year an amount equal to the excess, if any, of the fair market value of the PFIC stock as of the close of the taxable year over a Fund's adjusted basis in the PFIC stock.A Fund would be allowed a deduction for the excess, if any, of the adjusted basis of the PFIC stock over the fair market value of the PFIC stock as of the close of the taxable year, but only to the extent of any net mark-to-market gains included by that Fund for prior taxable years.A Fund's adjusted basis in the PFIC stock would be adjusted to reflect the amounts included in, or deducted from, income under this election.Amounts included in income pursuant to this election, as well as gain realized on the sale or other disposition of the PFIC stock, would be treated as ordinary income.The deductible portion of any mark-to-market loss, as well as loss realized on the sale or other disposition of the PFIC stock to the extent that such loss does not exceed the net mark-to-market gains previously included by a Fund, would be treated as ordinary loss.A Fund generally would not be subject to the deferred tax and interest charge provisions discussed above with respect to PFIC stock for which a mark-to-market election has been made.If a Fund purchases shares in a PFIC and that Fund does elect to treat the foreign corporation as a "qualified electing fund" under the Code, that Fund may be required to 43 include in its income each year a portion of the ordinary income and net capital gains of the foreign corporation, even if this income is not distributed to that Fund. Any such income would be subject to the 90% distribution requirement described above and calendar year distribution requirement described below. D. Federal Excise Tax A 4% non-deductible excise tax is imposed on a regulated investment company that fails to distribute in each calendar year an amount equal to the sum of: (1) 98% of its ordinary taxable income for the calendar year plus; (2) 98% of its capital gain net income for the one-year period ended on October 31 (or December 31, if a Fund so elects) of the calendar year. The balance of a Fund’s income must be distributed during the next calendar year.Each Fund will be treated as having distributed any amount on which it is subject to income tax for any taxable year ending in the calendar year. For purposes of calculating the excise tax, each Fund: (1) reduces its capital gain net income (but not below its net capital gain) by the amount of any net ordinary loss for the calendar year; and (2) excludes foreign currency gains and losses incurred after October 31 of any year in determining the amount of ordinary taxable income for the current calendar year.Each Fund will include foreign currency gains and losses incurred after October 31 in determining ordinary income for the succeeding calendar year. Each Fund intends to make sufficient distributions of its taxable income and capital gain net income prior to the end of each calendar year to avoid liability for the excise tax.Investors should note, however, that a Fund might in certain circumstances be required to liquidate portfolio investments to make sufficient distributions to avoid excise tax liability. E. Redemption of Shares In general, you will recognize gain or loss on the redemption of shares of a Fund in an amount equal to the difference between the proceeds of the redemption and your adjusted tax basis in the shares.All or a portion of any loss so recognized may be disallowed if you purchase a Fund’s shares (for example, by reinvesting dividends) within 30 days before or after the redemption (a so called “wash sale”).If disallowed, the loss will be reflected in an upward adjustment to the basis of the shares purchased.In general, any gain or loss arising from the sale, exchange or redemption of shares of a Fund will be considered capital gain or loss and will be long-term capital gain or loss if the shares were held for longer than one year.Any capital loss arising from the redemption of shares held for six months or less, however, will be treated as a long-term capital loss to the extent of the amount of distributions of net capital gain received on such shares.In determining the holding period of such shares for this purpose, any period during which your risk of loss is offset by means of options, short sales or similar transactions is not counted. Capital losses in any year are deductible only to the extent of capital gains plus, in the case of a non-corporate taxpayer, $3,000 of ordinary income. F. Backup Withholding The Fund will be required in certain cases to withhold and remit to the U.S. Treasury 28% of distributions, and, in the case of failure described in clause (1) below, the proceeds of redemptions of shares (regardless of whether you realize a gain or a loss) otherwise payable to you if you: (1) have failed to provide a correct taxpayer identification number; (2) are subject to backup withholding by the IRS for failure to report the receipt of interest or dividend income properly; or (3) have failed to certify to the Fund that it is not subject to backup withholding or that it is a corporation or other “exempt recipient.” Backup withholding is not an additional tax; rather any amounts so withheld may be credited against a shareholder’s Federal income tax liability or refunded. G. State and Local Taxes The tax rules of the various states of the United States and their local jurisdictions with respect to an investment in a Fund can differ from the Federal income taxation rules described above.These state and local rules are not discussed herein.You are urged to consult your tax advisor as to the consequences of state and local tax rules with respect to an investment in a Fund. 44 H. Foreign Income Tax Investment income received by a Fund from sources within foreign countries and gains it realizes on the disposition of foreign securities may be subject to foreign income taxes withheld at the source.The United States has entered into tax treaties with many foreign countries that may entitle a Fund to a reduced rate of such taxes or exemption from taxes on such income.It is impossible to know the effective rate of foreign tax in advance since the amount of a Fund’s assets to be invested within various countries cannot be determined. If more than 50% of the value of a Fund's total assets at the close of its taxable year consists of stocks or securities of foreign corporations, that Fund will be eligible and intends to file an election with the Internal Revenue Service to pass through to its shareholders the amount of foreign taxes paid by that Fund.However, there can be no assurance that a Fund will be able to do so.Pursuant to this election, you will be required to (1) include in gross income (in addition to taxable dividends actually received) your pro rata share of foreign taxes paid by a Fund in which you invest, (2) treat your pro rata share of such foreign taxes as having been paid by you and (3) either deduct such pro rata share of foreign taxes in computing your taxable income or treat such foreign taxes as a credit against Federal income taxes.You may be subject to rules which limit or reduce your ability to fully deduct, or claim a credit for, your pro rata share of the foreign taxes paid by that Fund in which you invest. 7.Other Matters A. The Trust and Its Shareholders 1. General Information Forum Funds was organized as a statutory trust under the laws of the State of Delaware on August 29, 1995. On January 5, 1996 the Trust succeeded to the assets and liabilities of Forum Funds, Inc. The Trust and each series and class thereof will continue indefinitely until terminated. The Trust is registered as an open-end, management investment company under the 1940 Act.The Trust registered for sale shares of beneficial interest in its series.As of the date hereof, the Trust consisted of the following shares of beneficial interest: Absolute Opportunities Fund (1) Absolute Strategies Fund (2) Adams Harkness Small Cap Growth Fund Auxier Focus Fund (3) Beck, Mack & Oliver Global Equity Fund Beck, Mack & Oliver Partners Fund Brown Advisory Core International Fund (1) Brown Advisory Flexible Value Fund (4) Brown Advisory Growth Equity Fund (4) Brown Advisory Intermediate Income Fund (4) Brown Advisory Maryland Bond Fund (1) Brown Advisory Opportunity Fund (4) Brown Advisory Small-Cap Fundamental Value Fund (4) Brown Advisory Small-Cap Growth Fund (5) Brown Advisory Value Equity Fund (4) Brown Cardinal Small Companies Fund (4) DF Dent Premier Growth Fund Fountainhead Special Value Fund Golden Large Cap Core Fund (6) Golden Small Cap Core Fund (6) Grisanti Brown Value Fund (7) Lou Holland Growth Fund (8) Merk Absolute Return Currency Fund (6) Merk Asian Currency Fund (6) Merk Hard Currency Fund (6) Payson Total Return Fund Polaris Global Value Fund The BeeHive Fund UCM Credit Floating NAV Fund (1) UCM Floating NAV Fund (1) UCM Government Floating NAV Fund (1) Waterville Large Cap Value Fund (6) (1) The Trust registered for sale shares of beneficial interest in an Institutional class of this series. (2) The Trust registered for sale shares of beneficial interest in Institutional, R and C classes of this series.Effective August 1, 2009, Class C shares were converted to R shares. (3) The Trust registered for sale shares of beneficial interest in Investor, A and C classes of this series.Effective August 27, 2008, Class C shares were converted to Investor Shares. (4) The Trust registered for sale shares of beneficial interest in Institutional and A classes of this series.Currently A shares of Brown Advisory Small-Cap Fundamental Value Fund are not publicly offered. publicly offered. (5) The Trust registered for sale shares of beneficial interest in Institutional and A classes of this series. The Fund has ceased the public offering of D Shares. Thjis means that the class is closed to new investors, and current shareholders cannot purchase additional shares except through a pre-established reinvestment program. (6) The Trust registered for sale shares of beneficial interest in Institutional and Investor classes of this series. Currently Investor Shares of the Golden Large Cap Core Fund and the Golden Small Cap Core Fund are not offered for sale. (7) The Trust registered for sale shares of beneficial shares in an Shares class of this series. Previously, Grisanti Brown Value Fund's I Shares class was named "Institutional Shares." (8) The Trust registered for sale shares of beneficial interest in Investor, Institutional, A, and C classes of this series. Currently, C Shares are not offered for sale. The Trust has an unlimited number of authorized shares of beneficial interest.The Board may, without shareholder approval, divide the authorized shares into an unlimited number of separate series and may divide series into classes of shares; the costs of doing so will be borne by the Trust. 2. Series and Classes of the Trust Each series or class of the Trust may have a different expense ratio and its expenses will effect each class’ performance.For more information on any other series or class of shares of the Trust, investors may contact the Transfer Agent. 3. Shareholder Voting and Other Rights Each share of each series of the Trust and each class of shares has equal dividend, distribution, liquidation and voting rights.Fractional shares have those rights proportionately, except that expenses related to the distribution of the shares of each series or class (and certain other expenses such as transfer agency, shareholder service and administration expenses) are borne solely by those shares.Each series or class votes separately with respect to the provisions of any Rule 12b-1 plan which pertains to the series or class and other matters for which separate series or class voting is appropriate under applicable law.Generally, shares will be voted separately by individual series except if: (1) the 1940 Act requires shares to be voted in the aggregate and not by individual series; and (2) when the Trustees determine that the matter affects more than one series and all affected series must vote.The Trustees may also determine that a matter only affects certain series or classes of the Trust and thus only those such series or classes are entitled to vote on the matter.Delaware law does not require the Trust to hold annual meetings of shareholders, and it is anticipated that shareholder meetings will be held only when specifically required by Federal or state law.There are no conversion or preemptive rights in connection with shares of the Trust. All shares, when issued in accordance with the terms of the offering, will be fully paid and non-assessable. A shareholder in a series is entitled to the shareholder’s pro rata share of all distributions arising from that series’ assets and, upon redeeming shares, will receive the portion of the series’ net assets represented by the redeemed shares. Shareholders representing 10% or more of the Trust’s (or a series’) shares may, as set forth in the Trust Instrument, call meetings of the Trust (or series) for any purpose related to the Trust (or series), including, in the case of a meeting of the Trust, the purpose of voting on removal of one or more Trustees. 4. Termination or Reorganization of Trust or Its Series The Trustees, may, without prior shareholder approval, change the form of organization of the Trust by merger, consolidation or incorporation, so long as the surviving entity is an open-end management investment company.Under the trust instrument, the Trustees may also, without shareholder vote, sell and convey all or substantially all of the assets of the Trust to another trust, partnership, association or corporation, or cause the Trust to incorporate in the State of Delaware, so long as the surviving entity is an 45 open-end, management investment company that will succeed to or assume the Trust’s registration statement. Under the trust instrument, the Trustees may, with shareholder consent, sell or convey the assets of series created on or before May 1, 1999 or reorganize those series into another investment company registered under the 1940 Act.The sale or conveyance of assets of series created after May 1, 1999 or the reorganization of those series into another investment company registered under the 1940 Act may be effected by the Trustees without shareholder consent. B. Fund Ownership As of March 5 , 2010 the Trustees and officers of the Trust in the aggregate owned less than 1% of the outstanding shares of beneficial interest of the Funds. As of March 23, 2010 , certain shareholders of record owned 5% or more of the shares of a Fund.Shareholders known by a Fund to own beneficially 5% or more of a class of shares of the Funds are listed in Table 9 in Appendix B. From time to time, certain shareholders may own a large percentage of the shares of a Fund.Accordingly, those shareholders may be able to greatly affect (if not determine) the outcome of a shareholder vote.As of March 23 , 2010, the following shareholders may be deemed to control a Fund. "Control" for this purpose is the ownership of more than 25% of a Fund's outstanding voting securities. Fund Shareholder and Address Percentage of Fund Owned MERK ABSOLUTE RETURN CURRENCY MERK ASIAN CURRENCY FUND MERK HARD CURRENCY FUND CHARLES SCHWAB & CO INC SPECIAL CUSTODY FBO CUSTOMERS ATTN MUTUAL FUNDS SAN FRANCISCO, CA 94104 CHARLES SCHWAB & CO INC SPECIAL CUSTODY FBO CUSTOMERS ATTN MUTUAL FUNDS SAN FRANCISCO, CA 94104 CHARLES SCHWAB & CO INC SPECIAL CUSTODY FBO CUSTOMERS ATTN MUTUAL FUNDS SAN FRANCISCO, CA 94104 43.50 34.04 34.10 C. Limitations on Shareholders’ and Trustees’ Liability Delaware law provides that a Fund’s shareholders are entitled to the same limitations of personal liability extended to stockholders of private corporations for profit. In the past, the Trust believes that the securities regulators of some states, however, have indicated that they and the courts in their states may decline to apply Delaware law on this point.The Trust’s Trust Instrument (the document that governs the operation of the Trust) contains an express disclaimer of shareholder liability for the debts, liabilities, obligations and expenses of the Trust.The Trust’s Trust Instrument provides for indemnification out of each series’ property of any shareholder or former shareholder held personally liable for the obligations of the series.The Trust Instrument also provides that each series shall, upon request, assume the defense of any claim made against any shareholder for any act or obligation of the series and satisfy any judgment thereon. 46 Thus, the risk of a shareholder incurring financial loss on account of shareholder liability is limited to circumstances in which Delaware law does not apply, no contractual limitation of liability was in effect and the portfolio is unable to meet its obligations.The Administrator believes that, in view of the above, there is no risk of personal liability to shareholders. The Trust Instrument provides that the Trustees shall not be liable to any person other than the Trust and its shareholders.In addition, the Trust Instrument provides that the Trustees shall not be liable for any conduct whatsoever, provided that a Trustee is not protected against any liability to which he would otherwise be subject by reason of willful misfeasance, bad faith, gross negligence or reckless disregard of the duties involved in the conduct of his office. D. Proxy Voting Procedures A copy of the Trust’s and Adviser’s proxy voting procedures are included in Appendix C and D.Information regarding how each Fund voted proxies relating to portfolio securities during the twelve-month period ended June 30 is available (1) without charge, upon request, by contacting the Transfer Agent at (866) 637-5386 and (2) on the SEC’s website at www.sec.gov. E. Code of Ethics The Trust, the Adviser and the Distributor have each adopted a code of ethics under Rule 17j-1 of the 1940 Act which are designed to eliminate conflicts of interest between the Funds and personnel of the Trust, the Adviser and the Distributor.The codes permit such personnel to invest in securities, including securities that may be purchased or held by the Funds, subject to certain limitations. F. Registration Statement This SAI and the Prospectus do not contain all the information included in the Trust’s registration statement filed with the SEC under the 1933 Act with respect to the securities offered hereby.The registration statement, including the exhibits filed therewith, may be examined at the office of the SEC in Washington, D.C. Statements contained herein and in the Prospectus as to the contents of any contract or other documents are not necessarily complete, and, in each instance, are qualified by, reference to the copy of such contract or other documents filed as exhibits to the registration statement. G. Financial Statements The Funds’ Financial Statements and Financial Highlights for the fiscal year ended March 31, 2009 and the Semi-Annual period ended September 30, 2009 are incorporated by reference into this SAI from the Funds’ Annual and Semi-Annual Reportsto shareholders. The Financial Staements and Financial Highlights for the fiscal year ended March 31, 2009 have been audited by BBD, an independent registered public accounting firm, as stated in its report, which is incorporated herein by reference, and have been so incorporated in reliance upon reports of such firm, given upon its authority as an expert in accounting and auditing. 47 Appendix A – Description of Securities Ratings A. Long-Term Ratings 1. Moody’s Investors Service – Long-Term Corporate Obligation Ratings Moody’s long-term obligation ratings are opinions of the relative credit risk of fixed-incomeobligations with an original maturity of one year or more. They address the possibility that a financial obligation will not be honored as promised. Such ratings use Moody’s Global Scale and reflect both the likelihood of default and any financial loss suffered in the event of default. Aaa Obligations rated Aaa are judged to be of the highest quality, with minimal credit risk. Aa Obligations rated Aa are judged to be of high quality and are subject to very low credit risk. A Obligations rated A are considered upper-medium grade and are subject to low credit risk. Baa Obligations rated Baa are subject to moderate credit risk. They are considered medium grade and as such may possess certain speculative characteristics. Ba Obligations rated Ba are judged to have speculative elements and are subject to substantial credit risk. B Obligations rated B are considered speculative and are subject to high credit risk. Caa Obligations rated Caa are judged to be of poor standing and are subject to very high credit risk. Ca Obligations rated Ca are highly speculative and are likely in, or very near, default, with some prospect of recovery of principal and interest. C Obligations rated C are the lowest rated class of bonds and are typically in default, with little prospect for recovery of principal or interest. Note Moody's appends numerical modifiers 1, 2, and 3 to each generic rating classification from Aa through Caa. The modifier 1 indicates that the obligation ranks in the higher end of its generic rating category; the modifier 2 indicates a mid-range ranking; and the modifier 3 indicates a ranking in the lower end of that generic rating category. 2. Standard and Poor’s – Long-Term Issue Credit Ratings (including Preferred Stock) Issue credit ratings are based, in varying degrees, on the following considerations: ·Likelihood of payment—capacity and willingness of the obligor to meet its financial commitment on an obligation in accordance with the terms of the obligation; ·Nature of and provisions of the obligation; ·Protection afforded by, and relative position of, the obligation in the event of bankruptcy, reorganization, or other arrangement under the laws of bankruptcy and other laws affecting creditors' rights. Issue ratings are an assessment of default risk, but may incorporate an assessment of relative seniority or ultimate recovery in the event of default. Junior obligations are typically rated lower than senior obligations, to reflect the lower priority in bankruptcy, as noted above. (Such differentiation may apply when an entity has both senior and subordinated obligations, secured and unsecured obligations, or operating company and holding company obligations.) AAA An obligation rated 'AAA' has the highest rating assigned by Standard & Poor's. The obligor's capacity to meet its financial commitment on the obligation is extremely strong. A-1 AA An obligation rated 'AA' differs from the highest-rated obligations only to a small degree. The obligor's capacity to meet its financial commitment on the obligation is very strong. A An obligation rated 'A' is somewhat more susceptible to the adverse effects of changes in circumstances and economic conditions than obligations in higher-rated categories. However, the obligor's capacity to meet its financial commitment on the obligation is still strong. BBB An obligation rated 'BBB' exhibits adequate protection parameters. However, adverse economic conditions or changing circumstances are more likely to lead to a weakened capacity of the obligor to meet its financial commitment on the obligation. Note Obligations rated 'BB', 'B', 'CCC', 'CC', and 'C' are regarded as having significant speculative characteristics. 'BB' indicates the least degree of speculation and 'C' the highest. While such obligations will likely have some quality and protective characteristics, these may be outweighed by large uncertainties or major exposures to adverse conditions. BB An obligation rated 'BB' is less vulnerable to nonpayment than other speculative issues. However, it faces major ongoing uncertainties or exposure to adverse business, financial, or economic conditions which could lead to the obligor's inadequate capacity to meet its financial commitment on the obligation. B An obligation rated 'B' is more vulnerable to nonpayment than obligations rated 'BB', but the obligor currently has the capacity to meet its financial commitment on the obligation. Adverse business, financial, or economic conditions will likely impair the obligor's capacity or willingness to meet its financial commitment on the obligation. CCC An obligation rated 'CCC' is currently vulnerable to nonpayment, and is dependent upon favorable business, financial, and economic conditions for the obligor to meet its financial commitment on the obligation. In the event of adverse business, financial, or economic conditions, the obligor is not likely to have the capacity to meet its financial commitment on the obligation. CC An obligation rated 'CC' is currently highly vulnerable to nonpayment. C A 'C' rating is assigned to obligations that are currently highly vulnerable to nonpayment, obligations that have payment arrearages allowed by the terms of the documents, or obligations of an issuer that is the subject of a bankruptcy petition or similar action which have not experienced a payment default. Among others, the 'C' rating may be assigned to subordinated debt, preferred stock or other obligations on which cash payments have been suspended in accordance with the instrument's terms. D An obligation rated 'D' is in payment default. The 'D' rating category is used when payments on an obligation are not made on the date due even if the applicable grace period has not expired, unless Standard & Poor's believes that such payments will be made during such grace period. The 'D' rating also will be used upon the filing of a bankruptcy petition or the taking of a similar action if payments on an obligation are jeopardized. Note Plus (+) or minus (-). The ratings from 'AA' to 'CCC' may be modified by the addition of a plus (+) or minus (-) sign to show relative standing within the major rating categories. NR This indicates that no rating has been requested, that there is insufficient information on which to base a rating, or that Standard & Poor's does not rate a particular obligation as a matter of policy. 3. Fitch – International Long-Term Credit Ratings International Long-Term Credit Ratings (LTCR) may also be referred to as Long-Term Ratings. When assigned to most issuers, it is used as a benchmark measure of probability of default and is A-2 formally described as an Issuer Default Rating (IDR). The major exception is within Public Finance, where IDRs will not be assigned as market convention has always focused on timeliness and does not draw analytical distinctions between issuers and their underlying obligations. When applied to issues or securities, the LTCR may be higher or lower than the issuer rating (IDR) to reflect relative differences in recovery expectations. The following rating scale applies to foreign currency and local currency ratings: Investment Grade AAA Highest credit quality. 'AAA' ratings denote the lowest expectation of credit risk. They are assigned only in case of exceptionally strong capacity for payment of financial commitments. This capacity is highly unlikely to be adversely affected by foreseeable events. AA Very high credit quality. 'AA' ratings denote expectations of very low credit risk. They indicate very strong capacity for payment of financial commitments. This capacity is not significantly vulnerable to foreseeable events. A High credit quality. 'A' ratings denote expectations of low credit risk. The capacity for payment of financial commitments is considered strong. This capacity may, nevertheless, be more vulnerable to changes in circumstances or in economic conditions than is the case for higher ratings. BBB Good credit quality. 'BBB' ratings indicate that there are currently expectations of low credit risk. The capacity for payment of financial commitments is considered adequate but adverse changes in circumstances and economic conditions are more likely to impair this capacity.This is the lowest investment grade category. Speculative Grade BB Speculative. 'BB' ratings indicate that there is a possibility of credit risk developing, particularly as the result of adverse economic change over time; however, business or financial alternatives may be available to allow financial commitments to be met. Securities rated in this category are not investment grade. B Highly speculative.'B' ratings indicate that significant credit risk is present, but a limited margin of safety remains. Financial commitments are currently being met; however, capacity for continued payment is contingent upon a sustained, favorable business and economic environment. CCC Default is a real possibility. Capacity for meeting financial commitments is solely reliant upon sustained, favorable business or economic conditions. CC Default of some kind appears probable. C Default is imminent. RD Indicates an entity that has failed to make due payments (within the applicable grace period) on some but not all material financial obligations, but continues to honor other classes of obligations. D Indicates an entity or sovereign that has defaulted on all of its financial obligations. Default generally is defined as one of the following: ·Failure of an obligor to make timely payment of principal and/or interest under the contractual terms of any financial obligation; ·The bankruptcy filings, administration, receivership, liquidation or other winding-up or A-3 cessation of business of an obligor; ■The distressed or other coercive exchange of an obligation, where creditors were offered securities with diminished structural or economic terms compared with the existing obligation. Default ratings are not assigned prospectively; within this context, non-payment on an instrument that contains a deferral feature or grace period will not be considered a default until after the expiration of the deferral or grace period. Issuers will be rated 'D' upon a default. Defaulted and distressed obligations typically are rated along the continuum of 'C' to 'B' ratings categories, depending upon their recovery prospects and other relevant characteristics. Additionally, in structured finance transactions, where analysis indicates that an instrument is irrevocably impaired such that it is not expected to meet pay interest and/or principal in full in accordance with the terms of the obligation's documentation during the life of the transaction, but where no payment default in accordance with the terms of the documentation is imminent, the obligation may be rated in the 'B' or 'CCC-C' categories. Default is determined by reference to the terms of the obligations' documentation. Fitch will assign default ratings where it has reasonably determined that payment has not been made on a material obligation in accordance with the requirements of the obligation's documentation, or where it believes that default ratings consistent with Fitch's published definition of default are the most appropriate ratings to assign. Note The modifiers "+" or "-" may be appended to a rating to denote relative status within major rating categories. Such suffixes are not added to the 'AAA' Long-term rating category, to categories below 'CCC', or to Short-term ratings other than 'F1'. (The +/- modifiers are only used to denote issues within the CCC category, whereas issuers are only rated CCC without the use of modifiers.) B. Preferred Stock Ratings 1. Moody’s Investors Service aaa An issue which is rated “aaa” is considered to be a top-quality preferred stock. This rating indicates good asset protection and the least risk of dividend impairment within the universe of preferred stocks. aa An issue which is rated “aa” is considered a high-grade preferred stock. This rating indicates that there is a reasonable assurance the earnings and asset protection will remain relatively well-maintained in the foreseeable future. a An issue which is rated “a” is considered to be an upper-medium grade preferred stock. While risks are judged to be somewhat greater than in the “aaa” and “aa” classification, earnings and asset protection are, nevertheless, expected to be maintained at adequate levels. baa An issue which is rated “baa” is considered to be a medium-grade preferred stock, neither highly protected nor poorly secured. Earnings and asset protection appear adequate at present but may be questionable over any great length of time. ba An issue which is rated “ba” is considered to have speculative elements and its future cannot be considered well assured. Earnings and asset protection may be very moderate and not well safeguarded during adverse periods. Uncertainty of position characterizes preferred stocks in this class. b An issue which is rated “b” generally lacks the characteristics of a desirable investment. Assurance of dividend payments and maintenance of other terms of the issue over any long period of time may be small. caa An issue which is rated “caa” is likely to be in arrears on dividend payments. This rating designation does not purport to indicate the future status of payments. ca An issue which is rated “ca” is speculative in a high degree and is likely to be in arrears on dividends with little likelihood of eventual payments. c This is the lowest rated class of preferred or preference stock. Issues so rated can be regarded as having extremely poor prospects of ever attaining any real investment standing. Note Moody’s applies numerical modifiers 1, 2, and 3 in each rating classification; The modifier 1 indicates that the security ranks in the higher end of its generic rating category; the modifier 2 indicates a mid-range ranking and the modifier 3 indicates that the issue ranks in the lower end of its generic rating category. A-4 C. Short Term Ratings 1. Moody’s Investors Service Moody's short-term ratings are opinions of the ability of issuers to honor short-term financial obligations. Ratings may be assigned to issuers, short-term programs or to individual short-term debt instruments. Such obligations generally have an original maturity not exceeding thirteen months, unless explicitly noted. Moody's employs the following designations to indicate the relative repayment ability of rated issuers: P-1 Issuers (or supporting institutions) rated Prime-1 have a superior ability to repay short-term debt obligations. P-2 Issuers (or supporting institutions) rated Prime-2 have a strong ability to repay short-term debt obligations. P-3 Issuers (or supporting institutions) rated Prime-3 have an acceptable ability to repay short-term obligations. NP Issuers (or supporting institutions) rated Not Prime do not fall within any of the Prime rating categories. Note Canadian issuers rated P-1 or P-2 have their short-term ratings enhanced by the senior-most long-term rating of the issuer, its guarantor or support-provider. 2. Standard and Poor’s A-1 A short-term obligation rated 'A-1' is rated in the highest category by Standard & Poor's. The obligor's capacity to meet its financial commitment on the obligation is strong. Within this category, certain obligations are designated with a plus sign (+). This indicates that the obligor's capacity to meet its financial commitment on these obligations is extremely strong. A-2 A short-term obligation rated 'A-2' is somewhat more susceptible to the adverse effects of changes in circumstances and economic conditions than obligations in higher rating categories. However, the obligor's capacity to meet its financial commitment on the obligation is satisfactory. A-3 A short-term obligation rated 'A-3' exhibits adequate protection parameters. However, adverse economic conditions or changing circumstances are more likely to lead to a weakened capacity of the obligor to meet its financial commitment on the obligation. A-5 B A short-term obligation rated 'B' is regarded as having significant speculative characteristics. Ratings of 'B-1', 'B-2', and 'B-3' may be assigned to indicate finer distinctions within the 'B' category. The obligor currently has the capacity to meet its financial commitment on the obligation; however, it faces major ongoing uncertainties which could lead to the obligor's inadequate capacity to meet its financial commitment on the obligation. B-1 A short-term obligation rated 'B-1' is regarded as having significant speculative characteristics, but the obligor has a relatively stronger capacity to meet its financial commitments over the short-term compared to other speculative-grade obligors. B-2 A short-term obligation rated 'B-2' is regarded as having significant speculative characteristics, and the obligor has an average speculative-grade capacity to meet its financial commitments over the short-term compared to other speculative-grade obligors. B-3 A short-term obligation rated 'B-3' is regarded as having significant speculative characteristics, and the obligor has a relatively weaker capacity to meet its financial commitments over the short-term compared to other speculative-grade obligors. C A short-term obligation rated 'C' is currently vulnerable to nonpayment and is dependent upon favorable business, financial, and economic conditions for the obligor to meet its financial commitment on the obligation. D A short-term obligation rated 'D' is in payment default. The 'D' rating category is used when payments on an obligation are not made on the date due even if the applicable grace period has not expired, unless Standard & Poor's believes that such payments will be made during such grace period. The 'D' rating also will be used upon the filing of a bankruptcy petition or the taking of a similar action if payments on an obligation are jeopardized. Note Dual Ratings.Standard & Poor's assigns "dual" ratings to all debt issues that have a put option or demand feature as part of their structure. The first rating addresses the likelihood of repayment of principal and interest as due, and the second rating addresses only the demand feature. The long-term rating symbols are used for bonds to denote the long-term maturity and the short-term rating symbols for the put option (for example, 'AAA/A-1+'). With U.S. municipal short-term demand debt, note rating symbols are used with the short-term issue credit rating symbols (for example, 'SP-1+/A-1+'). 3. Fitch The following ratings scale applies to foreign currency and local currency ratings. A Short-term rating has a time horizon of less than 13 months for most obligations, or up to three years for US public finance, in line with industry standards, to reflect unique risk characteristics of bond, tax, and revenue anticipation notes that are commonly issued with terms up to three years. Short-term ratings thus place greater emphasis on the liquidity necessary to meet financial commitments in a timely manner. F1 Highest credit quality. Indicates the strongest capacity for timely payment of financial commitments; may have an added "+" to denote any exceptionally strong credit feature. F2 Good credit quality. A satisfactory capacity for timely payment of financial commitments, but the margin of safety is not as great as in the case of the higher ratings. F3 Fair credit quality. The capacity for timely payment of financial commitments is adequate; however, near term adverse changes could result in a reduction to non investment grade. B Speculative. Minimal capacity for timely payment of financial commitments, plus vulnerability to near term adverse changes in financial and economic conditions. A-6 C High default risk. Default is a real possibility. Capacity for meeting financial commitments is solely reliant upon a sustained, favorable business and economic environment. D Indicates an entity or sovereign that has defaulted on all of its financial obligations. Note The modifiers "+" or "-" may be appended to a rating to denote relative status within major rating categories. Such suffixes are not added to the 'AAA' Long-term rating category, to categories below 'CCC', or to Short-term ratings other than 'F1'. (The +/- modifiers are only used to denote issues within the CCC category, whereas issuers are only rated CCC without the use of modifiers.) - A-7 APPENDIX B – MISCELLANEOUS TABLES Table 1 – Investment Advisory Fees The following table shows the dollar amount of advisory fees accrued by the Funds, the amount of fee that was waived by the Adviser, if any, and the actual fee received by the Adviser. Merk Absolute Return Currency Fund Advisory Fees Accrued Advisory Fees Waived Advisory Fees Retained Year ended March 31, 2009 N/A N/A N/A Merk Asian Currency Fund Advisory Fees Accrued Advisory Fees Waived Advisory Fees Retained Year ended March 31, 2009 Merk Hard Currency Fund Advisory Fees Accrued Advisory Fees Waived Advisory Fees Retained Year ended March 31, 2009 Year ended March 31, 2008 Year ended March 31, 2007 Table 2 – Distribution Fees (Investor Shares) The following table shows the dollar amount of fees payable by the Funds, pursuant to the 12b-1 Distribution Plan, the amount of fee that was waived by the Distributor or its agents, if any, and the actual fees received by the Distributor or its agents. Merk Absolute Return Currency Fund Fees Accrued Fees Waived Fees Retained Year ended March 31, 2009 N/A N/A N/A Merk Asian Currency Fund Fees Accrued Fees Waived Fees Retained Year ended March 31, 2009 $0 Merk Hard Currency Fund Fees Accrued Fees Waived Fees Retained Year ended March 31, 2009 $0 Table 3 – Administration Fees The following table shows the dollar amount of administration fees paid to Atlantic for the period June 2, 2008 through December 31, 2008 and to Citi for the period January 1, 2008 to June 1, 2008 and the period ended March 31, 2007, the amount of fees that was waived by Atlantic and Citi, if any, and the actual fees received by Atlantic and Citi. Merk Absolute Return Currency Fund Administration Fees Accrued Administration Fees Waived Administration Fees Retained Year ended March 31, 2009 N/A N/A N/A Merk Asian Currency Fund Administration Fees Accrued Administration Fees Waived Administration Fees Retained Year ended March 31, 2009 $0 B-1 Merk Hard Currency Fund Administration Fees Accrued Administration Fees Waived Administration Fees Retained Year ended March 31, 2009 $0 Year ended March 31, 2008 $0 Year ended March 31, 2007 Table 4 – Compliance Fees The following table shows the dollar amount of compliance service fees paid to Atlantic for the period June 1, 2008 through December 31, 2008 and to FCS for the period January 1,2008 to May 31, 2008 and the period ended March 31, 2007, the amount of the fees that was waived by Atlantic and FCS, if any, and the actual fees received by Atlantic and FCS. Merk Absolute Return Currency Fund Compliance Fees Accrued Compliance Fees Waived Compliance Fees Retained Year ended March 31, 2009 N/A N/A N/A Merk Asian Currency Fund Compliance Fees Accrued Compliance Fees Waived Compliance Fees Retained Year ended March 31, 2009 Merk Hard Currency Fund Compliance Fees Accrued Compliance Fees Waived Compliance Fees Retained Year ended March 31, 2009 Year ended March 31, 2008 $0 Year ended March 31, 2007 Table 5 – Commissions The following table shows the aggregate brokerage commissions paid by the Funds. Merk Absolute Return Currency Fund Total Brokerage Commissions Total Brokerage Commissions ($) Paid to an Affiliate of the Fund, Adviser or Distributor % of Brokerage Commissions Paid to an Affiliate of the Fund, Adviser or Distributor % of Transactions Executed by an Affiliate of the Fund, Adviser or Distributor Year ended March 31, 2009 N/A N/A N/A N/A Merk Asian Currency Fund Total Brokerage Commissions Total Brokerage Commissions ($) Paid to an Affiliate of the Fund, Adviser or Distributor % of Brokerage Commissions Paid to an Affiliate of the Fund, Adviser or Distributor % of Transactions Executed by an Affiliate of the Fund, Adviser or Distributor Year ended March 31, 2009 $0 $0 0% 0% B-2 Merk Hard Currency Fund Total Brokerage Commissions Total Brokerage Commissions ($) Paid to an Affiliate of the Fund, Adviser or Distributor % of Brokerage Commissions Paid to an Affiliate of the Fund, Adviser or Distributor % of Transactions Executed by an Affiliate of the Fund, Adviser or Distributor Year ended March 31, 2009 $26 , 051 $0 0% 0% Year ended March 31, 2008 $0 0% 0% Year ended March 31, 2007 $0 0% 0% Table 6 – Directed Brokerage The following table lists each broker to whom the Funds directed brokerage in return for research services, the amount of transactions so directed and the amount of commissions generated therefrom. Merk Absolute Return Currency Fund Broker Amount Directed Amount of Commissions Generated Year ended March 31, 2009 N/A N/A N/A Merk Asian Currency Fund Broker Amount Directed Amount of Commissions Generated Year ended March 31, 2009 N/A N/A N/A Merk Hard Currency Fund Broker Amount Directed Amount of Commissions Generated Year ended March 31, 2009 N/A N/A N/A Table 7 – Securities of Regular Brokers or Dealers The following table lists the regular brokers and dealers of the Funds whose securities (or the securities of the parent company) were acquired during the past fiscal year and the aggregate value of each Fund’s holdings of those securities as of the Funds’ most recent fiscal year end. Regular Broker Dealer (Merk Absolute Return Currency Fund) Value Held N/A N/A Regular Broker Dealer (Merk Hard Currency Fund) Value Held N/A N/A Regular Broker Dealer (Merk Asian Currency Fund) Value Held N/A N/A B-3 Table 8 – 5% Shareholders The following table lists (1) the persons who owned of record 5% or more of the outstanding Investor class shares of the of the Funds; and (2) any person known by the Funds to own beneficially 5% or more of the Investor class of the Fund shares, as of March 23 , 2010: MERK ABSOLUTE RETURN CURRENCY FUND Shareholder and Address % of Fund CHARLES SCHWAB & CO INC SPECIAL CUSTODY FBO CUSTOMERS ATTN MUTUAL FUNDS SAN FRANCISCO, CA 94104 43.50 NATIONAL FINANCIAL SERVICES LLC ONE WORLD FINANCIAL CTR 5TH FL NEW YORK, NY 10281 10.19 MERK ASIAN CURRENCY FUND Shareholder and Address % of Fund CHARLES SCHWAB & CO INC SPECIAL CUSTODY FBO CUSTOMERS ATTN MUTUAL FUNDS SAN FRANCISCO, CA 94104 34.04 NATIONAL FINANCIAL SERVICES LLC ONE WORLD FINANCIAL CTR 5TH FL NEW YORK, NY 10281 20.69 AMERITRADE INC FOR THE EXCLUSIVE BENEFIT OF OUR CUSTOMERS PO BOX 2226 OMAHA, NE 68103-2226 9.33 MERK HARD CURRENCY FUND Shareholder and Address % of Fund CHARLES SCHWAB & CO INC SPECIAL CUSTODY FBO CUSTOMERS ATTN MUTUAL FUNDS SAN FRANCISCO, CA 94104 34.10 NATIONAL FINANCIAL SERVICES LLC ONE WORLD FINANCIAL CTR 5TH FL NEW YORK, NY 10281 22.04 AMERITRADE INC FOR THE EXCLUSIVE BENEFIT OF OUR CUSTOMERS 7.36 B-4 PO BOX 2226 OMAHA, NE 68103-2226 B-5 APPENDIX C – PROXY VOTING PROCEDURES FORUM FUNDS POLICIES AND PROCEDURES FOR SHAREHOLDER VOTING July 31, 2003 As Amended September 14, 2004 and December 11, 2009 SECTION 1.PURPOSE Shareholders of the various series of Forum Funds (the "Trust") expect the Trust to vote proxies received from issuers whose voting securities are held by a series of the Trust (each a "Fund"). The Trust exercises its voting responsibilities as a fiduciary, with the goal of maximizing the value of the Trust's and its shareholders' investments. This document describes the Policies and Procedures for Voting Proxies ("Policies") received from issuers whose voting securities are held by each Fund. SECTION 2. RESPONSIBILITIES Adviser. Pursuant to the investment advisory agreements between the Trust and the investment advisers providing advisory services to the Funds, the Trust has delegated the authority to vote proxies received by a Fund regarding securities contained in its portfolio to its investment adviser (each an "Adviser"). These Policies are to be implemented by each Adviser of each Fund for which it provides advisory services. To the extent that these Policies do not cover potential voting issues with respect to proxies received by a Fund, the Adviser shall act on behalf of the applicable Fund to promote the Fund's investment objectives, subject to the provisions of these Policies. The Adviser shall periodically inform its employees (i) that they are under an obligation to be aware of the potential for conflicts of interest on the part of the Adviser with respect to voting proxies on behalf of the Funds, both as a result of the employee's personal relationships and due to circumstances that may arise during the conduct of the Adviser's business, and (ii) that employees should bring conflicts of interest of which they become aware to the attention of the management of the Adviser. The Adviser shall be responsible for coordinating the delivery of proxies by the Fund's custodian to the Adviser or to an agent of the Adviser selected by the Adviser to vote proxies with respect to which the Adviser has such discretion (a "Proxy Voting Service"). Reporting . The Adviser shall provide periodic reports to the Trust as to the implementation and operation of these Policies and the proxy voting policies and procedures of the Adviser as they relate to the Funds. SECTION 3.SCOPE These Policies summarize the Trust's positions on various issues of concern to investors in issuers of publicly-traded voting securities, and give guidance about how each Adviser should vote the Fund's shares on each issue raised in a proxy statement. These Policies are designed to reflect the types of issues that are typically presented in proxy statements for issuers in which a Fund may invest; they are not meant to cover every possible proxy voting issue that might arise. Accordingly, the specific policies and procedures listed below are not exhaustive and do not address all potential voting issues or the intricacies that C-1 may surround specific issues in all cases. For that reason, there may be instances in which votes may vary from these Policies. SECTION 4.POLICIES AND PROCEDURES FOR VOTING PROXIES (A) General (1) Use of Adviser Proxy Voting Guidelines or Proxy Voting Service. If (A) the Adviser has proprietary proxy voting guidelines that it uses for its clients or the Adviser uses a Proxy Voting Service and the Proxy Voting Service has published guidelines for proxy voting; (B) the Trust’s Board of Trustees (the “Board”) has been notified that the Adviser intends to use such Adviser or Proxy Voting Service proxy voting guidelines to vote an applicable Fund’s proxies and has approved such guidelines; and (C) the Adviser’s or Proxy Voting Service’s Guidelines are filed as an exhibit to the applicable Fund’s Registration Statement (each considered “Adviser Guidelines”), then the Adviser may vote, or may delegate to the Proxy Voting Service the responsibility to vote, the Fund’s proxies consistent with such Adviser Guidelines. (2) Absence of Proxy Voting Guidelines. In the absence of Adviser Guidelines, the Adviser shall vote the Fund’s proxies consistent with Sections B and C below. (B) Routine Matters As the quality and depth of management is a primary factor considered when investing in an issuer, the recommendation of the issuer’s management on any issue will be given substantial weight. The position of the issuer's management will not be supported in any situation where it is determined not to be in the best interests of the Fund's shareholders. (1) Election of Directors. Proxies should be voted for a management-proposed slate of directors unless there is a contested election of directors or there are other compelling corporate governance reasons for withholding votes for such directors. Management proposals to limit director liability consistent with state laws and director indemnification provisions should be supported because it is important for companies to be able to attract qualified candidates. (2) Appointment of Auditors. Management recommendations will generally be supported. (3) Changes in State of Incorporation or Capital Structure. Management recommendations about reincorporation should be supported unless the new jurisdiction in which the issuer is reincorporating has laws that would materially dilute the rights of shareholders of the issuer. Proposals to increase authorized common stock should be examined on a case-by-case basis. If the new shares will be used to implement a poison pill or another form of anti-takeover device, or if the issuance of new shares could excessively dilute the value of outstanding shares upon issuance, then such proposals should be evaluated to determine whether they are in the best interest of the Fund's shareholders. (C) Non-Routine Matters (1) Corporate Restructurings, Mergers and Acquisitions. These proposals should be examined on a case-by-case basis. (2) Proposals Affecting Shareholder Rights. Proposals that seek to limit shareholder C-2 rights, such as the creation of dual classes of stock, generally should not be supported. (3) Anti-takeover Issues. Measures that impede takeovers or entrench management will be evaluated on a case-by-case basis taking into account the rights of shareholders and the potential effect on the value of the company. (4) Executive Compensation. Although management recommendations should be given substantial weight, proposals relating to executive compensation plans, including stock option plans, should be examined on a case-by-case basis to ensure that the long-term interests of management and shareholders are properly aligned. (5) Social and Political Issues. These types of proposals should generally not be supported if they are not supported by management unless they would have a readily-determinable, positive financial effect on shareholder value and would not be burdensome or impose unnecessary or excessive costs on the issuer. (D) Conflicts of Interest Each Adviser is responsible for maintaining procedures to identify conflicts of interest and, when applicable, determining the adequacy of a Proxy Voting Service’s procedures to identify conflicts. The Trust recognizes that under certain circumstances an Adviser or Proxy Voting Service may have a conflict of interest in voting proxies on behalf of a Fund advised by the Adviser. A "conflict of interest" includes, for example, any circumstance when the Fund, the Adviser, the principal underwriter, the Proxy Voting Service or one or more of their affiliates (including officers, directors and employees) knowingly does business with, receives compensation from, or sits on the board of, a particular issuer or closely affiliated entity, and, therefore, may appear to have a conflict of interest between its own interests and the interests of Fund shareholders in how proxies of that issuer are voted. If a Proxy Voting Service determines it has a conflict of interest with respect to voting proxies on behalf of the Fund, the Adviser shall vote the proxy in the best interests of the Fund and its shareholders. If the Adviser determines that it has a conflict of interest with respect to voting proxies on behalf of a Fund, then the Adviser shall contact the Chairman of the Board. In the event that the Chairman determines that he has a conflict of interest, the Chairman shall submit the matter for determination to another member of the Board who is not an "interested person" of the Trust, as defined in the Investment Company Act of 1940, as amended. In making a determination, the Chairman will consider the best interests of Fund shareholders and may consider the recommendations of the Adviser or independent third parties that evaluate proxy proposals. The Adviser will vote the proposal according to the determination and maintain records relating to this process. (E) Abstention THE TRUST MAY ABSTAIN FROM VOTING PROXIES IN CERTAIN CIRCUMSTANCES. THE ADVISER OR THE CHAIRMAN OF THE BOARD MAY DETERMINE, FOR EXAMPLE, THAT ABSTAINING FROM VOTING IS APPROPRIATE IF VOTING MAY BE UNDULY BURDENSOME OR EXPENSIVE, OR OTHERWISE NOT IN THE BEST ECONOMIC INTEREST OF THE FUND'S SHAREHOLDERS, SUCH AS WHEN FOREIGN PROXY ISSUERS IMPOSE UNREASONABLE OR EXPENSIVE VOTING OR HOLDING REQUIREMENTS OR WHEN THE COSTS TO THE FUND TO EFFECT A VOTE WOULD BE UNECONOMIC RELATIVE TO THE VALUE OF THE FUND'S INVESTMENT IN THE ISSUER. C-3 APPENDIX D – ADVISER PROXY VOTING PROCEDURES MERK INVESTMENTS, LLC PROXY VOTING PROCEDURES AND POLICIES I.GENERAL STATEMENT Merk Investments, LLC (the “Adviser”) has discretion to vote the proxies received by its registered investment company clients (“Funds”) that are series of Forum Funds (the “Trust”).Proxy voting is an important right of shareholders and reasonable care and diligence must be undertaken to ensure that such rights are properly and timely exercised.The Adviser will vote those proxies in the best interest of the Fund’s shareholders and in accordance with these procedures and policies. II.POLICIES AND PROCEDURES FOR VOTING PROXIES In its role as investment adviser to the Fund, Adviser has adopted those proxy voting policies adopted by the Trust, which are attached hereto.To the extent that the Trust’s policies do not cover potential voting issues with respect to proxies received by the Fund, the Fund has delegated to the Adviser the authority to act on its behalf to promote the Fund’s investment objectives, subject to the provisions of the Trust’s policies regarding resolution of a conflict of interest with respect to the Adviser. The Adviser recognizes that under certain circumstances it may have a conflict of interest in voting proxies on behalf of the Fund.A “conflict of interest,” means any circumstance when the Adviser (including officers, directors, agents and employees) knowingly does business with, receives compensation from, or sits on the board of, a particular issuer or closely affiliated entity, and, therefore, may appear to have a conflict of interest between its own interests and the interests of fund shareholders in how proxies of that issuer are voted.The Adviser has adopted the Trust’s procedures as they relate to the resolution of conflicts of interest with respect to voting Fund shares. III.RECORDKEEPING The Portfolio Manager or their staff will maintain files relating to the Adviser’s proxy voting procedures in an easily accessible place.Records will be maintained and preserved for five years from the end of the fiscal year during which the last entry was made on a record, with records for the first two years kept in the offices of the Adviser.Records of the following will be included in the files: A.Copies of the proxy voting procedures and policies, and any amendments thereto. B.A copy of each proxy statement that the Adviser receives, provided however that the Adviser may rely on obtaining a copy of proxy statements from the SEC’s EDGAR system for those proxy statements that are so available. C.A record of each vote that the Adviser casts. D.A copy of any document the Adviser created that was material to making a decision how to vote proxies, or that memorializes that decision, including the resolution of any conflict. E.A copy of each written client request for information on how the Adviser voted such client’s proxies, and a copy of any written response to any (written or oral) client request for information on how the Adviser voted its proxies. D-1 IV.DISCLOSURE A.The Adviser will disclose in its Form ADV Part II that its clients may contact the Transfer Agent, by toll-free telephone number in order to obtain information on how the Adviser voted such client’s proxies, and to request a copy of these procedures and policies.If a client requests this information, the Compliance Officer will prepare a written response to the client that lists, with respect to each voted proxy that the client has inquired about, (1) the name of the issuer, (2) the proposal voted upon and (3) how the Adviser voted the client’s proxy. B.A concise summary of these Proxy Voting Procedures and Policies will be included in the Adviser’s Form ADV Part II, and will be updated whenever these procedures and policies are amended. The Adviser will arrange for the Form ADV to be updated and for these policies and procedures to be made available upon request. D-2 PART C OTHER INFORMATION ITEM 28. EXHIBITS (a) Trust Instrument of Registrant as amended and restated on April 14, 2009 (Exhibit incorporated by reference as filed as Exhibit (a) in post-effective amendment No. 249 via IDEA on April 30, 2009, accession number 0000315774-09-000007). (b) By-Laws of Registrant as amended on April 14, 2009 (Exhibit incorporated by reference as filed as Exhibit (b) in post-effective amendment No. 249 via IDEA on April 30, 2009, accession number 0000315774-09-000007). (c) See Sections 2.04 and 2.07 of the Trust Instrument as filed as Exhibit (a). (d) Investment Advisory Agreement between Registrant and H.M. Payson& Co. (Exhibit incorporated by reference as filed as Exhibit (5)(a)in post-effective amendment No.62 via EDGAR on May26, 1998, accession number 0001004402-98-000307). Investment Advisory Agreement between Registrant and Beck, Mack & Oliver LLC dated April 10, 2009 (Exhibit incorporated by reference as filed as Exhibit (d)(2) in post-effective amendment No. 249 via IDEA on April 30, 2009, accession number 0000315774-09-000007). Investment Advisory Agreement between Registrant and Polaris Capital Management, Inc. (Exhibit incorporated by reference as filed as Exhibit (5)(h)in post-effective amendment No.63 via EDGAR on June8, 1998, accession number 0001004402-98-000339). Investment Advisory Agreement between Registrant and D.F. Dent and Company, Inc. (Exhibit incorporated by reference as filed as Exhibit (d)(11) in post-effective amendment No.99 via EDGAR on July31, 2001, accession number 0001004402-01-500152). Management Agreement between Registrant and King Investment Advisors, Inc. (Exhibit incorporated by reference as filed as Exhibit (d)(13) in post-effective amendment No.104 via EDGAR on October30, 2001, accession number 0001004402-01-500264). Investment Advisory Agreement between Registrant and AH Lisanti Capital Growth, LLC (Exhibit incorporated by reference as filed as Exhibit (d)(15) in post-effective amendment No.188 via EDGAR on February24, 2006, accession number 0001275125-06-000062). Amended an Restated Management Agreement between Registrant and Auxier AssetManagement (Exhibit incorporated by reference as filed as Exhibit (d)(7) in post-effective amendment No. 270 via EDGAR on February 19, 2010, accession number 0000315774-10-000033). Investment Advisory Agreement between Registrant and Absolute Investment Advisers, LLC (Exhibit incorporated by reference as filed as Exhibit (d)(21) in post-effective amendment No.171 via EDGAR on May6, 2005, accession number 0001275125-05-000241). Sub-Advisory Agreements between Absolute Investment Advisers, LLC and certain sub-advisers to Absolute Strategies Fund (Exhibit incorporated by reference as filed as Exhibit (d)(22) in post-effective amendment No.171 via EDGAR on May6, 2005, accession number 0001275125-05-000241). Sub-Advisory Agreement between Absolute Investment Advisers LLC and Semaphore Management LLC dated March 12, 2009 (Exhibit incorporated by reference as filed as Exhibit (d)(10) in post-effective amendment No.250 via IDEA on June 1, 2009, accession number 0000315774-09-000026). Amended and restated Investment Advisory Agreement between Registrant and Merk Investments, LLC (Exhibit incorporated by reference as filed as Exhibit (d)(11) in post-effective amendment No. 258 via EDGAR on September 28, 2009, accession number 0000315774-09-000096). Investment Advisory Agreement between Registrant and Golden Capital Management, LLC (Exhibit incorporated by reference as filed as Exhibit (d)(24) in post-effective amendment No.193 via EDGAR on April28, 2006, accession number 0001193125-06-093182). Investment Advisory Agreement between Registrant and Spears, Grisanti& Brown, LLC (Exhibit incorporated by reference as filed as Exhibit (d)(26) in post-effective amendment No.187 via EDGAR on December28, 2005, accession number 0001275125-05-000626). Investment Advisory Agreement between Registrant and Brown Investment Advisory Incorporated (Exhibit incorporated by reference as filed as Exhibit (d)(16) in post-effective amendment No. 244 via EDGAR on December 17, 2008 accession number 0001193125-08-255185). Sub-Advisory Agreement between Absolute Investment Advisers, LLC and Mohican Financial Management, LLC, regarding Absolute Strategies Fund (Exhibit incorporated by reference as filed as Exhibit (d)(24) in post-effective amendment No.217 via EDGAR on September28, 2007, accession number 0001193125-07-210050). Sub-Advisory Agreement between Liberty Street Advisors, LLC and Horizon Asset Management, Inc. regarding Liberty Street Horizon Fund (Exhibit incorporated by reference as filed as Exhibit (d)(18) in post-effective amendment No. 249 via IDEA on April 30, 2009, accession number 0000315774-09-000007). Sub-Advisory Agreement between Absolute Investment Adviser, LLC and Kovitz Investment Group, LLC (Exhibit incorporated by reference as filed as Exhibit (d)(28) in post-effective amendment No.203 via EDGAR on February28, 2007, accession number 0001193125-07-042714). Sub-Advisory Agreement between Absolute Investment Advisers, LLC and GMB Capital Management, LLC (Exhibit incorporated by reference as filed as Exhibit (d)(26) in post-effective amendment No.220 via EDGAR on October31, 2007, accession number 0001193125-07-231202). Sub-Advisory Agreement between Brown Investment Advisory Incorporated and Cardinal Capital Management, LLC (Exhibit incorporated by reference as filed as Exhibit (d)(15) in post-effective amendment No. 137 via EDGAR on October 30, 2003, accession number 0001004402-03-000559). Investment Advisory Agreement between Registrant and Spears Abacus Advisors LLC regarding The BeeHive Fund (Exhibit incorporated by reference as filed as Exhibit (d)(27) in post-effective amendment No.239 via EDGAR on September 29, 2008, accession number 0001193125-08-203258). Investment Advisory Agreement between Registrant and Absolute Investment Advisers LLC dated September 30, 2008 with respect to Absolute Opportunities Fund (Exhibit incorporated by reference as filed as Exhibit (d)(26) in post-effective amendment No. 242 via EDGAR in October 15, 2008, accession number 0001193125-08-211081). Sub-Advisory Agreement between Absolute Investment Advisors LLC and Green Eagle Capital LLC (Exhibit incorporated by reference as filed as Exhibit (d)(27) in post-effective amendment No. 243 via EDGAR on October 28, 2008, accession number 0001193125-08-218056). Sub-Advisory Agreement between Absolute Investment Advisors LLC and Kingstown Capital Management L.P. (Exhibit incorporated by reference as filed as Exhibit (d)(28) in post-effective amendment No. 243 via EDGAR on October 28, 2008, accession number 0001193125-08-218056). Sub-Advisory Agreement between Absolute Investment Advisors LLC and Madden Asset Management LLC (Exhibit incorporated by reference as filed as Exhibit (d)(29) in post-effective amendment No. 243 via EDGAR on October 28, 2008, accession number 0001193125-08-218056). Sub-Advisory Agreement between Brown Investment Advisory Inc. and Munder Capital Management (Exhibit incorporated by reference as filed as Exhibit (d)(30) in post-effective amendment No. 243 via EDGAR on October 28, 2008, accession number 0001193125-08-218056). Investment Advisory Agreement between Registrant and Waterville Capital, LLCdated October 8, 2009 (Exhibit incorporated by reference as filed as Exhibit (d)(28) in post-effective amendment No. 262 via EDGAR on October 30, 2009, accession number 0000315774-09-000151. Advisory Agreement between Registrant and Holland Capital Management LLC (Exhibit incorporated by reference as filed as Exhibit (d)(27) ) in post-effective amendment No 266 via EDGAR on December 23, 2009, accession number 0000315774-09-000232). Investment Advisory Agreement between Registrant and UtendahlCapital Management, LP (Exhibit incorporated by reference as filed as Exhibit (d)(28) in post-effective amendment No. 276 via EDGAR on March 26, 2010, accession number 0000315774-10-000095). Subadvisory Agreement betweenUtendahlCapital Management, LP and Pacific Investment Management Company LLC (Exhibit incorporated by reference as filed as Exhibit (d)(29) in post-effective amendment No. 276 via EDGAR on March 26, 2010, accession number 0000315774-10-000095) (e) Form of Selected Dealer Agreement between Foreside Fund Services, LLC and securities brokers (Exhibit incorporated by reference as filed as Exhibit (e)(1) in post-effective amendment No. 243 via EDGAR on October 28, 2008, accession number 0001193125-08-218056). Distribution Agreement between Registrant and Foreside Fund Services, LLC dated March 31, 2009 (Exhibit incorporated by reference as filed as Exhibit (e)(2) in post-effective amendment No. 249 via IDEA on April 30, 2009, accession number 0000315774-09-000007). (2)(A) Amended Appendix to Distribution Agreement between Registrant and Foreside Fund Services, LLC (Exhibit incorporated by reference as filed as Exhibit (e)(2)(A) in post-effective amendment No. 270 via EDGAR on February 19, 2010, accession number 0000315774-10-000033). (f) None. (g) Custodian Agreement between Registrant and Brown Investment Advisory& Trust Company relating to Brown Advisory Funds (Exhibit incorporated by reference as filed as Exhibit (g)(3) in post-effective amendment No.130 via EDGAR on July15, 2003, accession number 0001004402-03-000431). Global Custodial Services Agreement between Forum Funds and Citibank, N.A. (Exhibit incorporated by reference as filed as Exhibit (g)(4) in post-effective amendment No.176 via EDGAR on July29, 2005, accession number 0001275125-05-000362). (2)(A) Amended Appendix to Global Custodial Services Agreement between Forum Funds and Citibank, N.A. (Exhibit incorporated by reference as filed as Exhibit (g)(2)(A) in post-effective amendment No. 261 via EDGAR on October 28, 2009, accession number 0000315774-09-000141). Custodian Agreement between Registrant and Union Bank, N.A., dated July 31, 2009 (Exhibit incorporated by reference as filed as Exhibit (g)(3) in post-effective amendment No.256 via EDGAR on August 28, 2009, accession number 0000315774-09-000086). (h) Accounting, Administration and Transfer Agency Services Agreement between Registrant and Citibank, N.A. dated April20, 2007 (Exhibit incorporated by reference as filed as Exhibit (h)(1) in post-effective amendment No.220 Via EDGAR on October31, 2007, accession number 0001193125-07-231202). Amendment to Accounting, Administration and Transfer Agency Services Agreement between Registrant and Citibank, N.A. dated April14, 2009 (Exhibit incorporated by reference as filed as Exhibit (h)(2) in post-effective amendment No.250 via IDEA on June 1, 2009, accession number 0000315774-09-000026). Shareholder Service Plan of Registrant dated March18, 1998 and amended February 12, 2009 and Form of Shareholder Service Agreement relating to Polaris Global Value Fund (Exhibit incorporated by reference as filed Exhibit (h)(2) in post-effective amendment No. 247 via Edgar on February 17, 2009, accession number 0001193125-09-031402). Shareholder Service Plan of Registrant dated November24, 2003 and amended February 12, 2009 relating to Adams Harkness Small Cap Growth Fund (Exhibit incorporated by reference as filed as Exhibit (h)(3) in post-effective amendment No. 247 via Edgar on February 17, 2009, accession number 0001193125-09-031402). Shareholder Service Plan of Registrant dated September22, 2005 relating to Brown Advisory Funds (Exhibit incorporated by reference as filed as Exhibit (h)(11) in post-effective amendment No.187 via EDGAR on December28, 2005, accession number 0001275125-05-000626). Contractual Expense Limitation Agreement between Registrant and King Investment Advisors, Inc. regarding Fountainhead Special Value Fund dated February23, 2009 (Exhibit incorporated by reference as filed as Exhibit (h)(6) in post-effective amendment No. 248 via Edgar on February 26, 2009, accession number 0001193125-09-039031). Expense Limitation Agreement between Registrant and D.F. Dent and Company, Inc. regarding DF Dent Premier Growth Fund (Exhibit incorporated by reference as filed as Exhibit (h)(7) in post-effective amendment No. 261 via EDGAR on October 28, 2009, accession number 0000315774-09-000141). Expense Limitation Agreement between Registrant and Auxier Asset Management LLC regarding Auxier Focus Fund (Exhibit incorporated by reference as filed as Exhibit (h)(8) in post-effective amendment No. 270 via EDGAR on February 19, 2010, accession number 0000315774-10-000033). Compliance Services Agreement between Registrant and Atlantic Fund Administration, LLC (Exhibit incorporated by reference as Exhibit (h)(13) in post effective amendment No. 235 via EDGAR on July25, 2008, accession number 0001193125-08-158164). (9)(A) Amended Appendix to Compliance Services Agreement between Registrant and Atlantic Fund Administration, (Exhibit incorporated by reference as filed as Exhibit (h)(9)(A) in post-effective amendment No. 261 via EDGAR on October 28, 2009, accession number 0000315774-09-000141). Expense Limitation Agreement between Registrant and Beck, Mack & Oliver LLC dated June 25, 2009 (Exhibit incorporated by referenceas filed as Exhibit (h)(11) )in post-effective amendment No. 254via EDGAR on July 30, 2009, accession number 0001193125-09-159494). Expense Limitation Agreement between Registrant and Absolute Investment Advisers LLC dated July 24, 2009 (Exhibit incorporated by reference as filed as Exhibit (h)(12)in post-effective amendment No. 254 via EDGAR onJuly 30, 2009, accession number 0001193125-09-159494). Expense Limitation Agreement between Registrant and Merk Investments, LLC regarding Merk Hard Currency Fund (Exhibit incorporated by reference as filed as Exhibit (h)(14) in post-effective amendment No. 243 via EDGAR on October 28, 2008, accession number 0001193125-08-218056). Letter of Agreement between Registrant and RDK Strategies, LLC regarding Brown Advisory International Fund (Exhibit incorporated by reference as Exhibit (h)(22) in post-effective amendment No.217 via Edgar on September28, 2007 accession number 0001193125-07-210050). Expense Limitation Agreement between Registrant and Spears Abacus Advisors LLC regarding The BeeHive Fund dated April 30, 2009 regarding The BeeHive Fund (Exhibit incorporated by reference as filed as Exhibit (h)(16) in post-effective amendment No. 249 via IDEA on April 30, 2009, accession number 0000315774-09-000007). Expense Limitation Agreement between Registrant and Brown Investment Advisory, Inc. regarding the Brown Advisory Funds (Exhibit incorporated by reference as filed as Exhibit (h)(18) in post-effective amendment No. 261 via EDGAR on October 28, 2009, accession number 0000315774-09-000141). Expense Limitation Agreement between Registrant and Absolute Investment Advisers LLC regarding the Absolute Opporunities Fund (Exhibit incorporated by reference as Exhibit (h)(23) in post-effective amendment No. 241 via EDGAR on October 1, 2008, accession number 0001193125-08-204655). Expense Limitation Agreement between Registrant and Golden Capital Management, LLC (Exhibit incorporated by reference as filed as Exhibit (h)(21) in post-effective amendment No. 268 via EDGAR on January 28, 2010 (accession number 0000315774-10-000011). Expense Limitation Agreement between Registrant and Grisanti Brown & Partners LLC(Exhibit incorporated by reference as filed as Exhibit (h)(18) in post-effective amendment No. 268 via EDGAR on January 28, 2010, accession number 0000315774-10-000011). Expense Limitation Agreement between Registrant and Waterville Capital, LLC (Exhibit incorporated by reference as filed as Exhibit (h)(22)post-effective amendment No. 262 via EDGAR on October 30, 2009, accession number 0000315774-09-000151). Expense Limitation Agreement between Registrant and Beck, Mack & Oliver LLC (Exhibit incorporated by reference as filed as Exhibit (h)(20) in post-effective amendment No. 263 via EDGAR on November 18, 2009, accession number 0000315774-09-000178). Expense Limitation Agreement between Registrant and Holland Capital Management LLC (Exhibit incorporated by reference as filed as Exhibit (h)(22) in post-effective amendment No 266 via EDGAR on December 23, 2009, accession number 0000315774-09-000232). Expense Limitation Agreementbetween Registrant and Utendahl Capital Management, LP regarding the UCM Floating NAV Fund,UCMCredit Floating NAV Fund and UCMGovernment Floating NAV Fund (Exhibit incorporated by reference as filed as Exhibit (h)(22) in post-effective amendment No. 276 via EDGAR on March 26, 2010, accession number 0000315774-10-000095). (i) Opinion and consent of Counsel is filed herewith. (j) Consent of BBD, LLP filed herewith. (k) None. (l) Investment Representation letter of Reich& Tang, Inc. as original purchaser of shares of Registrant (Exhibit incorporated by reference as filed asExhibit (13)in post-effective amendment No.62 via EDGAR on May26, 1998, accession number 0001004402-98-000307). (m) Rule 12b-1 Plan dated February 17, 2006 adopted by Forum Funds for Absolute Strategies Fund, Auxier Focus Fund, Brown Advisory Growth Equity Fund, Brown Advisory Value Equity Fund, Brown Advisory Small-Cap Growth Fund, Brown Advisory Small-Cap Value Fund,Brown Advisory Opportunity Fund, Brown Advisory Intermediate Income Fund, Brown Advisory Flexible Value Fund, Brown Advisory Small-Cap Fundamental Value Fund, Golden Large Cap Core Fund, Golden Small Cap Core Fund, Lou Holland Growth Fund, Merk Hard Currency Fund, Merk Asian Currency Fund, Grisanti Brown Value Fund, The BeeHive Fund and Waterville Large Cap Value Fund is (Exhibit incorporated by reference as filed as Exhibit (m)(1) in post-effective amendment No. 270 via EDGAR on February 19, 2010, accession number 0000315774-10-000033). (n) Amended and restated Rule 18f-3 Plan dated June 24, 2009 adopted by Registrant for Absolute Strategies Fund, Auxier Focus Fund, Brown Advisory Core International Fund, Brown AdvisoryFlexible ValueFund, Brown Advisory Growth Equity Fund, Brown Advisory Intermediate Income Fund, Brown Advisory Maryland Bond Fund, Brown Advisory Opportunity Fund, Brown Advisory Small-Cap Fundamental Value Fund, Brown Advisory Small-Cap Growth Fund, Brown Advisory Small-Cap Value Fund, Brown Advisory Value Equity Fund, Golden Large CapCore Fund, Golden Small Cap CoreFund, Grisanti Brown Value Fund, Lou Holland Growth Fund, Merk Hard Currency Fundand Merk Asian CurrencyFund, Merk Absolute Return Currency Fund and Waterville Large Cap Value Fund (Exhibit incorporated by reference as filed as Exhibit (n)(1) in post-effective amendment No. 270 via EDGAR on February 19, 2010, accession number 0000315774-10-000033). (p) Code of Ethics adopted by Registrant as amended (Exhibit incorporated by reference as filed as Exhibit (p)(1) in post-effective amendment No. 253 via EDGAR on July 29, 2009, accession number 0000315774-09-000063). Code of Ethics adopted by Brown Investment Advisory Incorporated (Exhibit incorporated by reference as filed as Exhibit (p)(2) in post-effective amendment No. 175 via Edgar on July 1, 2005, accession number 0001275125-05-000327). Code of Ethics adopted by H.M. Payson & Co (Exhibit incorporated by reference as filed as Exhibit (p)(3) in post-effective amendment No. 263 via EDGAR on November 18, 2009, accession number 0000315774-09-000178). Code of Ethics adopted by Beck, Mack & Oliver (Exhibit incorporated by reference as filed as Exhibit (p)(4) in post-effective amendment No. 249 via IDEA on April 30, 2009, accession number 0000315774-09-000007). Code of Ethics adopted by Polaris Capital Management, Inc. (Exhibit incorporated by reference as filed as Exhibit (p)(5) in post-effective amendment No. 249 via IDEA on April 30, 2009, accession number 0000315774-09-000007). Code of Ethics adopted by D.F. Dent and Company, Inc. (Exhibit incorporated by reference as filed as Exhibit (p)(6) in post-effective amendment No. 267 via EDGAR on December 30, 2009, accession number 0000315774-09-000244). Code of Ethics adopted by King Investment Advisors, Inc. (Exhibit incorporated by reference as filed as Exhibit (p)(7) in post-effective amendment No. 263 via EDGAR on November 18, 2009, accession number 0000315774-09-000178). Code of Ethics adopted by Cardinal Capital Management, L.L.C. (Exhibit incorporated by reference as filed as Exhibit (p)(13) in post-effective amendment No.191 via EDGAR on April 25, 2006, accession number 0001193125-06-088043). Code of Ethics adopted by AH Lisanti Capital Growth, (Exhibit incorporated by reference as filed as Exhibit (p)(9) in post-effective amendment No. 256 via EDGAR on August 28, 2009, accession number 0000315774-09-000086). Code of Ethics adopted by Citi Fund Services, Inc. (Exhibit incorporated by reference as filed as Exhibit (p)(10) ) in post-effective amendment No. 254 via EDGAR on July 30, 2009, accession number 0001193125-09-159494). Code of Ethics adopted by Auxier Asset Management LLC (Exhibit incorporated by reference as filed as Exhibit (p)(11) in post-effective amendment No. 276 via EDGAR ion March 26, 2010, accession number 0000315774-10-000095). Code of Ethics adopted by Absolute Investment Advisers, LLC (Exhibit incorporated by reference as filed as Exhibit (p)(23) in post-effective amendment No. 171 via EDGAR on May 6, 2005, accession number 0001275125-05-000241). Code of Ethics adopted by Aronson+Johnson+Ortiz, LP (Exhibit incorporated by reference as filed as Exhibit (p)(13) in post-effective amendment No. 253 via EDGAR on July 29,2009, accession number 0000315774-09-000063). Code of Ethics adopted by Bernzott Capital Advisors (Exhibit incorporated by reference as filed as Exhibit (p)(14) in post-effective amendment No. 256 via EDGAR on August 28, 2009, accession number 0000315774-09-000086). Code of Ethics adopted by Contravisory Investment Management Corp. (Exhibit incorporated by reference as filed as Exhibit (p)(15) in post-effective amendment No. 267 via EDGAR on December 30, 2009, accession number 0000315774-09-000244). Code of Ethics adopted by Horizon Asset Management, Inc. (Exhibit incorporated by reference as filed as Exhibit (p)(16) in post-effective amendment No. 267 via EDGAR on December 30, 2009, accession number 0000315774-09-000244). Code of Ethics adopted by Kinetics Asset Management, Inc. (Exhibit incorporated by reference as filed as Exhibit (p)(17) in post-effective amendment No. 263 via EDGAR on November 18, 2009, accession number 0000315774-09-000178). Code of Ethics adopted by MetWest Asset Management, LLC (Exhibit incorporated by reference as filed as Exhibit (p)(18) in post-effective amendment No. 249 via IDEA on April 30, 2009, accession number 0000315774-09-000007). Code of Ethics adopted by SSI Investment Management, Inc. (Exhibit incorporated by reference as filed as Exhibit (p)(34) in post-effective amendment No.169 via EDGAR on April 28, 2005, accession number 0001275125-05-000215). Code of Ethics adopted by Semaphore Management LLC (Exhibit incorporated by reference as filed as Exhibit (p)(20) in post-effective amendment No. 249 via IDEA on April 30, 2009, accession number 0000315774-09-000007). Code of Ethics adopted by Yacktman Asset Management Co. (Exhibit incorporated by reference as filed as Exhibit (p)(21) in post-effective amendment No. 256 via EDGAR on August 28, 2009, accession number 0000315774-09-000086). Code of Ethics adopted by Merk Investments, LLC (Exhibit incorporated by reference as filed as Exhibit (p)(22) in post-effective amendment No. 267 via EDGAR on December 30, 2009, accession number 0000315774-09-000244). Code of Ethics adopted by Golden Capital Management, LLC (Exhibit incorporated by reference as filed as Exhibit (p)(24) in post-effective amendment No. 249 via IDEA on April 30, 2009, accession number 0000315774-09-000007). Code of Ethics adopted by Grisanti Brown & Partners, LLC (Exhibit incorporated by reference as filed as Exhibit (p)(24) in post-effective amendment No. 267 via EDGAR on December 30, 2009, accession number 0000315774-09-000244). Code of Ethics adopted by Foreside Fund Services (Exhibit incorporated by reference as filed as Exhibit (p)(26) in post-effective amendment No.253 via EDGAR on July 29,2009, accession number 0000315774-09-000063). Code of Ethics adopted by Mohican Financial Management, LLC (Exhibit incorporated by reference as filed as Exhibit (p)(26) in post-effective amendment No. 276 via EDGAR on March 26, 2010, accession number 0000315744-10-000095). Code of Ethics adopted by Kovitz Financial Group, LLC (Exhibit incorporated by reference as filed as Exhibit (p)(27) in post-effective amendment No. 263 via EDGAR on November 18, 2009, accession number 0000315774-09-000178). Code of Ethics adopted by GMB Capital Management, LLC(Exhibit incorporated by reference as filed as Exhibit (p)(28) in post-effective amendment No. 267 via EDGAR on December 30, 2009, accession number 0000315774-09-000244). Code of Ethics adopted by Spears Abacus Advisors LLC (Exhibit incorporated by reference as filed as Exhibit (p)(29) in post-effective amendment No. 263 via EDGAR on November 18, 2009, accession number 0000315774-09-000178). Code of Ethics adopted by Green Eagle Capital LLC (Exhibit is incorporated by reference as Exhibit (p)(36) in post-effective amendment No. 241 via Edgar on October 1, 2008, accession number 0001193125-08-204655). Code of Ethics adopted by Kingstown Capital Partners LLC (Exhibit is incorporated by reference as Exhibit (p)(37) in post-effective amendment No. 241 via Edgar on October 1, 2008, accession number 0001193125-08-204655). Code of Ethics adopted by Madden Asset Management (Exhibit is incorporated by reference as Exhibit (p)(38) in post-effective amendment No. 241 via Edgar on October 1, 2008, accession number 0001193125-08-204655). Code of Ethics adopted by Twin Capital Management, Inc. (Exhibit incorporated by reference as filed as Exhibit (p)(35) in post-effective amendment No. 249 via IDEA on April 30, 2009, accession number 0000315774-09-000007). Code of Ethics adopted by Holland Capital LLC (Exhibit incorporated by reference as filed herewith as Exhibit (p)(34) in post-effective amendment No. 266 via IDEA on December 23, 2009, accession number 0000315774-09-000232). Code of Ethics adopted by Waterville Capital, LLC (Exhibit incorporated by reference as filed as Exhibit (p)(35) in post-effective amendment No. 272 via EDGAR on February 26, 2010, accession number 0000315774-10-000052). Code of Ethics adopted by Utendahl Capital Management, LP (Exhibit incorporated by reference as Exhibit (p)(36) in post-effective amendment No. 276 via EDGAR on March 26, 2010, accession number 0000315774-10-000095). Code of Ethics adopted by Pacific Investment Management Company LLC (Exhibit incorporated by reference as Exhibit (p)(37) in post-effective amendment No. 276 via EDGAR on March 26, 2010, accession number 0000315774-10-000095). Other Exhibits: (A) Powers of Attorney for John Y. Keffer, James C. Cheng, Costas Azariadis and J. Michael Parish, Trustees of Registrant (Exhibit incorporated byreference as filed as Other Exhibits(A) in post-effective amendment No. 232 via EDGAR on June 6, 2008 accession number 0001193125-08-129746). ITEM 29. PERSONS CONTROLLED BY OR UNDER COMMON CONTROL WITH REGISTRANT None. ITEM 30. INDEMNIFICATION In accordance with Section3803 of the Delaware Business Trust Act, Section10.02 of Registrant’s Trust Instrument provides as follows: “10.02. INDEMNIFICATION (a) Subject to the exceptions and limitations contained in Section (b)below: (i) Every Person who is, or has been, a Trustee or officer of the Trust (hereinafter referred to as a “Covered Person”) shall be indemnified by the Trust to the fullest extent permitted by law against liability and against all expenses reasonably incurred or paid by him in connection with any claim, action, suit or proceeding in which he becomes involved as a party or otherwise by virtue of being or having been a Trustee or officer and against amounts paid or incurred by him in the settlement thereof); (ii) The words “claim,” “action,” “suit,” or “proceeding” shall apply to all claims, actions, suits or proceedings (civil, criminal or other, including appeals), actual or threatened while in office or thereafter, and the words “liability” and “expenses” shall include, without limitation, attorneys’ fees, costs, judgments, amounts paid in settlement, fines, penalties and other liabilities. (b) No indemnification shall be provided hereunder to a Covered Person: (i) Who shall have been adjudicated by a court or body before which the proceeding was brought (A)to be liable to the Trust or its Holders by reason of willful misfeasance, bad faith, gross negligence or reckless disregard of the duties involved in the conduct of the Covered Person’s office or (B)not to have acted in good faith in the reasonable belief that Covered Person’s action was in the best interest of the Trust; or (ii) In the event of a settlement, unless there has been a determination that such Trustee or officer did not engage in willful misfeasance, bad faith, gross negligence or reckless disregard of the duties involved in the conduct of the Trustee’s or officer’s office, (A) By the court or other body approving the settlement; (B) By at least a majority of those Trustees who are neither Interested Persons of the Trust nor are parties to the matter based upon a review of readily available facts (as opposed to a full trial-type inquiry); (C) By written opinion of independent legal counsel based upon a review of readily available facts (as opposed to a full trial-type inquiry); provided, however, that any Holder may, by appropriate legal proceedings, challenge any such determination by the Trustees or by independent counsel. (c) The rights of indemnification herein provided may be insured against by policies maintained by the Trust, shall be severable, shall not be exclusive of or affect any other rights to which any Covered Person may now or hereafter be entitled, shall continue as to a person who has ceased to be a Covered Person and shall inure to the benefit of the heirs, executors and administrators of such a person. Nothing contained herein shall affect any rights to indemnification to which Trust personnel, other than Covered Persons, and other persons may be entitled by contract or otherwise under law. (d) Expenses in connection with the preparation and presentation of a defense to any claim, action, suit or proceeding of the character described in paragraph (a)of this Section5.2 may be paid by the Trust or Series from time to time prior to final disposition thereof upon receipt of an undertaking by or on behalf of such Covered Person that such amount will be paid over by him to the Trust or Series if it is ultimately determined that he is not entitled to indemnification under this Section5.2; provided, however, that either (a)such Covered Person shall have provided appropriate security for such undertaking, (b)the Trust is insured against losses arising out of any such advance payments or (c)either a majority of the Trustees who are neither Interested Persons of the Trust nor parties to the matter, or independent legal counsel in a written opinion, shall have determined, based upon a review of readily available facts (as opposed to a trial-type inquiry or full investigation), that there is reason to believe that such Covered Person will be found entitled to indemnification under this Section5.2. (e) Conditional advancing of indemnification monies under this Section5.2 for actions based upon the 1940 Act may be made only on the following conditions: (i)the advances must be limited to amounts used, or to be used, for the preparation or presentation of a defense to the action, including costs connected with the preparation of a settlement; (ii)advances may be made only upon receipt of a written promise by, or on behalf of, the recipient to repay that amount of the advance which exceeds that amount which it is ultimately determined that he is entitled to receive from the Trust by reason of indemnification; and (iii)(a)such promise must be secured by a surety bond, other suitable insurance or an equivalent form of security which assures that any repayments may be obtained by the Trust without delay or litigation, which bond, insurance or other form of security must be provided by the recipient of the advance, or (b)a majority of a quorum of the Trust’s disinterested, non-party Trustees, or an independent legal counsel in a written opinion, shall determine, based upon a review of readily available facts, that the recipient of the advance ultimately will be found entitled to indemnification. (f) In case any Holder or former Holder of any Series shall be held to be personally liable solely by reason of the Holder or former Holder being or having been a Holder of that Series and not because of the Holder or former Holder acts or omissions or for some other reason, the Holder or former Holder (or the Holder or former Holder’s heirs, executors, administrators or other legal representatives, or, in the case of a corporation or other entity, its corporate or other general successor) shall be entitled out of the assets belonging to the applicable Series to be held harmless from and indemnified against all loss and expense arising from such liability. The Trust, on behalf of the affected Series, shall, upon request by the Holder, assume the defense of any claim made against the Holder for any act or obligation of the Series and satisfy any judgment thereon from the assets of the Series.” With respect to indemnification of an adviser to the Trust, the Investment Advisory Agreement between the Trust and Beck, Mack & Oliver, LLC includes language similar to the following: “SECTION 3. STANDARD OF CARE. (a) The Trust shall expect, and the Adviser shall give the Trust the benefit of, the Adviser’s best judgment and efforts in rendering its services to the Trust. The Adviser shall not be liable for error of judgment or mistake of law or for any loss incurred by the Trust or any Fund in connection with matters to which this Agreement relates, except a loss resulting from willful misfeasance, bad faith or gross negligence on the part of the Adviser in the performance of its duties hereunder, or by reason of reckless disregard of its obligations and duties hereunder.” With respect to indemnification of an adviser to the Trust, the Investment Advisory Agreements between the Trust and Auxier Asset Management, LLC, H.M. Payson& Co.; and King Investment Advisors, Inc. include language similar to the following: “SECTION 4. STANDARD OF CARE. We shall expect of you, and you will give us the benefit of, your best judgment and efforts in rendering these services to us, and we agree as an inducement to your undertaking these services that you shall not be liable hereunder for any mistake of judgment or in any event whatsoever, except for lack of good faith, provided that nothing herein shall be deemed to protect, or purport to protect, you against any liability to us or to our security holders to which you would otherwise be subject by reason of willful misfeasance, bad faith or gross negligence in the performance of your duties hereunder, or by reason of your reckless disregard of your obligations and duties hereunder.” With respect to indemnification of an adviser to the Trust, the Investment Advisory Agreements between the Trust and Absolute Investment Advisers, LLC; AH Lisanti Capital Growth, LLC; Brown Investment Advisory Incorporated; D.F. Dent and Company, Inc.; Golden Capital Management, LLC; Merk Investments, LLC; Polaris Capital Management, Inc.; Grisanti Brown & Partners, LLC; provide similarly as follows: “SECTION 5. STANDARD OF CARE. (a)The Trust shall expect of the Adviser, and the Adviser will give the Trust the benefit of, the Adviser’s best judgment and efforts in rendering its services to the Trust. The Adviser shall not be liable hereunder for error of judgment or mistake of law or in any event whatsoever, except for lack of good faith, provided that nothing herein shall be deemed to protect, or purport to protect, the Adviser against any liability to the Trust or to the Trust’s security holders to which the Adviser would otherwise be subject by reason of willful misfeasance, bad faith or gross negligence in the performance of the Adviser’s duties hereunder, or by reason of the Adviser’s reckless disregard of its obligations and duties hereunder. (b)The Adviser shall not be responsible or liable for any failure or delay in performance of its obligations under this Agreement arising out of or caused, directly or indirectly, by circumstances beyond its reasonable control including, without limitation, acts of civil or military authority, national emergencies, labor difficulties (other than those related to the Adviser’s employees), fire, mechanical breakdowns, flood or catastrophe, acts of God, insurrection, war, riots or failure of the mails, transportation, communication or power supply.” With respect to indemnification of the underwriter of the Trust, Section8 of the Distribution Agreement provides: “(a) The Trust will indemnify, defend and hold the Distributor, its employees, agents, directors and officers and any person who controls the Distributor within the meaning of section 15 of the Securities Act or section 20 of the 1934 Act (“Distributor Indemnitees”) free and harmless from and against any and all claims, demands, actions, suits, judgments, liabilities, losses, damages, costs, charges, reasonable counsel fees and other expenses of every nature and character (including the cost of investigating or defending such claims, demands, actions, suits or liabilities and any reasonable counsel fees incurred in connection therewith) which any Distributor Indemnitee may incur, under the Securities Act, or under common law or otherwise, arising out of or based upon (i)the bad faith, willful misfeasance or gross negligence of the Trust in connection with the subject matter of this Agreement; (ii) any material breach by the Trust of its representations an warranties under this Agreement; (iii) any alleged untrue statement of a material fact contained in the Registration Statement or the Prospectuses or arising out of or based upon any alleged omission to state a material fact required to be stated in any one thereof or necessary to make the statements in any one thereof not misleading, unless such statement or omission was made in reliance upon, and in conformity with, information furnished in writing to the Trust in connection with the preparation of the Registration Statement or exhibits to the Registration Statement by or on behalf of the Distributor (“Distributor Claims”). After receipt of the Distributor’s notice of termination under Section 13(e), the Trust shall indemnify and hold each Distributor Indemnitee free and harmless from and against any Distributor Claim; provided, that the term Distributor Claim for purposes of this sentence shall mean any Distributor Claim related to the matters for which the Distributor has requested amendment to the Registration Statement and for which the Trust has not filed a Required Amendment, regardless of with respect to such matters whether any statement in or omission from the Registration Statement was made in reliance upon, or in conformity with, information furnished to the Trust by or on behalf of the Distributor. (b) The Trust may assume the defense of any suit brought to enforce any Distributor Claim and may retain counsel of good standing chosen by the Trust and approved by the Distributor, which approval shall not be withheld unreasonably. The Trust shall advise the Distributor that it will assume the defense of the suit and retain counsel within ten (10)days of receipt of the notice of the claim. If the Trust assumes the defense of any such suit and retains counsel, the defendants shall bear the fees and expenses of any additional counsel that they retain. If the Trust does not assume the defense of any such suit, or if Distributor does not approve of counsel chosen by the Trust or has been advised that it may have available defenses or claims that are not available to or conflict with those available to the Trust, the Trust will reimburse any Distributor Indemnitee named as defendant in such suit for the reasonable fees and expenses of any counsel that person retains. A Distributor Indemnitee shall not settle or confess any claim without the prior written consent of the Trust, which consent shall not be unreasonably withheld or delayed. (c) The Distributor will indemnify, defend and hold the Trust and its several officers and trustees (collectively, the “Trust Indemnitees”), free and harmless from and against any and all claims, demands, actions, suits, judgments, liabilities, losses, damages, costs, charges, reasonable counsel fees and other expenses of every nature and character (including the cost of investigating or defending such claims, demands, actions, suits or liabilities and any reasonable counsel fees incurred in connection therewith), but only to the extent that such claims, demands, actions, suits, judgments, liabilities, losses, damages, costs, charges, reasonable counsel fees and other expenses result from, arise out of or are based upon: (i) any alleged untrue statement of a material fact contained in the Registration Statement or Prospectus or any alleged omission of a material fact required to be stated or necessary to make the statements therein not misleading, if such statement or omission was made in reliance upon, and in conformity with, information furnished to the Trust in writing in connection with the preparation of the Registration Statement or Prospectus by or on behalf of the Distributor; or (ii) any act of, or omission by, the Distributor or its sales representatives that does not conform to the standard of care set forth in Section7 of this Agreement (“Trust Claims”). (d) The Distributor may assume the defense of any suit brought to enforce any Trust Claim and may retain counsel of good standing chosen by the Distributor and approved by the Trust, which approval shall not be withheld unreasonably. The Distributor shall advise the Trust that it will assume the defense of the suit and retain counsel within ten (10)days of receipt of the notice of the claim. If the Distributor assumes the defense of any such suit and retains counsel, the defendants shall bear the fees and expenses of any additional counsel that they retain. If the Distributor does not assume the defense of any such suit, or if the Trust does not approve of counsel chosen by the Distributor or has been advised that it may have available defenses or claims that are not available to or conflict with those available to the Distributor, the Distributor will reimburse any Trust Indemnitee named as defendant in such suit for the reasonable fees and expenses of any counsel that person retains. A Trust Indemnitee shall not settle or confess any claim without the prior written consent of the Distributor, which consent shall not be unreasonably withheld or delayed. (e) The Trust’s and the Distributor’s obligations to provide indemnification under this Section is conditioned upon the Trust or the Distributor receiving notice of any action brought against a Distributor Indemnitee or Trust Indemnitee, respectively, by the person against whom such action is brought within twenty (20)days after the summons or other first legal process is served. Such notice shall refer to the person or persons against whom the action is brought. The failure to provide such notice shall not relieve the party entitled to such notice of any liability that it may have to any Distributor Indemnitee or Trust Indemnitee except to the extent that the ability of the party entitled to such notice to defend such action has been materially adversely affected by the failure to provide notice. (f) The provisions of this Section and the parties’ representations and warranties in this Agreement shall remain operative and in full force and effect regardless of any investigation made by or on behalf of any Distributor Indemnitee or Trust Indemnitee and shall survive the sale and redemption of any Shares made pursuant to subscriptions obtained by the Distributor. The indemnification provisions of this Section will inure exclusively to the benefit of each person that may be a Distributor Indemnitee or Trust Indemnitee at any time and their respective successors and assigns (it being intended that such persons be deemed to be third party beneficiaries under this Agreement). (g) Each party agrees promptly to notify the other party of the commencement of any litigation or proceeding of which it becomes aware arising out of or in any way connected with the issuance or sale of Shares. (h) Nothing contained herein shall require the Trust to take any action contrary to any provision of its Organic Documents or any applicable statute or regulation or shall require the Distributor to take any action contrary to any provision of its Articles of Incorporation or Bylaws or any applicable statute or regulation; provided, however, that neither the Trust nor the Distributor may amend their Organic Documents or Articles of Incorporation and Bylaws, respectively, in any manner that would result in a violation of a representation or warranty made in this Agreement. (i) Nothing contained in this section shall be construed to protect the Distributor against any liability to the Trust or its security holders to which the Distributor would otherwise be subject by reason of its failure to satisfy the standard of care set forth in Section7 of this Agreement.” ITEM 31. BUSINESS AND OTHER CONNECTIONS OF INVESTMENT ADVISER (a) AH Lisanti Capital Growth, LLC The following chart reflects the directors and officers of AH Lisanti, including their business connections, which are of a substantial nature. The address of AH Lisanti is 623 5th Avenue, New York, NY 10022 and, unless otherwise indicated below, that address is the principal business address of any company with which the directors and officers are connected. Name Title Business Connection Mary Lisanti President AH Lisanti John Adams Chairman AH Lisanti, Canaccord Adams Inc. Kevin Dunn Director AH Lisanti, Canaccord Adams Inc. (b) Beck, Mack & Oliver LLC The following chart reflects the directors and officers of Beck Mack & Oliver, including their business connections of a substantial nature. The address of BM&O is 360 Madison Ave., New York, NY 10017. Name Title Business Connection Peter A. Vlachos Manager Director BM&O David E. Rappa Member BM&O Zoe A. Vlachos BM&O Robert C. Beck Senior Member BM&O Gerald M. Sedam, II Member BM&O Robert J. Campbell Member BM&O Walter K. Giles Member BM&O Gilbert H. Dunham, Jr. Member and Chief Compliance Officer BM&O Lyman Delano Member BM&O Zachary A. Wydra Member BM&O (c) Auxier Asset Management LLC The following chart reflects the directors and officers of Auxier, including their business connections, which are of a substantial nature. The address of Auxier is 5285 S.W. Meadows Road, Suite 333, Lake Oswego, OR 97035-2224 and, unless otherwise indicated below, that address is the principal business address of any company with which the directors and officers are connected. Name Title Business Connection J. Jeffrey Auxier Chief Executive Officer Auxier Lillian Walker Chief Compliance Officer Auxier (d) Brown Investment Advisory Incorporated The following chart reflects the directors and officers of Brown, including their business connections, which are of a substantial nature. The address of Brown, Brown Investment Advisory& Trust Company and Brown Advisory Holdings, Incorporated is 901 S. Bond Street, Suite 400, Baltimore, Maryland 21231 and, unless otherwise indicated below, that address is the principal business address of any company with which the directors and officers are connected. Name Title Business Connection Michael D. Hankin President & Director Brown; ABIM Director and Chief Executive Officer, Trustee Brown Investment Advisory and Trust Company Director, President and Chief Executive Officer Brown Advisory Holdings, Incorporated David M. Churchill Treasurer & Director Brown; ABIM Treasurer and Chief Financial Officer Brown Investment Advisory and Trust Company Treasurer and Chief Financial Officer Brown Advisory Holdings, Incorporated Patrick J. Ventura Chief Compliance Officer Brown; ABIM (e) D.F. Dent and Company, Inc. The following chart reflects the directors and officers of D.F. Dent, including their business connections, which are of a substantial nature. The address of D.F. Dent is 2 East Read Street, Baltimore, Maryland 21201 and, unless otherwise indicated below, that address is the principal business address of any company with which the directors and officers are connected. Name Title Business Connection Daniel F. Dent President and Treasurer D.F. Dent Thomas F. O’Neil Vice President and Secretary D.F. Dent Linda W. McCleary Vice President D.F. Dent Matt F. Dent Vice President D.F. Dent Michael M. Morrill Vice President D.F. Dent Gary D. Mitchell Vice President D.F. Dent (f) Golden Capital Management, LLC The following chart reflects theofficers of Golden Capital Management, LLC including their business connections, which are of a substantial nature. The address of Golden Capital Management, LLC is Five Resource Square, 10715 David Taylor Drive, Suite 400, Charlotte, North Carolina 28262 and, unless otherwise indicated below, that address is the principal business address of any company with which the directors and officers are connected. Name Title Business Connection Greg W. Golden Chief Executive Officer and President Golden Capital Management Jeff C. Moser Chief Operating Officer Golden Capital Management Jonathan W. Cangalosi Managing Director of Sales and Client Service Golden Capital Management Lynette W. Alexander Managing Director of Operations Golden Capital Management Robert B. Carroll General Counsel and Chief Compliance Officer Golden Capital Management Fred H. Karimian Director of Quantitative Research Golden Capital Management (g) H.M. Payson& Co. The following chart reflects the directors and officers of H.M. Payson& Co., including their business connections, which are of a substantial nature. The address of H.M. Payson& Co. is One Portland Square, Portland, Maine 04101. Name Title Business Connection John C. Downing Managing Director, Treasurer, Chief Compliance Officer H.M. Payson & Co. Thomas M. Pierce Managing Director H.M. Payson & Co. Peter E. Robbins Managing Director, Chief Investment Officer H.M. Payson & Co. John H. Walker Managing Director, Chairman of the Board H.M. Payson & Co. Teresa M. Esposito Managing Director, Chief Operations Officer, Chief Financial Officer H.M. Payson & Co. John C. Knox Managing Director H.M. Payson & Co. Michael R. Currie Managing Director, President H.M. Payson & Co. William N. Weickert Managing Director, Director of Research & Secretary H.M. Payson & Co. John S. Belivea Managing Director H.M. Payson & Co. Joel S. Harri Managing Director H.M. Payson & Co. (h) King Investment Advisors, Inc. The following chart reflects the directors and officers of King, including their business connections, which are of a substantial nature. The address of King is 1980 Post Oak Boulevard, Suite 2400, Houston, Texas 77056-3898 and, unless otherwise indicated below, that address is the principal business address of any company with which the directors and officers are connected. Name Title Business Connection Roger E. King Chairman and President King John R. Servis Director Owner, Commercial Real Estate King, John R. Servis Properties 626 Wilcrest Dr. Houston, TX 77024 Pat H. Swanson Chief Compliance Officer King Jane D. Lightfoot Secretary/Treasurer King (i) Munder Capital Management The following chart reflects the directors and principal executive officers of Munder, including their business connections, which are of a substantial nature. The address of Munder is 480 Pierce Street, Birmingham, Michigan 48009 and unless otherwise indicated below, that address is the principal business address of any company with which the directors and officers are connected. Name Title Business Connection James S.Adams Chief Executive Officer and Chief Investment Officer Munder Peter K. Hoglund Managing Director and Chief Administrative Officer Munder Anne K. Kennedy Managing Director Munder Peter G. Root Managing Director and Chief Investment Officer Munder Stephen J. Shenkenberg Managing Director, General Counsel, Chief Compliance Officer and Secretary Munder Sharon E. Fayolle Managing Director Munder Beth A. Obear Managing Director Munder James V. Fitzgerald Managing Director Munder Tony Y. Dong Managing Director Munder Munder Capital Holdings, LLC General Partner Munder Munder Capital Holdings II, LLC General Partner Munder (j) Polaris Capital Management, Inc. The following chart reflects the directors and officers of Polaris, including their business connections, which are of a substantial nature. The address of Polaris is 125 Summer Street, Boston, Massachusetts 02110 and, unless otherwise indicated below, that address is the principal business address of any company with which the directors and officers are connected. Name Title Business Connection Bernard R. Horn, Jr. President, Portfolio Manager Polaris Edward E. Wendell, Jr. Treasurer President Polaris Boston Investor Services, Inc. (k) Grisanti Brown& Partners, LLC The following chart reflects the directors and officers ofGrisantiBrown & Partners, LLC, including their business connections, which are of a substantial nature. The address of Shaker is 45 Rockefeller Plaza, 17th Floor, New York, New York, 10111 and, unless otherwise indicated below, that address is the principal business address of any company with which the directors and officers are connected. Name Title Business Connection Vance C. Brown Principal Grisanti Brown & Partners Christopher C. Grisanti Principal Grisanti Brown & Partners (l) GMB Capital Management, LLC The following chart reflects the directors and officers of GMB Capital Management LLC, including their business connections, which are of a substantial nature. The address of GMB is 225 Franklin Street, 26th Floor, Boston, MA 02110 and unless otherwise indicated below, that address is the principal business address of any company with which the directors and officers are connected. Name Title Business Connection Gabriel R. Bitran Managing Member GMB; Sloan Fellows Professor MIT Sloan School of Management 50 Memorial Drive, Cambridge, MA 02142 (m) Absolute Investment Advisers, LLC The following chart reflects the directors and officers of Absolute, including their business connections, which are of a substantial nature. The address of Absolute is 350 Lincoln Street, Suite 216, Hingham, MA 02043 and, unless otherwise indicated below, that address is the principal business address of any company with which the directors and officers are connected. Name Title Business Connection Anthony R. Bosch Principal Absolute Brian D. Hlidek Principal Absolute James P. Compson Principal Absolute Christian E. Aymond Principal Absolute Alexander H. Petro Principal Absolute Christopher A. Ward Principal Absolute Fort Hill Capital Management Direct Owner Absolute (n) Aronson+Johnson+Ortiz, LP The following chart reflects the directors and officers of Aronson, including their business connections, which are of a substantial nature. The address of Aronson is 230 South Broad Street, 20th Floor, Philadelphia, Pennsylvania 19102 and, unless otherwise indicated below, that address is the principal business address of any company with which the directors and officers are connected. Name Title Business Connection Theodore R. Aronson Managing Principal; Limited Partner AJO Martha E. Ortiz Principal; Limited Partner AJO Kevin M. Johnson Principal; Limited Partner AJO Paul E. Dodge Principal; Limited Partner AJO Stefani Cranston Principal; Limited Partner AJO Gina Maria N. Moore Principal; Limited Partner AJO Stuart P. Kaye Principal; Limited Partner AJO.Prior to joining AJO in 2008, Mr. Kaye was head of research in the U.S. Structured Products Group at Invesco. Gregory J. Rogers Principal; Limited Partner AJO Aronson+Johnson+Ortiz, LLC General Partner AJO Joseph F. Dietrick Principal; Limited Partner; Chief Compliance Officer AJO Douglas D. Dixon Principal; Limited Partner AJO R. Brian Wenzinger Principal; Limited Partner AJO Christopher J. Whitehead Principal; Limited Partner AJO (o) Bernzott Capital Advisors The following chart reflects the directors and officers of Bernzott, including their business connections, which are of a substantial nature. The address of Bernzott is 888 W. Ventura Blvd., Suite B, Camarillo, California 93010-8383 and, unless otherwise indicated below, that address is the principal business address of any company with which the directors and officers are connected. Name Title Business Connection Kevin Bernzott Chairman; CEO; Bernzott Peter F. Banks President; Chief Investment Officer Bernzott Dale A. Eucker Director Bernzott Scott T. Larson Director Bernzott Priscilla A. Simon Chief Financial Officer Bernzott Denelle Rutherford Director Bernzott Thomas A. Derse Director Bernzott Madeline Rhods Director Bernzott Bernzott Capital Advisors Profit Sharing Plan Shareholder Bernzott Hans Walsh Director; Vice President; Chief Operating Officer; Chief Compliance Officer Bernzott Marilyn Bernzott Owner Bernzott (p) Contravisory Investment Management Corp. The following chart reflects the directors and officers of Contravisory, including their business connections, which are of a substantial nature. The address of Contravisory is 99 Derby Street, Suite 302, Hingham, Massachusetts 02043 and, unless otherwise indicated below, that address is the principal business address of any company with which the directors and officers are connected. Name Title Business Connection George E. Noonan, Jr. Chairman Contravisory William M. Noonan President & Chief Executive Officer Contravisory Philip A. Noonan Chief Operating Officer Contravisory (q) Horizon Asset Management, Inc. The following chart reflects the directors and officers of Horizon, including their business connections, which are of a substantial nature. The address of Horizon is 470 Park Avenue South, 4th Floor , New York, New York 10016 and, unless otherwise indicated below, that address is the principal business address of any company with which the directors and officers are connected. Name Title Business Connection Denise M. Kashey Director Horizon Steven Bregman Director; President & Chief Operations Officer Horizon Mark Wszolek Chief Compliance Officer Horizon Peter Doyle Director; Vice President; Horizon Thomas C. Ewing Director Horizon Andrew M. Fishman Chief Compliance Officer; General Counsel & Secretary Horizon John Meditz Vice Chairman; Director Horizon Murray Stahl Chairman; Treasurer & Chief Executive Officer Horizon (r) Kinetics Asset Management, Inc. The following chart reflects the directors and officers of Kinetics, including their business connections, which are of a substantial nature. The address of Kinetics is 555 Taxter Road, Suite 175, Elmsford, New York 10523 and, unless otherwise indicated below, that address is the principal business address of any company with which the directors and officers are connected. Name Title Business Connection Bruce P. Abel Director; Secretary Kinetics Lawrence P. Doyle Chairman Kinetics Peter Doyle President; CEO; Director; Chief Investment Strategist Kinetics Andrew M. Fishman Chief Compliance Officer & Assistant Secretary Kinetics Leonid Polyakov Director; CFO Kinetics James G. Doyle Of Counsel Kinetics Jay Kesslen General Counsel Kinetics Frank Costa Shareholder Kinetics Kinetics Voting Trust Trust is Shareholder Kinetics Susan C. Conway Shareholder Kinetics Karen& Larry Doyle Irrevocable Trust Shareholder Kinetics Karen Doyle Trust Shareholder Kinetics Lawrence Doyle Trust Shareholder Kinetics (s) MetWest Asset Management, LLC (MetWest) The following chart reflects the directors and officers of MetWest, including their business connections, which are of a substantial nature. The address of MetWest is 11766 Wilshire Blvd., Suite 1580, Los Angeles, California 90025-6552 and, unless otherwise indicated below, that address is the principal business address of any company with which the directors and officers are connected. Name Title Business Connection Tad Rivelle Chief Investment Officer MetWest David B. Lippman Chief Executive Officer MetWest Laird R. Landmann President MetWest Scott B. Dubchansky Managing Director MetWest Bryan Whalen Managing Director MetWest Mitchell Flack Managing Director MetWest Stephen M. Kane Generalist Portfolio Manager MetWest Joseph D. Hattesohl Chief Financial Officer MetWest Anthony C. Scibelli Director of Marketing MetWest Patrick A. Moore Director of Client Service MetWest Keith T. Kirk Chief Compliance Officer MetWest George Ristic Chief Technology Officer MetWest Cal Rivelle Chief Operating Officer MetWest MWAM Holdings, LLC Member MetWest (t) SSI Investment Management, Inc. The following chart reflects the directors and officers of SSI, including their business connections, which are of a substantial nature. The address of SSI is 9440 Santa Monica Blvd., 8th Floor, Beverly Hills, California 90210 and, unless otherwise indicated below, that address is the principal business address of any company with which the directors and officers are connected. Name Title Business Connection John D. Gottfurcht President SSI Amy J. Gottfurcht Chairman; CEO; Secretary SSI George M. Douglas Vice President; Chief Investment Officer SSI Syed F. Mehdi CCO; Vice President; Human Resources SSI (u) TWIN Capital Management, Inc. The following chart reflects the directors and officers of TWIN, including their business connections, which are of a substantial nature. The address of TWIN is 3244 Washington Road, Suite 202, McMurray, Pennsylvania 15317-3153 and, unless otherwise indicated below, that address is the principal business address of any company with which the directors and officers are connected. Name Title Business Connection Geoffrey Gerber President; CIO TWIN James D. Drake Controller; Chief Compliance Officer TWIN Christopher Erfort Senior Vice President, Portfolio Management TWIN James Hough Senior Vice President, Quantitative Systems TWIN (v) Yacktman Asset Management Co. The following chart reflects the directors and officers of Yacktman, including their business connections, which are of a substantial nature. The address of Yacktman is 1110 Lake Cook Road, Suite 385, Buffalo Grove, Illinois 60089 and, unless otherwise indicated below, that address is the principal business address of any company with which the directors and officers are connected. Name Title Business Connection Donald A. Yacktman President & Treasurer Yacktman Ronald W. Ball Senior Vice President Yacktman Stephen A. Yacktman Senior Vice President & Secretary Yacktman Jason Subotky Vice President Yacktman Russell Wilkins Vice President Yacktman Kent Arnett Vice President & Chief Compliance Officer (w) Kovitz Investment Group, LLC The following chart reflects the directors and officers of Kovitz, including their business connections, which are of a substantial nature. The address of Kovitz is 222 West Adams Street, Suite 2160, Chicago, Illinois 60606 and, unless otherwise indicated below, that address is the principal business address of any company with which the directors and officers are connected. Name Title Business Connection Mitchell A. Kovitz Chief Executive Officer Kovitz Jonathan A. Shapiro Chief Financial Officer Kovitz Marc S. Brenner President, Chief Legal Officer and Chief Compliance Officer Kovitz Bruce A. Weininger Vice President Kovitz Harold (Skip) Gianopulos, Jr. Managing Director Kovitz Edward W. Edens Director-Client Services Kovitz Richard P. Salerno Director-Fixed Income Kovitz (x) Mohican Financial Management, LLC The following chart reflects the directors and officers of Mohican, including their business connections, which are of a substantial nature. The address of Mohican is 21 Railroad Avenue, Suite 35, Cooperstown, New York 13326 and, unless otherwise indicated below, that address is the principal business address of any company with which the directors and officers are connected. Name Title Business Connection Eric C. Hage Managing Member, Chief Executive Officer & Chief Investment Officer Mohican Daniel C. Hage Chief Operating Officer and Senior Trader Mohican (y) Merk Investments, LLC (“Merk”) The following chart reflects the directors and officers of Merk, including their business connections, which are of a substantial nature. The address of Merk is 555 Bryant Avenue #455, Palo Alto, CA 94301 and, unless otherwise indicated below, that address is the principal business address of any company with which the directors and officers are connected. Name Title Business Connection Axel Merk President Merk Investments LLC Hanna Tikkanen Merk Vice President Merk Investments LLC Kimberly Schuster Director of Finance Merk Investments LLC Deborah Goldberg Chief Compliance Officer Merk Investments LLC (z) Spears Abacus Advisors, LLC The following chart reflects the directors and officers of Spears Abacus Advisors LLC (“Spears Abacus”), including their business connections, which are of a substantial nature. The address of Spears Abacus is 147 E. 48th Street, New York, NY 10017, and, unless otherwise indicated below, that address is the principal business address of any company with which the directors and officers are connected. Name Title Business Connection William G. Spears Chief Executive Officer; Principal Financial Officer; Managing Partner Spears Abacus; Spears, Grisanti & Brown, 2001-2006 Robert M. Raich President Spears Abacus; Abacus & Associates Frank A. Weil Partner; Chairman Spears Abacus; Abacus & Associates (aa) Green Eagle Capital LLC The following chart reflects the directors and officers of Green Eagle Capital LLC, including their business connections, which are of a substantial nature. The address of Green Eagle Capital LLC is 250 East Illinois Road, Suite 200, Lake Forest, IL 60045 and, unless indicated otherwise below, that address is the principal address of any company with which the directors and officers are connected. Name Title Business Connection Daniel Sperrazza Managing Member Green Eagle Capital Management, LLC (General Partner of Green Eagle Credit Fund, LP) Director and Secretary Green Eagle Credit Master Fund, Ltd. and Green Eagle Credit Offshore Fund, Ltd. Glenn Migliozzi Managing Member Green Eagle Capital Management, LLC (General Partner of Green Eagle Credit Fund, LP) Director and Secretary Green Eagle Credit Master Fund, Ltd. and Green Eagle Credit Offshore Fund, Ltd. (bb) Madden Asset Management, LLC The following chart reflects the directors and officers of Madden Asset Management, LLC, including their business connections, which are of a substantial nature. The address of Madden Asset Management, LLC is One International Place, 24th Floor, Boston, MA 02110 and, unless indicated otherwise below, that address is the principal address of any company with which the directors and officers are connected. Name Title Business Connection Rob Madden Managing Member Madden Asset Management, LLC Scott Madden COO Madden Asset Management, LLC (cc) Kingstown Capital Management, LP The following chart reflects the directors and officers of Kingstown Capital Management, LP, including their business connections, which are of a substantial nature. The address of Kingstown Capital Management, LP, is 1270 Broadway, Suite 1009, New York, NY 10001 and, unless indicated otherwise below, that address is the principal address of any company with which the directors and officers are connected. Name Title Business Connection Michael Blitzer Managing Partner Also Managing Partner of Kingstown Partners, LP Guy Shanon Managing Partner Also Managing Partner of Kingstown Partners, LP (dd) Cardinal Capital Management, LLC The following chart reflects the directors and officers of Cardinal, including their business connections, which are of a substantial nature. The address of Cardinal is One Fawcett Place, Greenwich, Connecticut 06830 and, unless otherwise indicated below, that address is the principal business address of any company with which the directors and officers are connected. Name Title Business Connection Amy K. Minella Managing Partner Cardinal Eugene Fox Managing Director Cardinal Robert B. Kirkpatrick Managing Director Cardinal Thomas J. Spelman Managing Director/Chief Financial Officer/Chief Compliance Officer Cardinal (ee) Semaphore Management LLC The following chart reflects the directors and officers of Semaphore Management LLC, including their business connections, which are of a substantial nature. The address of Semaphore Management LLC is 320 Park Avenue, 10th Floor, New York, New York 10022 and, unless indicated otherwise below, that address is the principal address of any company with which the directors and officers are connected. Name Title Business Connection Paul J. Carpenter Managing Member Semaphore Management LLC Managing Member Otis Partners LLC Director Semaphore Offshore Ltd Hoyt Ammidon, III Managing Member Semaphore Management LLC Managing Member Otis Partners LLC Director Semaphore Offshore Ltd Robert C. Penberth Chief Financial Officer and Chief Compliance Semaphore Management LLC (ff) Holland Capital Management LLC The following chart reflects the directors and officers of Holland Capital Management LLC, including their business connections, which are of a substantial nature.The address of Holland Capital Management LLC is One North Wacker Drive, Suite 700, Chicago, Illinois, 60606 and, unless indicated otherwise below, that address is the principal address of any company with which the directors and officers are connected. Name Title Business Connection Louis A. Holland Retired Founder; Former Founding Partner, Investment Strategist, Chief Investment Officer, Managing Partner None Catherine E. Lavery Managing Director and Chief Administrative Officer; Former Managing Partner None Monica L. Walker, CPA President, Chief Investment Officer – Equity; Former Managing Director, Managing Partner and Portfolio Manager None Laura J. Janus, CFA Managing Director, Chief Investment Officer – Fixed Income; Former Managing Partner and Portfolio Manager None Susan M. Chamberlain Chief Compliance Officer None (gg) Waterville Capital, LLC The following chart reflects the directors and officers of WatervilleCapital, LLC, including their business connections, which are of a substantial nature. The address of Waterville Capital, LLC, is Radnor Court, Suite 140, 259 Radnor-Chester Road, Radnor, PA 19087 and, unless indicated otherwise below, that address is the principal address of any company with which the directors and officers are connected. Name Title Other Business Connection Francis Bonner Managing Member None Joseph Delaney Managing Member, Chief Compliance Officer None (hh)Utendahl Capital Management, LP The following chart reflects the directors and officers of UtendahlCapital Management, LP, including their business connections, which are of a substantial nature. The address of UtendahlCapital Management, LP is 30 Broad Street, 21st Floor, New York, NY 10004 and, unless indicated otherwise below, that address is the principal address of any company with which the directors and officers are connected. Name Title Business Connection Penny Zuckerwise Chief Executive Officer UtendahlCapital Management, LP Director Lebenthal Funds Inc. Director Boston Advisors Managing Partner Boldcap Ventures Managing Member Wiserock, LLC Jo Ann Corkran Chief Investment Officer UtendahlCapital Management, LP Gregory Parsons Chief Operating Officer UtendahlCapital Management, LP Managing Member (1998-1999) CP Capital Partners Thomas Mandel Managing Director UtendahlCapital Management, LP (ii)Pacific Investment Management Company LLC The following chart reflects the directors and officers of Pacific Investment Management Company LLC, including their business connections, which are of a substantial nature. The address of Pacific Investment Management Company LLC, is 840 Newport Center Drive, Suite 100, Newport Beach, CA 92660 and, unless indicated otherwise below, that address is the principal address of any company with which the directors and officers are connected. Name Title Business Connection Adatia, Tina Vice President PIMCO Afrasiabi, Mark S. Senior Vice President PIMCO Agredano, Carlos Vice President PIMCO Akerberg, Oskar Vice President PIMCO Allamanis, Georgios Vice President PIMCO Althof, Michael Vice President PIMCO Amey, Mike Executive Vice President PIMCO and PIMCO Europe Limited Ananthanarayanan, Mangala V. Vice President PIMCO Anctil, Stacie D. Senior Vice President Assistant Treasurer PIMCO PIMCO Funds and PIMCO Variable Insurance Trust Anderson, Joshua M. Executive Vice President PIMCO Andrews, David S. Executive Vice President PIMCO Anochie, Kwame A. Vice President PIMCO Arnold, Tammie J. Managing Director PIMCO Arora, Amit Senior Vice President PIMCO, Formerly, Executive Director, J.P. Morgan Avancini, Joerg Vice President PIMCO Baker, Brian P. Managing Director PIMCO Balls, Andrew Thomas Executive Vice President PIMCO Bansal, Sharad Vice President PIMCO Barnes, Donna E. Vice President PIMCO Beard, Christopher Vice President PIMCO Beaumont, Stephen B. Executive Vice President PIMCO Beck, Lee Davison Senior Vice President PIMCO, Formerly, Senior Vice President, Allianz Global Investors Distributors Benson, Sandra M. Vice President PIMCO Benz II, William R. Managing Director PIMCO Ben-Zvi, Kfir Vice President PIMCO Berman, Scott Senior Vice President PIMCO. Formerly, Vice President, JPMorgan Chase Proprietary Positioning Business. Berndt, Andreas Senior Vice President PIMCO Bertolo, Matteo Vice President PIMCO Bhansali, Vineer Managing Director PIMCO Bierman, Dave H. Vice President PIMCO Bishop, Gregory A. Executive Vice President PIMCO Blair, David James Senior Vice President PIMCO Blau, Volker Executive Vice President PIMCO Blomenkamp, Felix Senior Vice President PIMCO Blute, Ryan Patrick Senior Vice President PIMCO Bodereau, Philippe Executive Vice President PIMCO Boehm, Timo Vice President PIMCO Bolton, Laurence Edwin Vice President PIMCO. Formerly, Senior Associate, Dechert LLP Bosomworth, Andrew Executive Vice President PIMCO Boyd, C. Robert Vice President PIMCO Brandl, Michael Vice President PIMCO Braun, David L. Senior Vice President, PIMCO PIMCO. Formerly, Executive Vice President and Chief Risk Officer, The Hartford-Hartford Investment Management Co. Brenner, Matthew H. Vice President PIMCO Bridwell, Jennifer S Executive Vice President PIMCO Brittain, WH Bruce Executive Vice President PIMCO Broadwater, Kevin M. Senior Vice President PIMCO Brons, Jelle Vice President, PIMCO. PIMCO Brown, Erik C. Senior Vice President Assistant Treasurer Vice President PIMCO PIMCO Funds and PIMCO Variable Insurance Trust StocksPLUS Management Inc. Brune, Christopher P. Vice President PIMCO Bui, Giang H. Senior Vice President PIMCO Burdian, Michael R. Vice President PIMCO Burns, Michael A. Senior Vice President PIMCO and PIMCO Europe Limited Burns, Robert Vice President PIMCO Byer, Jeffrey A. Vice President PIMCO Callin, Sabrina C. Executive Vice President Vice President PIMCO StocksPLUS Management, Inc. Caltagirone, Christopher Vice President PIMCO Cantrill, Elizabeth D. Vice President PIMCO Carnachan, Robert Scott Senior Vice President PIMCO and PIMCO Asia PTE Limited Cavalieri, John R. Senior Vice President PIMCO Chen, Wing-Harn Vice President PIMCO Cheng, Audrey Vice President PIMCO. Formerly, Associate, Morrison & Foerster, LLP Chin, Tracy Vice President PIMCO and PIMCO Asia PTE Limited. Chipp, William Vice President PIMCO Chopra, Amit Vice President PIMCO Clarida, Richard H Executive Vice President PIMCO Clark, Raymond Matthew Vice President PIMCO Clarke, James Robert Vice President PIMCO Colasuonno, Richard T. Vice President PIMCO Colter Jr., Eugene M. Senior Vice President PIMCO. Formerly, Editorial Director, Peppercorn. Conseil, Cyrille R. Executive Vice President PIMCO Cooke, Anthony H. Vice President PIMCO Cornelius, Darryl P. Vice President PIMCO Cortes Gonzalez, Ana Vice President PIMCO. Formerly, Portfolio Manager, Commerzbank AG. Crescenzi, Anthony Senior Vice President PIMCO. Formerly, Chief Bond Market Strategist, Partner and Chairman, Miller Tabak Asset Management. Cressy, Jonathan B. Senior Vice President PIMCO Cumby III, William S. Vice President PIMCO. Formerly, Trader, CMBS Capital Markets Desk. Cummings, John B. Executive Vice President PIMCO Cupps, Wendy W. Managing Director, PIMCO. PIMCO Dada, Suhail H. Executive Vice President PIMCO Dahlhoff, Juergen Vice President PIMCO Damodaran, Kumaran Senior Vice President PIMCO. Formerly, Senior Vice President, Lehman Brothers. Danielsen, Birgitte Vice President PIMCO Darling, James Senior Vice President PIMCO. Formerly, Vice President, Desjardins Securities Inc. Das, Aniruddha Vice President PIMCO David, Evan A. Vice President PIMCO Dawson, Craig A. Managing Director PIMCO De Bellis, Mary Vice President PIMCO De Leon, William Executive Vice President PIMCO De Lorenzo, Nicola A. Vice President PIMCO Devlin, Edward Executive Vice President PIMCO Dialynas, Chris P. Managing Director PIMCO Dilek, Burcin Vice President PIMCO Dittrich, Hanno Vice President PIMCO. Formerly, Vice President, DWS Holdings & Service GmbH. Fisher, Marcellus M. Senior Vice President PIMCO Flattum, David C. Managing Director, General Counsel Chief Legal Officer PIMCO PIMCO Funds and PIMCO Variable Insurance Trust. Forsyth, Andrew C. Vice President PIMCO Fournier, Joseph A. Executive Vice President PIMCO Fowler, Ellen Vice President PIMCO Foxall, Julian Senior Vice President PIMCO Frisch, Ursula T. Senior Vice President PIMCO Froehlich, Frank Vice President. PIMCO Fuhrmann, Dorothee J. Executive Vice President PIMCO. Formerly, Managing Director, Lehman Brothers International. Fulford III, Richard F. Executive Vice President PIMCO Furusho, Hiroaki Vice President PIMCO Galli, Leandro J. Vice President PIMCO Gandolfi, Alessandro Senior Vice President, PIMCO. PIMCO.Formerly, Director, Sanpaolo IMI Group. Garbuzov, Yuri P. Senior Vice President PIMCO Garnett, Andrew Vice President PIMCO. Formerly, Director, UBS Global Asset Management (UK) Limited). Getter, Christopher T. Senior Vice President PIMCO. Formerly, Emerging Market Debt Research Analyst, Fidelity Management & Research Co. Gibson, Thomas C. Vice President PIMCO Gingrich, Robert M. Vice President, PIMCO. PIMCO Giurlani, Gian Luca Senior Vice President PIMCO. Formerly, Managing Director, Crosby Forsyth. Gleason, G. Steven Executive Vice President PIMCO Gomez, Michael A. Executive Vice President PIMCO Gould, Linda J Vice President PIMCO Grabar, Gregory S. Senior Vice President PIMCO Grady, Myrrha H. Vice President PIMCO Graham, Stuart T. Senior Vice President PIMCO. Formerly, Vice President & Managing Director, MFC Global Investment Management. Graves, Zoya S. Vice President PIMCO Greer, Robert J. Executive Vice President PIMCO Griffiths, John Senior Vice President PIMCO. Formerly, Head of Pension Fund Development, Santander Global Banking & Markets. Gross, Jared B. Senior Vice President PIMCO. Formerly, Senior Vice President, Lehman Brothers. Gross, William H. Managing Director, Chief Investment Officer and Executive Committee Member Director Senior Vice President PIMCO StocksPLUS Management, Inc. PIMCO Funds and PIMCO Variable Insurance Trust. Gruben, Kristin L. Vice President PIMCO Grzesik, Marco Vice President PIMCO Gu, Haidi Vice President, PIMCO. PIMCO Gupta, Sachin Senior Vice President, PIMCO. PIMCO Gupta, Shailesh Senior Vice President, PIMCO. PIMCO Haaf, Tim Vice President, PIMCO. PIMCO Hagmeier, William Robert Vice President PIMCO. Formerly, Vice President, Advantus Capital Management. Hally, Gordon C. Executive Vice President PIMCO Hardaway, John P. Executive Vice President Vice President Treasurer PIMCO StocksPLUS Management, Inc. PIMCO Funds and PIMCO Variable Insurance Trust. Harris, Brent Richard Managing Director and Executive Committee Member, PIMCO. Director and President Trustee, Chairman and President Director PIMCO StocksPLUS Management, Inc. PIMCO Funds and PIMCO Variable Insurance Trust. PIMCO Luxembourg S.A. and PIMCO Luxembourg II. Harumi, Kazunori Executive Vice President PIMCO Hastings, Arthur J. Senior Vice President Vice President PIMCO StocksPLUS Management Inc. Hauschild, Matthew R. Vice President PIMCO Hayes, Ray C. Senior Vice President PIMCO Heimann, Ilan Senior Vice President PIMCO Helsing, Jeffrey Senior Vice President PIMCO Heravi, Kaveh C. Vice President PIMCO Herlan, Hans Joerg Vice President, PIMCO. PIMCO Hockswender, Thomas R. Vice President PIMCO. Formerly, Executive Director, JPMorgan. Hodge, Douglas M. Managing Director PIMCO Hofmann, Richard P.E. Senior Vice President PIMCO. Formerly, Analyst, Creditsights, Inc. Holden, Brent L. Managing Director PIMCO Holloway Jr., Dwight F. Executive Vice President PIMCO Horne, Jonathan L. Senior Vice President PIMCO Hsiang, Hwa-Ming Vice President PIMCO Hu, Gang Senior Vice President PIMCO. Formerly, Director, Deutsche Bank. Huerta, Maryam Vice President PIMCO Hyman, Daniel Herbert Senior Vice President PIMCO. Formerly, Vice President, Credit Suisse. Ing, Terrence Vice President PIMCO. Formerly, Senior Research Analyst, Wells Fargo Securities Investment Group. Ivascyn, Daniel J. Managing Director PIMCO Jacobs IV, Lew W. Managing Director PIMCO Jacobs, Brian H. Vice President PIMCO Jann, Juergen Senior Vice President PIMCO Johnson, Eric D Vice President PIMCO Johnson, Kelly Vice President PIMCO Johnson, Nicholas, J. Senior Vice President PIMCO Jones, Jeff Vice President PIMCO. Formerly, Head of Leadership Assessment & Development Group, HSBC Holding PLC Jones, Steven L. Vice President PIMCO, StocksPLUS Management Inc. Jordan, Daniel V. Vice President PIMCO Kakuchi, Tadashi Vice President PIMCO Karpov, Natalie Vice President PIMCO Katz, Ulrich Senior Vice President PIMCO Kavafyan, Constance Vice President PIMCO Keck, Andreas Senior Vice President PIMCO Kellerhals, Philipp Vice President PIMCO Kelly, Benjamin Marcus Senior Vice President PIMCO Kersman, Alec Vice President PIMCO Kezelman, Jason M Vice President PIMCO Kiesel, Mark R. Executive Vice President PIMCO Kim, Aaron Vice President PIMCO. Formerly, Executive Director and Counsel, JPMorgan Chase Bank, N.A. Kim, Lisa Vice President PIMCO King Jr., John Stephen Senior Vice President Vice President, Senior Counsel, and Secretary PIMCO PIMCO Funds and PIMCO Variable Insurance Trust. King, Stephanie Lorraine Executive Vice President PIMCO Kingston, Rafer A. Vice President PIMCO Kirkbaumer, Steven P. Senior Vice President PIMCO Kirkowski, John J. Vice President PIMCO Kishimoto, Yayoi Vice President PIMCO Klug, Harald Vice President PIMCO Komatsu, Hugo Vice President PIMCO Komatsu, Mitsuaki Senior Vice President PIMCO Korinke, Kimberley Grace Senior Vice President PIMCO Korinke, Ryan P. Senior Vice President PIMCO Kressin, Thomas Senior Vice President PIMCO Kuhner, Kevin D. Senior Vice President PIMCO Kumar, Mukund Vice President PIMCO Lachhammer, Stefan Vice President PIMCO Lackey, Warren M. Senior Vice President PIMCO Lang, Eddie Vice President PIMCO Lange, Thomas Vice President PIMCO Larsen, Henrik P. Senior Vice President Vice President PIMCO PIMCO Funds and PIMCO Variable Insurance Trust. LeBrun Jr., Richard R. Senior Vice President Assistant Secretary PIMCO StocksPLUS Management, Inc. Lee, Alvin Lip Sin Vice President PIMCO Lee, Robert Ru-Bor Vice President PIMCO Lehavi, Yanay Executive Vice President PIMCO Leong, Chon-Ian Vice President PIMCO Leong, Foong C. Vice President PIMCO Lettich, Bruno J. Executive Vice President PIMCO. Formerly, Managing Director, Merrill Lynch & Co. Li, Ji Senior Vice President PIMCO. Formerly, Vice President, Goldman Sachs. Li, Li Vice President PIMCO Lian, Chia Liang Senior Vice President PIMCO Lilly III, Frederick V. Vice President PIMCO. Formerly, Vice President, Portfolio Manager, The Bank of New York. Linder, Astrid Vice President PIMCO Linke, Gordon F. Senior Vice President PIMCO. Formerly, Strategic Account Manager, Barclays Global Investors. Liwski, Michael V. Vice President PIMCO Lofdahl, Christopher F. Vice President PIMCO Loh, Cynthia E. Yue-Ling Vice President PIMCO Loh, John J. Senior Vice President PIMCO Long, Hui Vice President PIMCO. Formerly, Vice President, Countrywide Financial Corp. Lopez, Joy L. Vice President PIMCO Lopez, Rafael A. Senior Vice President PIMCO Loriferne, Matthieu H. F. Vice President PIMCO Louanges, Matthieu Executive Vice President PIMCO Love, David B. Vice President PIMCO. Formerly, Director, Treesdale Partners, LLC. Lowe, Erika Hayflick Vice President PIMCO Lown, David C. Managing Director PIMCO Ludwig, Steven Senior Vice President PIMCO Mak, Richard Senior Vice President PIMCO Mandy, Alain Vice President PIMCO. Formerly, Audit Senior Manager/Director, PricewaterhouseCoopers. Manseau Guerdat, Chantal Marie-Helene Vice President PIMCO Maoui, Idriss Vice President PIMCO. Formerly, Assistant Vice President, Barclays Capital. Martel, Rene Senior Vice President PIMCO Martin, Scott W. Senior Vice President PIMCO Martini, Nadege Vice President PIMCO Masanao, Tomoya Executive Vice President PIMCO Mather, Scott A. Managing Director PIMCO Mayershofer, Veronika Vice President PIMCO Mazzocchi, Bettina E. Vice President PIMCO. Formerly, Vice President, Morgan Stanley. McCann, Patrick Murphy Vice President PIMCO McCarthy, Sean M. Vice President PIMCO. Formerly, Senior Vice President, Lehman Brothers Inc. McCray, Mark V. Managing Director PIMCO McCulley, Paul A. Managing Director PIMCO McDevitt, Joseph V. Managing Director Director and Chief Executive Officer PIMCO PIMCO Europe Limited. Director, PIMCO Funds: Global Investors Series plc and PIMCO Global Advisors (Ireland) Limited. Mead, Robert Executive Vice President PIMCO Meggers, Julie Ann Senior Vice President PIMCO Merz, Frederic Vice President PIMCO Metsch, Mark E. Vice President PIMCO Mewbourne, Curtis A. Managing Director PIMCO Meyn, Cynthia L. Senior Vice President PIMCO. Formerly, Managing Director, Morgan Stanley. Micali, Carlo Vice President PIMCO. Formerly, Financial Analyst, Perlinski & Co. Mierau, Kristion T. Vice President PIMCO Mieth, Roland Vice President PIMCO. Formerly, Emerging Markets Marketer/Structurer, JPMorgan. Miller Jr., Kendall P. Senior Vice President PIMCO Miller, John M. Executive Vice President PIMCO Millimet, Scott A. Executive Vice President PIMCO Milo, Davida J. Senior Vice President PIMCO Minaki, Haruki Executive Vice President PIMCO Mitchell, Gail Senior Vice President PIMCO Mittal, Mohit Vice President PIMCO Moeljanto, Lanny H. Vice President PIMCO Mogelof, Eric J. Executive Vice President PIMCO Molloy, Carol Vice President PIMCO Monson, Kristen S. Executive Vice President PIMCO Moore, James F. Executive Vice President PIMCO Morena, Robert Executive Vice President PIMCO. Formerly, Managing Director, JPMorgan Asset Management. Morrison, John E. Vice President PIMCO Moyer, Stephen G. Senior Vice President PIMCO. Formerly, Director, Tennenbaum Capital Partners, LLC. Muehlethaler, Jeffrey Charles Vice President PIMCO. Formerly, Vice President, Deutsche Bank. Mukherji, Raja Senior Vice President PIMCO. Formerly, Senior Research Analyst, Chatham Asset Management. Mulcahy, Matthew J. Senior Vice President PIMCO Murano, Yuko Vice President PIMCO Murata, Alfred T. Executive Vice President PIMCO Murray, John W. Senior Vice President PIMCO. Formerly, Vice President, JER Partners. Nabors, Robin Vice President PIMCO Nambimadom, Ramakrishnan S. Senior Vice President PIMCO Nest, Matthew J. Senior Vice President PIMCO Ng, Albert K. Vice President PIMCO Nguyen, Tommy D. Vice President PIMCO Nicholls, Steven B. Senior Vice President PIMCO Nieves, Roger O. Senior Vice President PIMCO Nojima, Sachiko Vice President PIMCO Norris, John F. Vice President PIMCO Nunziata, Cristina Vice President PIMCO O’Connell, Gillian Senior Vice President PIMCO Okamura, Shigeki Senior Vice President PIMCO Okuma, Sachiko Vice President PIMCO Okun, Eric A. Executive Vice President PIMCO Olazabal, Joshua A. Vice President PIMCO Oliva, Jennifer L. Vice President PIMCO Ollenburger, Loren P. Vice President PIMCO Ong, Arthur Y.D. Executive Vice President, PIMCO Secretary PIMCO StocksPLUS Management, Inc. Ongaro, Douglas J. Executive Vice President PIMCO Osborne, Simon Timothy Senior Vice President PIMCO Osses, Guillermo Ariel Executive Vice President PIMCO. Formerly, Director, Barclays Capital. Otterbein, Marie S. Vice President PIMCO Otterbein, Thomas J. Managing Director PIMCO Ozeki, Koyo Executive Vice President PIMCO. Formerly, Senior Advisor, Nomura Securities. Padmanabhan, Lalantika Vice President PIMCO Pagani, Lorenzo P. Senior Vice President PIMCO Parikh, Bijal Y. Vice President PIMCO Parikh, Saumil H. Executive Vice President PIMCO Park, Jung Executive Vice President PIMCO. Formerly, Senior Managing Director, Bear Stearns Asia Limited. Pascutti, Michael J. Executive Vice President PIMCO. Formerly Founding Partner, Sandelman Partners. Paulson, Bradley W. Executive Vice President PIMCO Pejavar, Sheila M. Vice President PIMCO Perez, Iohan Vice President PIMCO Perez, Keith Senior Vice President PIMCO Philipp, Elizabeth M. Executive Vice President PIMCO Phillipson, Daniel Senior Vice President PIMCO Pimentel, Rudolph Senior Vice President PIMCO Pittman, David J. Senior Vice President PIMCO Pont, Nicholas J. Vice President PIMCO Porterfield, Mark J. Executive Vice President PIMCO Posch, Brigitte Executive Vice President PIMCO. Formerly, Managing Director, Deutsche Bank. Pothalingam, Ketishwaran S. Senior Vice President PIMCO. Formerly, Credit Fund Manager, Threadneedle Asset Management. Potthof, Axel Senior Vice President PIMCO Powers, William C. Managing Director PIMCO Price, Rosamond J. Vice President PIMCO Pricer, Jesse L. Vice President PIMCO Putnicki, Matthew S. Vice President PIMCO Putyatin, Vladyslav Senior Vice President PIMCO. Formerly, Director, Deutsche Bank AG. Qiao, Yi Vice President PIMCO Qiu, Ying Vice President PIMCO. Formerly, Portfolio Manager, ING Investment Management. Qu, Wendong Senior Vice President PIMCO Rahari, Pierre-Yves Vice President PIMCO. Formerly, Senior Associate, Morgan Stanley Investment Management (Luxembourg). Rahman, Lupin Vice President PIMCO. Formerly, Policy Review Division, Policy Development and Review. Ratner, Joshua D. Vice President Assistant Secretary PIMCO PIMCO Funds and PIMCO Variable Insurance Trust. Ravano, Emanuele Managing Director PIMCO Reimer, Danelle J. Vice President PIMCO Reimer, Ronald M. Senior Vice President PIMCO Reisz, Paul W. Senior Vice President PIMCO Repoulis, Yiannis Senior Vice President PIMCO Rice, Thomas Edmund Senior Vice President PIMCO Riendeau, Kevin Vice President PIMCO. Formerly, Vice President, Morgan Stanley. Rodosky, Stephen A. Executive Vice President PIMCO Rogers, William A. Vice President PIMCO Rollins, Melody Senior Vice President PIMCO Romano, Mark A. Senior Vice President PIMCO Rowe, Cathy T. Vice President PIMCO Rudolph, Lynn Vice President PIMCO. Formerly, Head of Human Resources, ING. Ruebesam, Roland Vice President PIMCO Ruthen, Seth R. Executive Vice President PIMCO Sakane, Yoshiyuki Vice President PIMCO Salastekar, Deepa A. Vice President PIMCO. Formerly, Managing Director, Bear, Stearns & Co., Inc. Sargent, Jeffrey M. Executive Vice President Senior Vice President PIMCO PIMCO Variable Insurance Trust and ETF Trust. Schaus, Stacy Leigh Senior Vice President PIMCO. Formerly, Principal, Hewitt Associates. Schneider, Jerome M. Executive Vice President PIMCO. Formerly, Senior Managing Director, Bear, Stearns & Co., Inc. Schneider, Patrick Vice President PIMCO Schuetz, Patricia Ann Vice President PIMCO. Formerly, Director, Credit Suisse Asset Management. Schulist, Stephen O. Senior Vice President PIMCO Schultes, Adrian O. Vice President PIMCO. Formerly, Regional Director, Ibbotson Associates. Schwab, Gerlinde Vice President PIMCO Schwab, Stephen D. Vice President PIMCO. Formerly, Vice President, Fidelity Investment. Schwetz, Myckola Senior Vice President PIMCO Scibisz, Iwona E. Vice President PIMCO Scorah, Ian Vice President PIMCO. Formerly, Senior Investment Lawyer, Morley Fund Management Limited. Seidner, Marc P. Vice President PIMCO. Formerly, Managing Director, Domestic Fixed Income Portfolio Manager, Harvard Management Company. Sejima, Toru Senior Vice President PIMCO Seksaria, Rahul M. Vice President PIMCO Senne, Verena Senior Vice President PIMCO Serafino Jr., George P. Vice President PIMCO Sesay, Therenah Vice President PIMCO Shah, Sapna K. Vice President PIMCO Shaw, Matthew D. Senior Vice President PIMCO Sheehy, Erica H. Vice President PIMCO Shepherd, Julie M. Vice President PIMCO Shiroyama, Taro Vice President PIMCO Short, Jonathan D. Executive Vice President PIMCO Simon, W Scott Managing Director PIMCO Singal, Alka Vice President PIMCO Skobtsov, Ivan Senior Vice President PIMCO Smith, Kenton Todd Senior Vice President PIMCO. Formerly, Vice President, First Horizon. Somersan-Coqui, Aylin Vice President PIMCO Sonner, Michael Senior Vice President PIMCO Soto, Alyssa Michele Vice President PIMCO Spajic, Luke Executive Vice President PIMCO. Formerly, Proprietary Trader, Goldman Sachs. Spalding, Scott M. Senior Vice President PIMCO Spandri, Tobias Vice President PIMCO Spicijaric, Jennifer N. Vice President PIMCO Springer, Jeffrey Senior Vice President PIMCO Stack, Candice E. Senior Vice President PIMCO Stancil, Thomas A. Vice President PIMCO. Formerly Partner, Ashland Partners & Co., LLP Staub, Christian M. Senior Vice President PIMCO Stauffer, Christina Vice President PIMCO Steele, Scott Patrick Senior Vice President PIMCO. Formerly, Chief Investment Officer, BMO Mutual Funds Steiner, Jason R. Vice President PIMCO. Formerly Consultant, Centerline Capital Group. Stracke, Thibault C. Executive Vice President PIMCO. Formerly, Senior Credit Strategist, CreditSights. Strauch, Joel Edward Senior Vice President PIMCO Stravato, Richard Vice President PIMCO Streiff, Thomas F. Executive Vice President PIMCO. Formerly, Managing Director, UBS Investment Bank. Strelow, Peter G Executive Vice President PIMCO Struc, Alexandru Vice President PIMCO Sun, Hao Vice President PIMCO Suo, Yuanyuan Vice President PIMCO Suskind, Donald W. Vice President PIMCO, StocksPLUS Management Inc. Taborsky, Mark A. Executive Vice President PIMCO. Formerly, Managing Director of External Management, Harvard Management Company. Takano, Makoto Managing Director PIMCO Takeuchi, Ichiro Vice President PIMCO Takizuka, Hikaru Vice President PIMCO Tam Joe Vice President PIMCO Tamura, Maiko Vice President PIMCO. Formerly, Manager, AIG Japan Capital Investment Co., Ltd. Tarman, Daniel Executive Vice President PIMCO Telish, Christine M. Vice President PIMCO Terry, Michael A. Vice President PIMCO. Formerly, Vice President, Morgan Stanley. Tersin, Dominique Vice President PIMCO Theodore, Kyle J. Senior Vice President PIMCO Thompson, Michael Frazier Senior Vice President PIMCO Thurston, Powell C. Senior Vice President PIMCO To, Steven P. Vice President PIMCO Toloui-Tehrani, Ramin Executive Vice President PIMCO Tomlinson, Brian Vice President PIMCO Tournier, Eve Executive Vice President PIMCO. Formerly, Managing Director, Deutsche Bank AG. Traber, Eva-Maria Vice President PIMCO Tran, Loc K. Vice President PIMCO Tredwell, Alonzo S. Vice President PIMCO Trevithick, Natalie Senior Vice President PIMCO Trovato, Michael J. Vice President PIMCO Tsubota, Shiro Senior Vice President PIMCO Tyson, Richard E. Executive Vice President PIMCO Tzemach, Y. Gayle Vice President PIMCO Upadhyay, Nishant Vice President PIMCO Vallarta-Jordal,Maria-Theresa F. Senior Vice President PIMCO Vames, Steven Vice President PIMCO van Akkeren, Marco Senior Vice President PIMCO. Formerly, Vice President, Goldman Sachs & Co. van Bezooijen, Jeroen Senior Vice President PIMCO. Formerly, Executive Director, Goldman Sachs. van De Zilver, Peter A. Vice President PIMCO van Heel, Marc Executive Vice President PIMCO van Zoelen, Henk Jan Senior Vice President PIMCO Veit, Konstantin Vice President PIMCO Velasco, Christine Ann Vice President PIMCO Velicer, Erik A. Vice President PIMCO Viana, David Senior Vice President PIMCO von der Linden, Greg Vice President PIMCO Walenbergh, Mark Vice President PIMCO Walker, Trent W. Senior Vice President Assistant Treasurer Vice President PIMCO PIMCO Funds and PIMCO Variable Insurance Trust StocksPLUS Management Inc. Walsh, Lauren R. Vice President PIMCO Walther, Kasten Vice President PIMCO Ward, Jim Executive Vice President PIMCO Warner IV, Hansford B. Vice President PIMCO Watchorn, Michael Senior Vice President PIMCO Watford, Charles Vice President PIMCO Weil, Richard M. Managing Director PIMCO Weinberger, Michele Deborah Vice President PIMCO. Formerly, Vice President, Goldman Sachs Asset Mgmt. Wendler IV, Paul F. Vice President PIMCO Werber, Keith A. Vice President PIMCO. Formerly, Vice President, Countrywide Securities Corporation. White, Timothy C. Senior Vice President PIMCO Whitewolf, Lance E. Vice President PIMCO Whitton, Bransby M. Senior Vice President PIMCO Wild, Christian Senior Vice President PIMCO Wildermuth, Paul T. Vice President PIMCO Williams III, Charles A Vice President PIMCO Williams, Jason A. Vice President PIMCO Wilner, Mitchell W. Senior Vice President PIMCO Wilson, John F. Executive Vice President PIMCO Wilson, Susan L. Executive Vice President PIMCO Winters, Kevin M. Vice President PIMCO Witt, Frank Executive Vice President PIMCO Wittkop, Andrew T. Vice President PIMCO Wolf, Greggory S. Vice President PIMCO Wong, Tammy Nguyen Vice President PIMCO Wood, George H. Executive Vice President PIMCO Worah, Mihir P. Executive Vice President PIMCO Xu, Jianghua Vice President PIMCO Yamamoto, Shinichi Senior Vice President PIMCO Yang, Jing Vice President PIMCO Yasnov, Vadim I. Vice President PIMCO Yildiz, Sadettin Vice President PIMCO Yip, Jonathan Vice President PIMCO Yoon, Kenneth G. Vice President PIMCO Young, Robert O. Executive Vice President PIMCO. Formerly Managing Director, Global Capital Markets. Yu, Anna W. Vice President PIMCO Yu, Cheng-Yuan Executive Vice President PIMCO Zerner, Mary Vice President PIMCO. Formerly Senior Vice President, Lazard Asset Management Limited – London. Zhu, Changhong Managing Director PIMCO ITEM 32. PRINCIPAL UNDERWRITERS (a) Foreside Fund Services, LLC, Registrant’s Principal Underwriter, serves as principal underwriter for the following investment companies registered under the Investment Company Act of 1940, as amended: American Beacon Funds Dundee Wealth Funds American Beacon Mileage Funds Henderson Global Funds American Beacon Select Funds Nomura Partners Funds, Inc. Bridgeway Funds, Inc. PMC Funds, Series of the Trust for Professional Managers Central Park Group Multi-Event Fund Revenue Shares ETF Trust Century Capital Management Trust Sound Shore Fund, Inc. Direxion Shares ETF Trust Wintergreen Fund, Inc. Forum Funds Javelin Exchange-Traded Trust AdvisorShares Trust Liberty Street Horizon Fund, Series of Investment Managers Series Trust (b) The following are officers of Foreside Fund Services, LLC, the Registrant’s Principal Underwriter. Their business address is Three Canal Plaza, Suite 100, Portland, Maine 04101. Name Position with Underwriter Position with Registrant Mark S. Redman President None Nanette K. Chern Chief Compliance Officer, Vice President None Richard J. Berthy Vice President & Treasurer Principal Executive Officer only for Brown Advisory Funds, series of the Forum Funds Mark A. Fairbanks Deputy Chief Compliance Officer, Vice President None Jennifer E. Hoopes Secretary None James E. Pike Financial and Operations Principal None (c) Not Applicable. ITEM33. LOCATION OF ACCOUNTS AND RECORDS The majority of the accounts, books and other documents required to be maintained by Section 31(a) of the Investment Company Act of 1940 and the Rules thereunder are maintained at the offices of Citi Fund Services Ohio, Inc., 3435 Stelzer Road, Columbus, Ohio, 43219 and at the offices of Atlantic Fund Administration, LLC, Three Canal Plaza, Suite 600, Portland, Maine 04101. The records required to be maintained under Rule 31a-1(b)(1) with respect to journals of receipts and deliveries of securities and receipts and disbursements of cash are maintained at the offices of the Registrant’s custodian, as listed under “Custodian” in Part B to this Registration Statement. The records required to be maintained under Rule 31a-1(b)(5), (6) and (9) are maintained at the offices of the Registrant’s adviser or subadviser, as listed in Item 31 hereof. ITEM34. MANAGEMENT SERVICES Not Applicable. ITEM35. UNDERTAKINGS None. [Missing Graphic Reference] SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended, the Registrant certifies that it has met all of the requirements for effectiveness of this registration statement under Rule 485(b) of the Securities Act of 1933 and that it has duly caused this amendment to its registration statement on Form N-1A to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Portland, and State of Maine, on March 31, 2010. Forum Funds /s/ Stacey E. Hong Stacey E. Hong, President Pursuant to the requirements of the Securities Act of 1933, as amended, this registration statement has been signed below by the following persons in the capacities indicated on March31, 2010. (a) Principal Executive Officer /s/ Stacey E. Hong Stacey E. Hong Principal Executive Officer (b) Principal Financial Officer /s/ Karen Shaw Karen Shaw Principal Chief Financial (c) A majority of the Trustees John Y. Keffer, Trustee* James C. Cheng, Trustee* J. Michael Parish, Trustee* Costas Azariadis, Trustee* By: /s/ Lina Bhatnagar Lina Bhatnagar As Attorney-in-fact * Pursuant to powers of attorney previously filed. [Missing Graphic Reference] EXHIBIT LIST EXHIBIT (i) Opinion and consent of Counsel is filed herewith. (j) Consent of BBD, LLP is filed herewith.
